ICJ_141_IndependenceDeclarationKosovo_UNGA_NA_2010-07-22_ADV_01_NA_08_FR.txt. PINION INDIVIDUELLE DE M. LE JUGE CANÇADO TRINDADE

raduction]

                          TABLE DES MATIÈRES
                                                                 Paragraphes

 I. AVANT-PROPOS                                                           1-3
II. CONSIDÉRATIONS RELATIVES AUX QUESTIONS PRÉLIMINAIRES CONCER-
    NANT LA COMPÉTENCE DE LA COUR ET L’OPPORTUNITÉ JUDICIAIRE
    D’UNE RÉPONSE DE SA PART EN L’ESPÈCE                                  4-34
    1. La compétence de la Cour, compte tenu du caractère pri-
       mordial des aspects humanitaires                                   4-12
    2. Le prétendu « pouvoir discrétionnaire » et le devoir de la
       Cour d’exercer sa fonction consultative                           13-34
II. L’ARRIÈRE-PLAN ET LE CONTEXTE FACTUELS DE LA QUESTION POSÉE
    À LA COUR                                                            35-52
V. L’AVÈNEMENT DES ORGANISATIONS INTERNATIONALES ET L’ATTEN-
   TION CROISSANTE PORTÉE AUX BESOINS ET ASPIRATIONS DES « PEU-
   PLES » OU DES « POPULATIONS »                                         53-66
   1. La Société des Nations : le régime des mandats                     54-58
   2. L’Organisation des Nations Unies : le régime de tutelle            59-61
   3. L’administration internationale d’un territoire                    62-64
   4. Le retour de la préoccupation envers les « peuples » ou les
      « populations »                                                    65-66
V. CONSIDÉRATIONS FONDAMENTALES D’HUMANITÉ DANS LE TRAITE-
    MENT DES PEUPLES SELON LE DROIT DES GENS                             67-74
    1. Analogies avec le droit privé                                     68-70
    2. La position centrale des peuples dans les origines du droit
       des gens                                                          71-72
    3. La civitas maxima gentium dans la perspective des « pères
       fondateurs » du droit des gens                                    73-74
VI. L’ACTUALITÉ DU « DROIT DES GENS » : LA VISION HUMANISTE DE
    L’ORDRE JURIDIQUE INTERNATIONAL                                      75-96
    1. Les débuts de la reconnaissance judiciaire des droits des
       êtres humains et des peuples                                      78-87
    2. L’héritage humaniste des expériences passées pour l’admi-
       nistration internationale de territoires sous l’égide des
       Nations Unies                                                     88-96
II. LA PRÉOCCUPATION DE L’ORGANISATION DES NATIONS UNIES DANS
    SON ENSEMBLE DEVANT LA TRAGÉDIE HUMANITAIRE AU KOSOVO               97-131
    1. L’expression réitérée, par le Conseil de sécurité, de sa grave
       préoccupation devant la tragédie humanitaire au Kosovo           98-102

                                                                          124

    2. La réaffirmation, par l’Assemblée générale, de sa grave pré-
       occupation devant la tragédie humanitaire au Kosovo            103-114
    3. L’expression réitérée, par le Conseil économique et social,
       de sa grave préoccupation devant la tragédie humanitaire au
       Kosovo                                                         115-118
    4. L’affirmation réitérée, par le Secrétaire général, de sa grave
       préoccupation devant la tragédie humanitaire au Kosovo 119-129
    5. Constat général                                                130-131
II. EX INJURIA JUS NON ORITUR                                        132-137
X. CONDITIONS DE VIE DE LA POPULATION DU KOSOVO DEPUIS 1989 :
   EXPOSÉS ET OBSERVATIONS PRÉSENTÉS À LA COUR DANS LE CADRE DE
    LA PRÉSENTE PROCÉDURE CONSULTATIVE                              138-155
    1. Exposés et observations présentés dans la phase écrite de la
       procédure                                                    139-148
    2. Déclarations faites dans la phase orale de la procédure      149-155
X. RECONNAISSANCE JUDICIAIRE DES ATROCITÉS AU KOSOVO                 156-160
XI. AUTRES PREUVES DES ATROCITÉS COMMISES AU KOSOVO : LE CARAC-
    TÈRE CRUCIAL DES SOUFFRANCES DE LA POPULATION                    161-168
II. LA PLACE CENTRALE DES PEUPLES DANS LE DROIT INTERNATIONAL
    CONTEMPORAIN                                                   169-176
    1. Réexamen de la notion de « peuple » ou de « population » et
       des éléments constitutifs de l’Etat                         169-172
    2. Le principe du droit des peuples à disposer d’eux-mêmes en
       cas d’adversité prolongée ou d’oppression systématique      173-176
II. LES PRINCIPES DU DROIT INTERNATIONAL, LE DROIT DES NATIONS
    UNIES ET LES FINS HUMAINES DE L’ETAT                           177-211
    1. L’intégrité territoriale dans le cadre des fins humaines de
       l’Etat                                                      177-181
    2. Dépassement du paradigme d’un droit international exclu-
       sivement interétatique                                      182-188
    3. Le principe fondamental de l’égalité et de la non-discrimi-
       nation                                                      189-195
    4. L’humanité, principe fondamental du droit des Nations
       Unies                                                       196-211
V. VERS UNE CONCEPTION GLOBALE DE L’INCIDENCE DU JUS COGENS          212-217

V. OBSERVATIONS FINALES : L’INDÉPENDANCE DU KOSOVO SOUS LA
   SUPERVISION DES NATIONS UNIES                           218-240




                                                                         125

                           I. AVANT-PROPOS

 1. Si j’ai voté en faveur de l’adoption du présent avis consultatif de la
our internationale de Justice sur la Conformité au droit international de
  déclaration unilatérale d’indépendance relative au Kosovo, c’est parce
 e j’ai souscrit aux conclusions auxquelles la Cour était parvenue et qui
nt énoncées dans le dispositif. Toutefois, étant parvenu à ces mêmes
nclusions sur la base d’un raisonnement différent de celui de la Cour, je
e sens tenu d’exposer les fondements de ma position personnelle sur la
 estion en cause. A cet effet, je commencerai par aborder les questions
éliminaires que sont la compétence de la Cour et l’opportunité judi-
  ire d’une réponse de sa part en l’espèce, en axant mon attention sur le
ractère primordial des aspects humanitaires de la question posée à la
our et sur son devoir d’exercer sa fonction consultative, sans attribuer
   « pouvoir discrétionnaire » de la Cour une dimension qu’il n’a pas.
  suite, j’appellerai l’attention sur la nécessité de procéder à un examen
 s attentif de l’arrière-plan et du contexte factuels de la question posée
 a Cour par l’Assemblée générale des Nations Unies.
 2. Je me pencherai ensuite sur l’avènement des organisations inter-
 tionales et sur l’attention renouvelée et croissante accordée aux besoins
  aux aspirations des « peuples » ou des « populations » (dans le cadre
   régime des mandats de la Société des Nations, du régime de tutelle
   l’Organisation des Nations Unies et des expériences contemporaines
    celle-ci en matière d’administration internationale de territoires).
 is j’exposerai (dans les parties V et VI de la présente opinion indivi-
 elle) une perspective essentiellement humaniste du traitement des
uples en vertu du droit des gens, des points de vue historique et
hique. J’examinerai (à la partie VII) la grave préoccupation exprimée
 r l’Organisation des Nations Unies dans son ensemble face à la tra-
die humanitaire au Kosovo, examen que la Cour a éludé dans le
ésent avis consultatif.
 3. Après avoir rappelé le principe ex injuria jus non oritur, j’aborderai
 la partie IX) l’aspect important des conditions de vie de la population
    Kosovo (à partir de 1989), sur la base des exposés présentés par
   participants à la procédure consultative de la Cour dans ses phases
rite et orale. Je rappellerai également la reconnaissance judiciaire, et
 erai d’autres preuves, des atrocités perpétrées au Kosovo (au cours
  la décennie 1989-1999) et assignerai une place centrale aux souffrances
   la population, conformément à la perspective du droit international
ntemporain, centré sur la population. J’examinerai ensuite l’intégrité
 ritoriale dans le cadre des fins humaines de l’Etat, le dépassement
   paradigme de l’application exclusive du droit international aux rela-
 ns entre Etats, constaté dans le droit international contemporain,
mportance capitale des principes fondamentaux que sont l’humanité,
galité et la non-discrimination et une conception globale de l’incidence
   jus cogens. La voie sera alors ouverte à la présentation de mes obser-
 tions finales.

                                                                      126

     II. CONSIDÉRATIONS RELATIVES AUX QUESTIONS PRÉLIMINAIRES
ONCERNANT LA COMPÉTENCE DE LA COUR ET L’OPPORTUNITÉ JUDICIAIRE
                   D’UNE RÉPONSE DE SA PART EN L’ESPÈCE


                   1. La compétence de la Cour,
    compte tenu du caractère primordial des aspects humanitaires

 4. Tout d’abord, la compétence de la Cour pour donner le présent avis
nsultatif est, selon moi, indubitablement établie par le paragraphe 1 de
 rticle 65 de son Statut, aux termes duquel la Cour « peut donner un
 is consultatif sur toute question juridique, à la demande de tout organe
   institution qui aura été autorisé par la Charte des Nations Unies ou
nformément à ses dispositions à demander cet avis ». Les conditions
quises en la matière sont consignées dans la jurisprudence de la Cour 1.
  appartient à la Cour, qui détermine elle-même sa compétence, de
  ssurer que l’avis consultatif est demandé par un organe dûment habi-
é à cet effet ; de fait, aux termes du paragraphe 1 de l’article 96 de la
harte des Nations Unies, l’Assemblée générale peut demander à la Cour
  ernationale de Justice un avis consultatif sur « toute question juridi-
 e ». Dans sa jurisprudence, la Cour a parfois donné des indications sur
 relation entre l’objet des demandes en cause et les activités de l’Assem-
ée générale 2.
 5. L’article 10 de la Charte des Nations Unies confère à l’Assemblée
nérale compétence pour « discuter toutes questions ou affaires rentrant
 ns le cadre de la Charte » et le paragraphe 2 de l’article 11 lui confère
écifiquement compétence pour discuter « toutes questions se rattachant
   maintien de la paix et de la sécurité internationales dont elle aura été
  sie ». La question posée à la Cour par l’Assemblée générale, dans sa
  olution 63/3 du 8 octobre 2008, relève du domaine d’activité de celle-ci,
 i, à l’instar du Conseil de sécurité, traitait alors de la situation au
osovo depuis plus de dix ans (voir ci-dessous) 3. La principale observa-
  n qui pourrait être soulevée en l’espèce concerne le paragraphe 1 de
 rticle 12 de la Charte des Nations Unies, libellé comme suit :
     « Tant que le Conseil de sécurité remplit, à l’égard d’un différend
   ou d’une situation quelconque, les fonctions qui lui sont attribuées
   par la présente Charte, l’Assemblée générale ne doit faire aucune

  Voir par exemple Demande de réformation du jugement no 273 du Tribunal adminis-
tif des Nations Unies, avis consultatif, C.I.J. Recueil 1982, p. 333, par. 21.
  Interprétation des traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie,
mière phase, avis consultatif, C.I.J. Recueil 1950, p. 70 ; Licéité de la menace ou de
mploi d’armes nucléaires, avis consultatif, C.I.J. Recueil 1996 (I), p. 232-233, par. 11-
  Conséquences juridiques de l’édification d’un mur dans le territoire palestinien occupé,
s consultatif, C.I.J. Recueil 2004 (I), p. 145 et 148, par. 16 et 25.
  S’agissant de la situation au Kosovo, outre les mesures primordiales prises par le
nseil de sécurité, le rôle de l’Assemblée générale a notamment consisté à prendre des
 isions — sur l’avis de sa Cinquième Commission — sur le budget de la MINUK, et
ui du Secrétaire général, à appuyer le mandat de la MINUK.

                                                                                     127

   recommandation sur ce différend ou cette situation, à moins que le
   Conseil de sécurité ne le lui demande. »

 6. En tout état de cause, une demande d’avis consultatif n’est pas en
   une « recommandation » de l’Assemblée générale concernant « un dif-
 end ou une situation ». Aux termes de l’article 24 de la Charte, le
onseil de sécurité a « la responsabilité principale du maintien de la paix
 de la sécurité internationales » 4. Toutefois, l’article 24 de la Charte se
 ère à une « responsabilité principale », mais pas exclusive. De fait, aux
 mes de l’article 14 de la Charte, l’Assemblée générale peut, entre
 tres, « recommander les mesures propres à assurer l’ajustement pacifi-
 e » de toute situation. La Cour elle-même a récemment relevé 5, s’agis-
nt de l’interprétation de l’article 12 de la Charte des Nations Unies,
 e, ces dernières années, l’Assemblée générale et le Conseil de sécurité
 aient eu « de plus en plus tendance » à examiner « parallèlement » une
ême question relative au maintien de la paix et de la sécurité interna-
 nales : alors que le Conseil de sécurité tendait à privilégier les aspects
uchant à la paix et à la sécurité internationales, l’Assemblée générale
 ordait ces questions sous un angle plus large et en examinait également
   aspects humanitaires, sociaux et économiques.
 7. S’est constituée à l’Assemblée générale une pratique consistant à
 re des recommandations sur des questions dont traitait également le
onseil de sécurité ; les Etats Membres de l’Organisation des Nations
nies n’ont pas émis d’objection à cette pratique 6 et le Conseil de sécu-
 é ne s’y est pas opposé. Elle est ainsi devenue une « pratique acceptée »
  l’Assemblée générale, conforme au paragraphe 1 de l’article 12 de la
harte des Nations Unies. Lorsqu’elle a adopté, le 8 octobre 2008, la
  olution 63/3 par laquelle elle a demandé à la Cour un avis consultatif
 ncernant la déclaration d’indépendance des autorités du Kosovo,
Assemblée générale n’a pas outrepassé les pouvoirs qui lui étaient confé-
   par le paragraphe 1 de l’article 12 de la Charte des Nations Unies : elle
ait pleinement habilitée à agir de la sorte, dans l’exercice scrupuleux de
   fonctions telles que définies par la Charte.
 8. L’aspect qui reste à déterminer, s’agissant de la compétence de la
our, est de savoir si la demande de l’Assemblée générale concerne une
 uestion juridique » au sens de la Charte des Nations Unies et du Statut
  la CIJ. A ce propos, la Cour a déjà indiqué que les questions « libellées
   termes juridiques » et soulevant « des problèmes de droit internatio-
 l » sont, « par leur nature même, susceptibles de recevoir une réponse

 Le Conseil de sécurité a donc le pouvoir d’imposer aux Etats « l’obligation explicite de
 onformer aux ordres » qu’il peut émettre au titre du chapitre VII et peut « prescrire des
sures d’exécution par une action coercitive » ; voir Certaines dépenses des Nations
ies (article 17, paragraphe 2, de la Charte), avis consultatif, C.I.J. Recueil 1962,
163.
 Voir Conséquences juridiques de l’édification d’un mur dans le territoire palestinien
upé, avis consultatif, C.I.J. Recueil 2004 (I), p. 149-150, par. 27-28.
 Voir Annuaire juridique des Nations Unies (1964), p. 228 et 237.

                                                                                     128

ndée en droit » et qu’il lui apparaît « qu’elles ont en principe un carac-
 e juridique » 7. Peu importe que la question juridique posée à la Cour,
 ur qu’elle exerce sa fonction consultative, comporte également des
pects politiques. On ne saurait douter que la question posée par l’Assem-
ée générale à la Cour en vue d’obtenir un avis consultatif est une ques-
 n juridique, puisqu’elle concerne la conformité au droit international
  la déclaration d’indépendance par les autorités du Kosovo. La juris-
udence de la Cour est à cet égard constante : « [qu’une] question revête
 r ailleurs des aspects politiques, comme c’est, par la nature des choses,
 cas de bon nombre de questions qui viennent à se poser dans la vie
 ernationale, ne suffit pas à la priver de son caractère de « question juri-
que » et à « enlever à la Cour une compétence qui lui était expressément
nférée par son Statut » » 8.
9. La Cour a bien précisé qu’elle ne saurait attribuer un caractère poli-
 ue à une requête qui l’invite à s’acquitter d’une tâche « essentiellement
diciaire » 9 concernant la portée des obligations imposées par le droit
 ernational 10, à savoir « l’appréciation de la licéité de la conduite éven-
elle d’Etats » au regard des obligations que le droit international leur
 pose 11. Dès les premières années d’existence de la Cour, il a été précisé
 e l’ancienne distinction entre les questions prétendument « juridiques »
« politiques » n’avait pas lieu d’être, car il ne saurait y avoir de question
 i, par sa nature intrinsèque, puisse être qualifiée d’essentiellement
uridique » ou « politique » ; ces adjectifs concernent plutôt le moyen de
 oudre la question en cause 12, qu’il soit « juridique » (judiciaire) ou
 tre. Il est donc quelque peu surprenant de constater que ce point conti-
 e d’être soulevé devant la Cour au fil des ans, sans cohérence.
10. Au vu de ce qui précède, on peut considérer que la présente
quête pour avis consultatif adressée à la Cour par l’Assemblée générale
 ns sa résolution 63/3 du 8 octobre 2008 est conforme aux dispositions


  Licéité de la menace ou de l’emploi d’armes nucléaires, avis consultatif, C.I.J.
cueil 1996 (I), p. 232, par. 11.
  Demande de réformation du jugement no 158 du Tribunal administratif des Nations
ies, avis consultatif, C.I.J. Recueil 1973, p. 172, par. 14 ; Licéité de la menace ou de
mploi d’armes nucléaires, avis consultatif, C.I.J. Recueil 1996 (I), p. 234, par. 13.
  Certaines dépenses des Nations Unies (article 17, paragraphe 2, de la Charte), avis
 sultatif, C.I.J. Recueil 1962, p. 155.
 0 Conséquences juridiques de l’édification d’un mur dans le territoire palestinien occupé,

s consultatif, C.I.J. Recueil 2004 (I), p. 155, par. 41.
 1 Voir Conditions de l’admission d’un Etat comme Membre des Nations Unies (ar-

e 4 de la Charte), avis consultatif, 1948, C.I.J. Recueil 1947-1948, p. 61-62 ; Com-
ence de l’Assemblée générale pour l’admission d’un Etat aux Nations Unies, avis con-
 atif, C.I.J. Recueil 1950, p. 6-7 ; Certaines dépenses des Nations Unies (article 17,
 agraphe 2, de la Charte), avis consultatif, C.I.J. Recueil 1962, p. 155. Voir aussi
 éité de la menace ou de l’emploi d’armes nucléaires, avis consultatif,
 .J. Recueil 1996 (I), p. 233, par. 13 ; Interprétation de l’accord du 25 mars 1951 entre
MS et l’Egypte, avis consultatif, C.I.J. Recueil 1980, p. 87, par. 33.
 2 Voir M. Vaucher, Le problème de la justiciabilité et de la non-justiciabilité en droit

ernational des différends dits « politiques » ou « non-juridiques » et les notions de com-
ence exclusive et de compétence nationale, Paris, Pedone, 1951, p. 3-243.

                                                                                      129

  paragraphe 1 de l’article 96 de la Charte des Nations Unies et à l’arti-
   65 du Statut de la Cour, en ce qui concerne aussi bien la compétence
  l’organe demandeur (l’Assemblée générale) que le fond de la requête,
  est effectivement une question juridique. Cela suffit à statuer sur la
 estion de la compétence de la Cour. En outre, aucun élément soulevé
   cours de la présente procédure consultative ne pouvait conduire la
our à conclure autrement.
 11. En conséquence, je souscris à l’opinion de la Cour, à savoir qu’elle
ait compétente pour répondre à la demande d’avis consultatif. L’avis
ndu aurait dû aborder l’examen des questions posées par l’Assemblée
 nérale (voir ci-dessus) dans une perspective plus large, en mettant
 ccent sur les aspects humanitaires primordiaux à prendre en compte
 ur établir la conformité (ou la non-conformité) au droit international
  la déclaration d’indépendance en cause. La Cour aurait dû à cet effet
  gneusement examiner le complexe factuel de la requête pour avis
 nsultatif (voir ci-dessous), de manière à éviter un raisonnement pure-
ent théorique.
 12. C’est à cet égard que mon raisonnement diffère de celui de la Cour.
 examen du complexe factuel revêt une importance considérable, car les
 clarations d’indépendance ne sont pas proclamées dans un « vide »
 cial ; c’est pourquoi il convient d’examiner au moins leurs causes immé-
ates. Ce point est nettement plus important que les arguments habituels
 ncernant le prétendu « pouvoir discrétionnaire », longuement traité par
  Cour dans le présent avis consultatif. Dans sa pratique concernant
 xercice de sa compétence consultative, la Cour a eu à revenir sur cet
gument à maintes reprises. Il aurait suffi de se borner à un bref rappel
  la jurisprudence constante de la Cour en la matière, de manière à por-
   essentiellement l’examen sur d’autres points beaucoup plus impor-
nts, tels que l’arrière-plan factuel de la question posée à la Cour par
Assemblée générale.

              2. Le prétendu « pouvoir discrétionnaire »
      et le devoir de la Cour d’exercer sa fonction consultative
 13. La deuxième série de considérations à ce stade préliminaire, qui
 ncerne le « pouvoir discrétionnaire » (plutôt que l’opportunité judi-
  ire), a été mise en relief dans certains arguments énoncés par divers
 rticipants au cours de la procédure. Ces participants ont tenté de per-
 ader la Cour qu’elle devait néanmoins refuser, dans l’exercice de son
 uvoir discrétionnaire, de donner l’avis consultatif demandé par
Assemblée générale, soit parce que la demande concernerait « des affai-
   ... relev[ant] essentiellement de la compétence nationale d’un Etat »
u sens du paragraphe 7 de l’article 2 de la Charte des Nations Unies),
  t parce que la procédure servirait essentiellement à promouvoir les
 érêts de certains Etats et non ceux de l’organe qui avait formulé la
quête, que l’avis consultatif de la Cour n’aurait pas de but utile ou
 rait des effets nuisibles sur la paix et la sécurité de la région, que le

                                                                      130

osovo n’aurait pas donné son consentement à la compétence de la
our, soit encore parce qu’il serait inapproprié d’un point de vue poli-
 ue que la Cour donne l’avis consultatif demandé. Je trouve que tous
s arguments ne sont absolument pas convaincants.
 14. Pour commencer, la Cour elle-même a observé, dans un avis
 nsultatif qu’elle a donné il y a soixante ans, que l’article 65 de son Sta-
   lui donne « le pouvoir d’apprécier si les circonstances de l’espèce sont
 les qu’elles doivent la déterminer à ne pas répondre à une demande
avis » 13 ; en outre, elle a averti que « la réponse constitue une participa-
 n de la Cour, elle-même « organe des Nations Unies », à l’action de
Organisation et [que], en principe, elle ne devrait pas être refusée » 14.
onformément à sa jurisprudence constante, seul un « motif détermi-
 nt » pourrait conduire la Cour à un refus 15.
 15. Quant à l’argument relatif à la compétence nationale (voir ci-
 ssus), déjà dans l’affaire des Décrets de nationalité promulgués en
  nisie et au Maroc (1923) la Cour permanente de Justice internatio-
 le avait établi que « la question de savoir si une certaine matière rentre
   ne rentre pas dans le domaine exclusif d’un Etat est une question
  entiellement relative : elle dépend du développement des rapports
 ernationaux » (avis consultatif, 1923, C.P.J.I. série B n° 4, p. 24).
epuis lors, dans leur pratique constante, conformément à cet obiter
  tum de la Cour permanente de Justice internationale, aussi bien les
 ganes principaux des Nations Unies que les Etats Membres ont
connu l’érosion graduelle de l’argument relatif à la compétence natio-
 le aux termes de la Charte des Nations Unies.
 16. La doctrine internationale en a elle aussi pris acte. Ainsi, il y a
 nte-cinq ans, on a fait valoir que l’opposition manifestée par un Etat
   nom de la compétence nationale ne pouvait pas empêcher qu’une
 estion soit inscrite à l’ordre du jour d’un organe international qui en
ait saisi et examinée sur le plan international, ce qui prouvait que le
 maine réservé des Etats avait déjà entamé un processus d’érosion dura-
e. Dans ces conditions, la compétence nationale devient un vestige du
 uvoir discrétionnaire que le droit international reconnaît relever du


3 Interprétation des traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie,

mière phase, avis consultatif, C.I.J. Recueil 1950, p. 72.
4 Ibid., p. 71.
5 Jugements du Tribunal administratif de l’OIT sur requêtes contre l’Unesco, avis

 sultatif, C.I.J. Recueil 1956, p. 86 ; Certaines dépenses des Nations Unies (article 17,
 agraphe 2, de la Charte), avis consultatif, C.I.J. Recueil 1962, p. 155 ; Conséquences
 diques pour les Etats de la présence continue de l’Afrique du Sud en Namibie (Sud-
est africain) nonobstant la résolution 276 (1970) du Conseil de sécurité, avis consulta-
 C.I.J. Recueil 1971, p. 27 ; Demande de réformation du jugement no 158 du Tribunal
ministratif des Nations Unies, avis consultatif, C.I.J. Recueil 1973, p. 183 ; Sahara occi-
 tal, avis consultatif, C.I.J. Recueil 1975, p. 21 ; Applicabilité de la section 22 de
 ticle VI de la convention sur les privilèges et immunités des Nations Unies, avis con-
 atif, C.I.J. Recueil 1989, p. 191 ; Licéité de la menace ou de l’emploi d’armes nucléaires,
s consultatif, C.I.J. Recueil 1996 (I), p. 235.

                                                                                       131

 maine réservé des Etats 16. Vingt ans plus tard a été réaffirmée l’idée
 e le paragraphe 7 de l’article 2 de la Charte des Nations Unies n’était
 s applicable en ce qui concerne le principe du droit des peuples à dis-
 ser d’eux-mêmes : l’application de ce principe était liée à l’examen de
oblèmes relatifs aux droits de l’homme et ne relevait donc pas de la
 mpétence nationale 17.
 17. En fait, la Cour a elle-même déclaré que « la finalité de la fonction
 nsultative n’est pas de régler — du moins pas directement — des dif-
 ends entre Etats, mais de donner des conseils d’ordre juridique aux
ganes et institutions qui en font la demande » 18. La pratique de l’Orga-
  ation des Nations Unies à l’égard de la crise humanitaire au Kosovo
ustre ce consensus selon lequel les pouvoirs de ses principaux organes
n particulier le Conseil de sécurité et l’Assemblée générale) d’adopter et
  mettre en œuvre des mesures afin d’assurer le maintien de la paix et de
 sécurité internationales sont relativement larges et ne doivent pas être
mités par des exceptions concernant la compétence nationale d’Etats
 nnés. Dès lors, la Cour, « organe judiciaire principal des Nations Unies »
  ticle 92 de la Charte des Nations Unies), ne peut retenir l’exception
 ative à la compétence nationale comme motif pour refuser d’exercer sa
nction consultative — et cela s’applique à la présente requête pour avis
 nsultatif sur la Conformité au droit international de la déclaration uni-
 érale d’indépendance relative au Kosovo.
 18. Certains participants à la présente instance ont avancé un autre
gument, à savoir que la procédure consultative serait utilisée au pre-
 er chef pour promouvoir les intérêts de certains Etats et non les pré-
 cupations de l’Assemblée générale, organe de l’ONU qui a formulé la
quête. Quelques participants ont fait valoir en outre que, la résolu-
 n 63/3 de l’Assemblée générale ayant été adoptée à une faible majorité
 ’issue d’un vote, la Cour devrait être extrêmement prudente lorsqu’elle
 nnerait l’avis consultatif, si elle le donnait ; selon eux, la Cour devait
 re preuve d’une très grande modération. A mon sens, cet argument
est autre qu’une pétition de principe.
 19. Toutes ces considérations ont dû être présentes à l’esprit des par-
 ipants aux débats relatifs au projet de résolution de l’Assemblée géné-
 e 19, au cours desquels tous les Etats Membres de l’Organisation des
ations Unies ont eu la possibilité d’exprimer leurs vues en faveur ou
 n de l’adoption du projet de résolution. C’est la Serbie qui, à l’origine,

 6A. A. Cançado Trindade, « The Domestic Jurisdiction of States in the Practice of the
ited Nations and Regional Organisations », International and Comparative Law Quar-
 y (1976), vol. 25, p. 713-765.
7 A. Cassese, « Self-Determination of Peoples — A Legal Reappraisal », Cambridge

iversity Press, 1995, p. 174 et suiv.
8 Licéité de la menace ou de l’emploi d’armes nucléaires, avis consultatif,

.J. Recueil 1996 (I), p. 236, par. 15 ; Interprétation des traités de paix conclus avec la
 garie, la Hongrie et la Roumanie, première phase, avis consultatif, C.I.J. Recueil 1950,
71.
9 Nations Unies, doc. A/63/L.2.



                                                                                     132

proposé l’inscription de cette question à l’ordre du jour de l’Assemblée
nérale : tous les Etats Membres de l’Organisation des Nations Unies
 t eu la possibilité de faire connaître leurs vues lors de son examen. Les
 constances dans lesquelles le projet de résolution a été adopté — à une
 ble majorité, les voix étant divisées — n’ont selon moi rien à voir avec
fond du problème.
20. La résolution 63/3 (2008) a été adoptée par l’Assemblée générale
  non pas seulement par les Etats qui ont voté pour le projet de
 olution. Cela résulte de la personnalité juridique internationale
   l’Organisation des Nations Unies, qui est dotée d’une volonté
opre, distincte sans conteste de la somme des volontés de ses Etats
embres ou de certains d’entre eux (ceux qui votent pour une
 olution de l’un de ses organes principaux). Dans la présente
pèce, les Etats Membres de l’Organisation des Nations Unies ont
aminé la question à l’Assemblée générale et celle-ci, parce qu’elle
  l’un des principaux organes de l’Organisation, a décidé de faire de la
claration d’indépendance du Kosovo une question préoccupant les
ations Unies.
21. La Cour devait donc procéder avec prudence — comme elle l’a évi-
mment fait —, mais sans se sentir entravée pour donner le présent avis
nsultatif. Il ne lui appartenait pas de s’étendre sur les circonstances
 ns lesquelles s’était déroulé le débat politique précédant l’adoption de
 résolution 63/3 (2008) de l’Assemblée générale. La Cour elle-même a
écisé que « l’avis est donné par la Cour, non aux Etats, mais à l’organe
 bilité pour le lui demander » 20. La communauté internationale escompte
 e la Cour s’acquitte pleinement des responsabilités qui sont les siennes,
ns succomber à des appréhensions ou à des craintes nourries par la
nsibilité apparente de certains Etats. Il lui appartient de dire le droit
uris dictio) 21.
22. En tout état de cause, il incombe à la Cour d’évaluer les consé-
 ences de sa décision de donner un avis consultatif, compte tenu du fait
 ’elle ne peut pas s’abstenir complètement d’exercer sa fonction consul-
 ive qui consiste à dire le droit (juris dictio). Après tout, la Cour a indi-
 é, il y a soixante ans, que la réponse à une demande d’avis consultatif


 0 Interprétation des traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie,

 mière phase, avis consultatif, C.I.J. Recueil 1950, p. 71.
 1 La Cour a, en plusieurs occasions, indiqué qu’elle « peut donner un avis consultatif

  toute question juridique, abstraite ou non ». Conditions de l’admission d’un Etat
mme Membre des Nations Unies (article 4 de la Charte), avis consultatif, 1948,
 .J. Recueil 1947-1948, p. 61 ; Effet de jugements du Tribunal administratif des Nations
ies accordant indemnité, avis consultatif, C.I.J. Recueil 1954, p. 51 ; Conséquences
 diques pour les Etats de la présence continue de l’Afrique du Sud en Namibie (Sud-
est africain) nonobstant la résolution 276 (1970) du Conseil de sécurité, avis consulta-
  C.I.J. Recueil 1971, p. 27, par. 40 ; Licéité de la menace ou de l’emploi d’armes
 léaires, avis consultatif, C.I.J. Recueil 1996 (I), p. 234, par. 14 ; Conséquences juri-
ues de l’édification d’un mur dans le territoire palestinien occupé, avis consultatif,
 .J. Recueil 2004 (I), p. 154, par. 40.

                                                                                     133

 onstitue une participation de la Cour ... à l’action de l’Organisation et
ue], en principe, elle ne devrait pas être refusée » 22..
 23. En conséquence, l’argument de quelques participants à la présente
océdure selon lequel l’avis consultatif de la Cour n’aurait aucune utilité
e semble totalement dénué de fondement. Il en va de même pour la pré-
ndue absence d’« effet pratique » de l’avis de la Cour : cette assertion
est autre qu’une pétition de principe. On peut rappeler à cet égard la
  isprudence constante de la Cour en la matière 23. En l’espèce, il incom-
 it à celle-ci de donner un avis sur la question de la conformité au droit
 ernational de la déclaration d’indépendance relative au Kosovo ; il
 partient à l’Assemblée générale de tirer ses propres conclusions de
 vis de la Cour et de les appliquer à la manière dont elle traitera de la
 uation au Kosovo. En procédant de la sorte, la Cour contribue à l’état
  droit au niveau international, question qui, depuis le Sommet mondial
 s Nations Unies de 2005, fait l’objet d’un intérêt et d’une attention
crus et constitue depuis 2006 un point important de l’ordre du jour
L’état de droit aux niveaux national et international ») de l’Assemblée
nérale des Nations Unies 24.
 24. L’argument suivant, qui concerne apparemment la « discrétion »
diciaire ou l’opportunité judiciaire pour la Cour de se prononcer, et
 on lequel l’avis de la Cour pourrait avoir des « effets nocifs pour la
 ix et la sécurité » de la région, n’est lui aussi qu’une pétition de prin-
pe. Il n’y a rien de nouveau sous le soleil et la Cour elle-même a déjà
pondu à des arguments de cet ordre dans des avis consultatifs. Ainsi,
 ns son avis consultatif sur la Licéité de la menace ou de l’emploi
armes nucléaires (1996), la Cour a-t-elle déclaré :
      « Il a ... été soutenu qu’une réponse de la Cour en l’espèce pourrait
   être préjudiciable aux négociations sur le désarmement et serait, en


 2 Interprétation des traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie,

 mière phase, avis consultatif, C.I.J. Recueil 1950, p. 71.
 3 Ainsi, dans son avis consultatif sur le Sahara occidental (C.I.J. Recueil 1975, p. 12),

Cour a fait valoir qu’« aucune disposition de la Charte ou du Statut ne limite à des
estions juridiques relatives à des droits et des obligations existants soit la compétence de
ssemblée générale pour demander un avis consultatif soit la compétence de la Cour
ur y donner suite » (ibid., p. 19, par. 18). L’avis consultatif de la Cour fournira à
ssemblée générale « des éléments de caractère juridique qui lui seront utiles quand elle
 tera à nouveau » de la question en cause (ibid., p. 37, par. 72). Précédemment, dans son
s consultatif sur les Réserves à la convention pour la prévention et la répression du crime
 génocide (C.I.J. Recueil 1951, p. 15), la Cour a observé que « l’objet de la présente
mande d’avis est d’éclairer les Nations Unies dans leur action propre » (ibid., p. 19). Il
  à peu près cinq ans, la Cour a souligné que, comme il ressort clairement de sa juris-
 dence constante, « les avis consultatifs servent à fournir aux organes qui les sollicitent
 éléments de caractère juridique qui leur sont nécessaires dans le cadre de leurs acti-
és » ; Conséquences juridiques de l’édification d’un mur dans le territoire palestinien
 upé, avis consultatif, C.I.J. Recueil 2004 (I), p. 162, par. 60.
 4 Voir Assemblée générale des Nations Unies, résolutions 61/39 du 18 décembre 2006,

70 du 6 décembre 2007, 63/128 du 11 décembre 2008, 64/116 du 16 décembre 2009.


                                                                                       134

    conséquence, contraire à l’intérêt de l’Organisation des Nations
    Unies. La Cour sait que, quelles que soient les conclusions auxquel-
    les elle pourrait parvenir dans l’avis qu’elle donnerait, ces conclu-
    sions seraient pertinentes au regard du débat qui se poursuit à
    l’Assemblée générale et apporteraient dans les négociations sur la
    question un élément supplémentaire. Mais, au-delà de cette consta-
    tation, l’effet qu’aurait cet avis est une question d’appréciation. »
    (C.I.J. Recueil 1996 (I), p. 237, par. 17.) 25
 25. Il n’appartient pas à la Cour de conjecturer sur les effets que pour-
 ent avoir ses avis consultatifs ; selon moi, il lui incombe plutôt de
ntribuer, dans l’exercice scrupuleux de sa fonction consultative, à la
 mauté de l’état de droit dans la conduite des relations internationales.
 la peut tout à fait aider à apaiser les tensions et les controverses poli-
 ues dans la région concernée. Dans le passé plus lointain, certains
aient partisans de laisser à la Cour de La Haye une grande liberté d’ac-
 n pour décider s’il convenait de donner ou non un avis consultatif ;
 te tendance a fait place à celle selon laquelle il est acceptable que la
our exerce ce pouvoir discrétionnaire, mais seulement à titre exception-
l et compte tenu de « raisons décisives » (compelling reasons). Une ten-
 nce plus éclairée rejette l’exercice du pouvoir discrétionnaire et n’envi-
ge l’irrecevabilité qu’aux seules fins de protéger l’intégrité judiciaire 26.
 26. La Cour semble s’être livrée à une confusion inutile au paragra-
 e 29 du présent avis consultatif sur la Conformité au droit international
  la déclaration unilatérale d’indépendance relative au Kosovo, lorsque,
grettablement, elle a admis avoir limité sa fonction consultative, assi-
 ant au prétendu « pouvoir discrétionnaire » une dimension qu’il n’a
 s. Elle a confondu le pouvoir discrétionnaire et l’opportunité d’exercer
 fonction judiciaire, et elle a omis de mettre en avant la position dyna-
 que qu’elle a adoptée à juste titre depuis la création de l’ONU, dans
xercice de sa fonction consultative, en sa qualité d’« organe judiciaire
 ncipal des Nations Unies » (article 92 de la Charte des Nations Unies)
 en tant que gardien ultime de la prééminence du droit dans la conduite
s relations internationales 27. Dans cet ordre d’idées, il est quelque peu

 5Voir également Sahara occidental, avis consultatif, C.I.J. Recueil 1975, p. 37,
. 73.
6 Voir R. Kolb, « De la prétendue discrétion de la Cour internationale de Justice

 refuser de donner un avis consultatif », dans The International Legal System in
est of Equity and Universality — Liber Amicorum G. Abi-Saab (L. Boisson de
azournes et V. Gowlland-Debbas, dir. publ.), La Haye, Nijhoff, 2001, p. 614-618, et
r p. 619-627.
7 Dans son avis consultatif sur les Conséquences juridiques de l’édification d’un mur

 s le territoire palestinien occupé (2004), la Cour a rappelé que
     « [l]a Cour actuelle n’a jamais, dans l’exercice de son pouvoir discrétionnaire, refusé
     de répondre à une demande d’avis consultatif... La devancière de la Cour, la Cour
     permanente de Justice internationale, estima une seule fois ne pas devoir répondre à
     la question qui lui avait été posée (Statut de la Carélie orientale, avis consultatif,
     1923, C.P.J.I. série B n° 5). » (C.I.J. Recueil 2004 (I), p. 156-157, par. 44.)


                                                                                       135

 éoccupant de constater, dans le libellé malheureux du paragraphe 29,
 e le fantôme de la Carélie orientale semble, tel le phénix, renaître de ses
ndres...
 27. La fonction consultative de la Cour n’est pas une simple faculté,
 nt elle peut user comme bon lui semble : cette fonction de la Cour,
 gane judiciaire principal des Nations Unies, revêt en dernière analyse
 e importance capitale pour la communauté internationale tout entière.
 appartient à un organe politique, comme l’Assemblée générale ou le
onseil de sécurité, d’exercer son pouvoir discrétionnaire lorsqu’il décide
  demander un avis consultatif à la Cour. Cette dernière, lorsqu’elle est
  sie d’une question — qu’il s’agisse d’une demande d’avis consultatif ou
une affaire contentieuse —, a le devoir de s’acquitter scrupuleusement
   ses fonctions judiciaires, qu’il s’agisse de procédures consultatives ou
affaires contentieuses. Il n’appartient pas à la Cour d’évaluer l’oppor-
nité d’un avis consultatif et je suis surpris qu’elle ait consacré tant
attention à cette question dans le présent avis (par. 29 à 48), au point de
  ttacher à des questions techniques (aux paragraphes 36 et 39, concer-
 nt les rôles et les pouvoirs respectifs du Conseil de sécurité et de
Assemblée générale) et d’éviter d’examiner soigneusement l’arrière-plan
ctuel (voir ci-dessous) de la grave crise humanitaire au Kosovo, porté à
 n attention par plusieurs participants au cours des phases écrite et orale
   la procédure.
 28. Après tout, notre époque est celle où les tribunaux internationaux
  multiplient de façon rassurante, ce qui témoigne d’une prise de cons-
 nce de la primauté du droit sur la force. Elle est celle de la « juridic-
  nnalisation » du droit et des relations internationales, ce qui montre
 mbien les modalités de règlement pacifique des différends se sont amé-
 rées. Elle est celle de l’expansion de la compétence internationale, ce
 i témoigne des progrès de la notion de justice objective. Elle est celle où
ujours davantage d’attention est portée aux progrès de l’état de droit
 x niveaux national et international, cause à laquelle l’Organisation des
ations Unies dans son ensemble est attachée, en particulier depuis 2006
oir ci-dessus). Invoquer le « pouvoir discrétionnaire » et insister sur
  te notion — de façon quelque peu discrétionnaire — c’est, me semble-
  , méconnaître, voire même entraver, l’évolution de la fonction judi-
  ire en droit international contemporain. La prise de conscience du
 énomène contemporain rassurant qu’est la juridictionnalisation a heu-
usement prévalu en fin de compte sur une politisation abusive, sous-
  ente dans certains arguments que la Cour a examinés et qu’elle aurait
 e dû rejeter.
 29. Passant à un autre aspect connexe, il me semble clair, en outre, que
 Cour est pleinement habilitée, si elle le juge nécessaire, à reformuler la
 estion qui lui est posée dans la requête pour avis consultatif, afin de la
 éciser. En conséquence, la prétendue absence de clarté ou de précision
 ns le libellé d’une question ne saurait être invoquée pour priver la Cour
   sa compétence. Bien au contraire, la Cour peut avoir à préciser ou
 ormuler tout élément ambigu. De fait, au fil des décennies, aussi bien

                                                                        136

 Cour permanente de Justice internationale que la Cour internationale
  Justice ont constaté à maintes reprises que le libellé d’un avis consul-
 if n’énonçait pas précisément la question sur laquelle l’avis de la Cour
ait recherché 28 ou bien ne correspondait pas « à la véritable question
 idique » soumise à la Cour 29. Dans un cas en particulier, la Cour a
 té que la question qui lui était soumise, « considérée en elle-même,
 par[aissait] à la fois mal posée et vague » 30.
30. La Cour a donc souvent été amenée à élargir, interpréter, voire
 ormuler, les questions qui lui étaient posées 31 ; elle a en conséquence
gé bon de « détermin[er] les principes et règles existants », de les inter-
éter et de les appliquer, apportant ainsi à la question posée « une
ponse fondée en droit » 32. Cela élimine l’argument tout à fait contesta-
e, voire inacceptable, selon lequel il était politiquement inopportun que
 Cour donne le présent avis consultatif. Un tel argument ne devrait tout
mplement pas être soulevé devant « l’organe judiciaire principal des
ations Unies » (article 92 de la Charte des Nations Unies), qui ne sau-
 t attribuer un caractère politique à une requête qui l’invite à s’acquitter
une tâche essentiellement judiciaire 33. La Cour elle-même a fait valoir à
   égard que :

   « lorsque des considérations politiques jouent un rôle marquant, il
   peut être particulièrement nécessaire à une organisation internatio-
   nale d’obtenir un avis consultatif de la Cour sur les principes juridi-
   ques applicables à la matière en discussion » 34.

31. Toutefois, un autre argument de cet ordre a été soulevé au cours de
présente procédure consultative ; il tenait au fait que le Kosovo n’a pas
nsenti à la juridiction de la Cour, et consistait à dire que, d’un point de
e judiciaire, il était donc pour elle inopportun de se prononcer en
spèce : la Cour devait ainsi s’abstenir d’exercer sa compétence parce
e la demande de l’Assemblée générale concernait un différend bi-
éral entre le Kosovo et la Serbie, au sujet duquel le Kosovo n’avait

 8 Voir par exemple Interprétation de l’accord gréco-turc du 1er décembre 1926 (proto-

e final, article IV), avis consultatif, 1928, C.P.J.I. série B n° 6, p. 14-16.
 9 Interprétation de l’accord du 25 mars 1951 entre l’OMS et l’Egypte, avis consultatif,

 .J. Recueil 1980, p. 87-89, par. 34-36.
 0 Demande de réformation du jugement no 273 du Tribunal administratif des Nations

ies, avis consultatif, C.I.J. Recueil 1982, p. 348, par. 46.
 1 Outre les trois avis consultatifs précités, voir Admissibilité de l’audition de pétition-

res par le Comité du Sud-Ouest africain, avis consultatif, C.I.J. Recueil 1956, p. 25,
Certaines dépenses des Nations Unies (article 17, paragraphe 2, de la Charte), avis
 sultatif, C.I.J. Recueil 1962, p. 157-162.
 2 Licéité de la menace ou de l’emploi d’armes nucléaires, avis consultatif, C.I.J.

cueil 1996 (I), p. 233, par. 13 ; Conséquences juridiques de l’édification d’un mur dans
 erritoire palestinien occupé, avis consultatif, C.I.J. Recueil 2004 (I), p. 153, par. 38.
 3 Certaines dépenses des Nations Unies (article 17, paragraphe 2, de la Charte), avis

 sultatif, C.I.J. Recueil 1962, p. 155.
 4 Interprétation de l’accord du 25 mars 1951 entre l’OMS et l’Egypte, avis consultatif,

 .J. Recueil 1980, p. 87, par. 33.

                                                                                       137

 s consenti à la juridiction de la Cour. Cet argument me semble lui aussi
u convaincant et mal fondé.
32. Il est bien connu que le consentement est une condition préalable à
xercice, par la Cour, de sa fonction contentieuse et non pas consulta-
 e. Il ne saurait en être autrement, puisque les avis consultatifs sont
 nnés pour orienter ou guider l’Organisation des Nations Unies et ses
ganes. La Cour elle-même a précisé cet aspect, il y a soixante ans, dans
n célèbre avis consultatif donné dans la procédure relative à l’Interpré-
 ion des traités de paix conclus avec la Bulgarie, la Hongrie et la Rou-
anie, première phase (1950). Selon elle :
         « Le consentement des Etats parties à un différend est le fonde-
      ment de la juridiction de la Cour en matière contentieuse. Il en est
      autrement en matière d’avis, alors même que la demande d’avis a
      trait à une question juridique actuellement pendante entre Etats. La
      réponse de la Cour n’a qu’un caractère consultatif : comme telle, elle
      ne saurait avoir d’effets obligatoires. Il en résulte qu’aucun Etat,
      membre ou non-membre des Nations Unies, n’a qualité pour empê-
      cher que soit donné suite à une demande d’avis dont les Nations
      Unies, pour s’éclairer dans leur action propre, auraient reconnu
      l’opportunité. L’avis est donné par la Cour non aux Etats, mais à
      l’organe habilité pour le lui demander ; la réponse ... de la Cour ... ne
      devrait pas être refusée. » 35 (C.I.J. Recueil 1950, p. 71.)
    l’espèce, la demande d’avis consultatif avait pour objet d’éclairer
Assemblée générale sur la conformité ou la non-conformité au droit
 ernational de la déclaration d’indépendance émanant des autorités du
osovo.
 33. Il convient en outre d’avoir à l’esprit que, si la nécessité d’obtenir
 consentement préalable des Etats a toujours été un obstacle à l’exercice
  la fonction de la Cour en matière de règlement d’affaires contentieu-
  , elle ne l’a jamais été en ce qui concerne l’exercice de sa fonction
 nsultative, qui n’est nullement subordonné au consentement préalable
 s Etats. En l’espèce, la Cour peut non seulement préciser, pour être en
esure de donner l’avis consultatif demandé, les questions qui lui sont
 sées, mais aussi contribuer ce faisant au développement progressif du
 oit international. On peut voir trois exemples remarquables de cette
 ntribution dans les avis consultatifs novateurs qu’elle a donnés dans les

 5La Cour a suivi le même raisonnement, il y a cinq ans, dans son avis consultatif sur
 Conséquences juridiques de l’édification d’un mur dans le territoire palestinien occupé
04). Après avoir examiné « l’opposition marquée par certains Etats intéressés à la
 uête [pour avis consultatif] émanant de l’Assemblée générale sous l’angle de
pportunité judiciaire », elle a considéré que :
        « L’objet de la requête dont la Cour est saisie est d’obtenir de celle-ci un avis
     que l’Assemblée générale estime utile pour exercer comme il convient ses fonctions.
     L’avis est demandé à l’égard d’une question qui intéresse tout particulièrement les
     Nations Unies, et qui s’inscrit dans un cadre bien plus large que celui d’un différend
     bilatéral. » (C.I.J. Recueil 2004 (I), p. 159, par. 50.)

                                                                                      138

océdures relatives à la Réparation de dommages subis au service des
ations Unies en 1949, aux Réserves à la convention pour la prévention et
 répression du crime de génocide en 1951 et aux Conséquences juridiques
ur les Etats de la présence continue de l’Afrique du Sud en Namibie
 ud-Ouest africain) nonobstant la résolution 276 (1970) du Conseil de
curité en 1971.
34. En résumé, pour conclure sur la question préliminaire à l’examen,
 cun des arguments soulevés au cours de la présente procédure consul-
 ive dans l’objectif de persuader la Cour de s’abstenir d’exercer sa fonc-
 n consultative à l’égard de la déclaration d’indépendance du Kosovo
 r les autorités kosovares ne résiste à un examen approfondi. La com-
tence de la Cour est pleinement établie en l’espèce (voir ci-dessus) et
 cune raison impérieuse n’empêchait la Cour de l’exercer. Il n’y a pas
and-chose d’autre à préciser en la matière. Ma conclusion est qu’il
appartient absolument pas à la Cour d’exercer un pouvoir « discrétion-
 ire » ; la Cour doit remplir sa fonction consultative et devait donner,
mme elle vient de le faire, l’avis consultatif demandé, s’acquittant ainsi
  upuleusement des fonctions qui lui incombent en sa qualité d’organe
diciaire principal des Nations Unies. En revanche, selon moi, la Cour
 rait dû consacrer bien davantage d’attention, dans le présent avis
nsultatif, au contexte factuel et, en particulier, à l’arrière-plan factuel
  la question à l’examen.


              III. L’ARRIÈRE-PLAN ET LE CONTEXTE FACTUELS
                     DE LA QUESTION POSÉE À LA COUR


 35. Dans le présent avis consultatif sur la Conformité au droit interna-
 nal de la déclaration unilatérale d’indépendance relative au Kosovo, la
our a suivi une approche minimaliste en ce qui concerne l’arrière-plan
ctuel de la question que lui a posée l’Assemblée générale, axant son
 ention sur la déclaration d’indépendance du Kosovo du 17 février 2008
 faisant abstraction de ses causes, qui résident dans la tragique succes-
 n de faits qui a constitué la crise humanitaire grave et prolongée du
osovo, laquelle a abouti à l’adoption, par le Conseil de sécurité, de sa
 olution 1244 (1999). En tant que membre de la Cour, je me sens tenu
examiner cet arrière-plan factuel dans la présente opinion individuelle,
mpte tenu du fait que la Cour ne semble pas avoir jugé nécessaire de le
 re, c’est-à-dire d’étudier soigneusement la grave crise humanitaire au
osovo. Ce point, auquel j’accorde une grande pertinence, a été porté
plusieurs reprises à l’attention de la Cour au cours de la présente pro-
dure consultative, par plusieurs participants, tant lors de la phase
rite que lors de la phase orale. La Cour, peut-être à l’instar de l’espèce
 maine, « ne peut pas supporter beaucoup de réalité » 36.

6   Traduction de M. Fleuchère, Meurtre dans la cathédrale, Paris, éd. du Seuil, 1946.

                                                                                 139

36. Aussi, abordant l’arrière-plan factuel et le contexte de la question
sant l’objet de la requête pour avis consultatif soumise par l’Assemblée
nérale, je souhaiterais appeler l’attention sur le fait que, par le passé, et
 manière très nette, la Cour a jugé approprié de s’attarder sur toute la
mme des faits qui avaient abouti aux questions portées à sa connais-
nce afin qu’elle donne un avis consultatif. Ainsi a-t-elle, dans son célè-
e avis consultatif de 1971 sur les Conséquences juridiques pour les Etats
 la présence continue de l’Afrique du Sud en Namibie (Sud-Ouest afri-
 n) nonobstant la résolution 276 (1970) du Conseil de sécurité, déclaré
 qui suit :

      « C’est un fait incontesté, et d’ailleurs abondamment démontré par
   les documents joints à l’exposé écrit de l’Afrique du Sud, que la poli-
   tique officielle du Gouvernement sud-africain en Namibie tend à une
   séparation physique complète des races et des groupes ethniques,
   chacun étant installé dans une zone distincte du territoire. Ainsi que
   l’Afrique du Sud l’a reconnu, la mise en œuvre de cette politique
   nécessite des mesures restrictives de contrôle, adoptées et appliquées
   officiellement dans le territoire par le pouvoir coercitif de l’ancien
   mandataire. Ces mesures ont pour objet de limiter, d’exclure ou de
   restreindre la participation des membres des groupes de population
   autochtones à certains types d’activité, à certains domaines d’étude
   ou de formation et à certains travaux ou emplois, et d’imposer aux
   autochtones des restrictions ou des prohibitions en matière de rési-
   dence et de déplacement dans de vastes régions du territoire.
      En vertu de la Charte des Nations Unies, l’ancien mandataire s’était
   engagé à observer et à respecter, dans un territoire ayant un statut
   international, les droits de l’homme et les libertés fondamentales pour
   tous sans distinction de race. Le fait d’établir et d’imposer, au contraire,
   des distinctions, exclusions, restrictions et limitations qui sont unique-
   ment fondées sur la race, la couleur, l’ascendance ou l’origine natio-
   nale ou ethnique et qui constituent un déni des droits fondamentaux de
   la personne humaine, est une violation flagrante des buts et principes
   de la Charte. » (C.I.J. Recueil 1971, p. 57, par. 130 et 131.)

37. De même, dans son avis consultatif de 1975 sur le Sahara occiden-
, la Cour a examiné la question portée à sa connaissance « compte tenu
 contexte particulier de ce territoire et de cette organisation sociale et
litique de la population » (C.I.J. Recueil 1995, p. 42, par. 89), ce qui l’a
nduite à procéder à un examen détaillé des faits (ibid., p. 42-49, par. 90-
7). A nouveau, dans son avis consultatif de 2004 sur les Conséquences
idiques de l’édification d’un mur dans le territoire palestinien occupé,

ur paraphraser le monologue de Thomas Becket à Canterbury, sa prémonition face à
mminence de son sacrifice : « Human kind cannot bear very much reality » ; voir
 S. Eliot, « Murder in the Cathedral » (1935), dans The Complete Poems and Plays
 9-1950, New York/Londres, Harcourt Brace & Co., 1980 (réimpr.), p. 208-209.

                                                                            140

ant de déterminer les principes et règles du droit international perti-
nts pour évaluer la licéité des mesures prises par Israël, la Cour, se fon-
nt sur le rapport du Secrétaire général, a longuement décrit les ouvra-
s qu’Israël avait construits ou prévoyait de construire. L’avis consultatif
pose en détail les conséquences de ces travaux pour les Palestiniens
.I.J. Recueil 2004 (I), p. 168-171, par. 79-85). La Cour a ajouté que,
 our ce qui est des développements postérieurs à la diffusion » du rap-
rt du Secrétaire général, elle se référerait aux informations complémen-
res contenues dans l’exposé écrit de l’Organisation des Nations Unies,
r lequel le Secrétaire général avait entendu mettre à jour ce rapport
id., p. 168, par. 79).
38. En une autre occasion, dans l’arrêt qu’elle a rendu le 19 décem-
e 2005 en l’affaire des Activités armées sur le territoire du Congo
 épublique démocratique du Congo c. Ouganda), la Cour, après avoir
 gneusement examiné l’arrière-plan factuel de l’affaire et les éléments de
euve produits, a relevé ce qui suit :
      « Il existe des éléments de preuve crédibles suffisants pour conclure
   que les troupes des UPDF ont commis des meurtres, des actes de tor-
   ture et d’autres formes de traitement inhumain à l’encontre de la
   population civile, qu’elles ont détruit des villages et des bâtiments
   civils, qu’elles ont manqué d’établir une distinction entre cibles civiles
   et militaires et de protéger la population civile lors d’affrontements
   avec d’autres combattants, qu’elles ont incité au conflit ethnique et
   ont manqué de prendre des mesures visant à mettre un terme à celui-
   ci, qu’elles ont été impliquées dans l’entraînement d’enfants soldats et
   qu’elles n’ont pris aucune mesure visant à assurer le respect des droits
   de l’homme et du droit international humanitaire dans les territoires
   qu’elles occupaient. » (C.I.J. Recueil 2005, p. 241, par. 211.)
ans ce même arrêt de 2005 en l’affaire opposant la République démo-
atique du Congo et l’Ouganda, la Cour a ajouté :
   « les actes commis par les diverses parties à ce conflit complexe que
   connaît la RDC ont contribué aux immenses souffrances de la popu-
   lation congolaise. La Cour est profondément consciente que de
   nombreuses atrocités ont été commises au cours du conflit » (ibid.,
   p. 245, par. 221).
 39. En une autre occasion, dans son ordonnance du 10 juillet 2002 ren-
 e en l’affaire des Activités armées sur le territoire du Congo (nouvelle
quête : 2002) (République démocratique du Congo c. Rwanda), la Cour,
nant compte du contexte factuel, s’est déclarée « profondément préoccu-
e par le drame humain, les pertes en vies humaines et les terribles souf-
 nces que l’on déplore dans l’est de la République démocratique du
ongo à la suite des combats qui s’y poursuivent » (C.I.J. Recueil 2002,
 240, par. 54). De même, dans son ordonnance du 2 juin 1999 concer-
 nt la demande en indication de mesures conservatoires en l’affaire de la
céité de l’emploi de la force, la Cour a noté qu’elle était

                                                                         141

    « profondément préoccupée par le drame humain, les pertes en vies
    humaines et les terribles souffrances que connaît le Kosovo et qui
    constituent la toile de fond du présent différend, ainsi que par les
    victimes et les souffrances humaines que l’on déplore de façon conti-
    nue dans l’ensemble de la Yougoslavie » 37.

 A chacune de ces occasions, comme l’on pouvait s’y attendre, la Cour
a pas hésité à s’attarder sur l’arrière-plan factuel des affaires et des
 estions portées à sa connaissance, avant de statuer sur elles.
 40. Il me semble donc plutôt bizarre que, dans le présent avis consul-
 if sur la Conformité au droit international de la déclaration unilatérale
 ndépendance relative au Kosovo, la Cour, après avoir consacré, comme
  ’ai déjà signalé, tant d’attention aux observations habituelles soulevées
vant elle concernant son pouvoir « discrétionnaire » — comme si elle
ntait de justifier le fait de donner le présent avis consultatif —, n’ait
cordé qu’une attention très superficielle à l’arrière-plan factuel de la
 estion posée par l’Assemblée générale aux fins du présent avis consul-
 if. Or, c’est bien la catastrophe humanitaire au Kosovo qui est à l’ori-
ne de l’adoption, par le Conseil de sécurité, de sa résolution 1244 (1999)
 des événements qui ont suivi et ont trouvé leur apogée dans la pro-
  mation de l’indépendance, le 17 février 2008, par les autorités du
osovo.
 41. Je considère donc que, aux fins du présent avis consultatif, la
tastrophe humanitaire au Kosovo méritait l’attention vigilante de la
our. A mon sens, la Cour aurait dû accorder une attention explicite à
 rrière-plan factuel et au contexte général de la demande d’avis consul-
 if. En effet, tout au long de la décennie 1989-1999, la grave crise huma-
 aire au Kosovo a été non seulement une menace permanente pour la
 ix et la sécurité internationales — jusqu’à l’adoption de la résolu-
 n 1244 (1999) du Conseil de sécurité, par laquelle le Conseil a décidé
établir une administration internationale du territoire par les Nations
nies —, mais aussi une tragédie humaine marquée par des pertes
assives en vies humaines, de graves atteintes à l’intégrité physique
s populations et des souffrances terribles de la part de celles-ci. La
our n’aurait pas dû, selon moi, se borner, comme elle l’a fait dans le
ésent avis consultatif, à ne retenir que les quelques faits ponctuels
nnus relatifs aux circonstances ayant entouré la proclamation de la
claration d’indépendance par les autorités du Kosovo le 17 février 2008
  peu après, faisant ainsi abstraction de l’arrière-plan factuel qui a
 outi à l’adoption de la résolution 1244 (1999) par le Conseil de sécurité
  dix ans après, à la proclamation de la déclaration d’indépendance.
 42. La Cour a bien, dans une large mesure, éludé la question de l’arrière-
an factuel. Dans le présent avis consultatif, elle s’est contentée, semble-

7 Licéité de l’emploi de la force (Yougoslavie c. Belgique), mesures conservatoires,
 onnance du 2 juin 1999, C.I.J. Recueil 1999 (I), p. 131, par. 16, et obiter dicta corres-
ndants dans les autres affaires relatives à la licéité de l’emploi de la force (1999).

                                                                                     142

 , d’examiner les faits des années 2008-2009 38, et n’a évoqué que briè-
ment et de manière elliptique la grave crise humanitaire qui les a pré-
dés et en est la cause, ainsi que la nécessité de mettre « un terme à la
olence et à la répression » 39 au Kosovo, sans autre référence concrète
 ant aux faits qui ont constitué cette crise humanitaire prolongée. La
our a agi de la sorte, bien que cet arrière-plan factuel ait été porté à son
 ention, en détail, par plusieurs participants (voir ci-dessous) à la pro-
dure consultative, tant au stade de la procédure écrite qu’à celui des
posés oraux.
 43. En outre, j’estime que ni la résolution 1244 (1999) du Conseil de
curité ni la déclaration d’indépendance du Kosovo en date du 17 fé-
 er 2008 ne peuvent être examinées comme il convient si l’on fait abs-
 ction de leur arrière-plan et de leur contexte factuels. S’agissant de
 r arrière-plan factuel, on pourra rappeler que, avant l’éclatement de la
 se du Kosovo et son aggravation (à la fin des années quatre-vingt et au
but des années quatre-vingt-dix), la République fédérative socialiste de
ougoslavie (RFSY) regroupait, de par sa structure constitutionnelle,
  républiques (les républiques socialistes de Bosnie-Herzégovine, Croatie,
acédoine, Monténégro, Serbie et Slovénie) et deux provinces autonomes
  Kosovo et la Voïvodine, au sein de la République socialiste de Serbie).
ux termes de la Constitution de 1974 de la République fédérative socia-
 e de Yougoslavie, la province socialiste autonome du Kosovo jouissait
un très large degré d’autonomie ; de fait, les larges pouvoirs accordés aux
publiques et provinces autonomes précitées par la Constitution de 1974
  la RFSY se traduisaient par une « égalité de fait » entre elles 40.
 44. En 1989, à la suite des modifications apportées à la Constitution de
 République de Serbie, le statut de province autonome dont jouissait le
osovo fut aboli, avec comme conséquences des tensions considérables
 une réaction rapide du Kosovo 41, qui chercha à obtenir l’indépen-
 nce. La crise humanitaire éclata et la période postérieure à 1990 fut
arquée par des mesures discriminatoires systématiques et des violations
aves et répétées des droits de l’homme, perpétrées au cours des premiè-
   années par les autorités serbes à l’encontre d’un segment important de
 population albanaise du Kosovo. A la fin des années quatre-vingt-dix, la
 se s’aggrava avec la pratique odieuse du nettoyage ethnique 42 et de gra-
s violations des droits de l’homme et du droit humanitaire international.
 45. Au cours de la présente procédure consultative (phases écrite et
ale), plusieurs participants sont apparus préoccupés par le fait que la

 8Sections III et IV du présent avis consultatif.
 9Voir le paragraphe 58 du présent avis consultatif.
0 Voir entre autres R. Muharremi, « Kosovo’s Declaration of Independence : Self-

termination and Sovereignty Revisited », Review of Central and East European Law
08), vol. 33, p. 406-407.
1 Le Kosovo s’est proclamé, à l’issue d’un vote de son Assemblée en juillet 1990,

ublique indépendante au sein de la Yougoslavie.
2 Voir M. Grmek, M. Gjidara and N. Simac (dir. publ.), Le nettoyage ethnique (docu-

nts historiques sur une idéologie serbe), Paris, Fayard/éd. du Seuil, 2002, p. 43-353.

                                                                                 143

 uation au Kosovo puisse être présentée comme une crise sui generis.
  la s’explique par la crainte de créer un précédent, quelle qu’en soit
  sue. Force est de reconnaître que chaque affaire est spécifique, enraci-
 e qu’elle est dans sa propre histoire. Plusieurs affaires peuvent partager
 s traits historiques identiques (comme les affaires relatives à la décolo-
  ation de la fin des années soixante, des années soixante-dix et du début
 s années quatre-vingt), et les grands motifs ainsi constitués contribuer à
  formation du droit des Nations Unies. D’autres peuvent sembler plutôt
 écifiques, tout en s’inscrivant dans l’évolution du droit des Nations Unies.
 46. Il convient donc d’avoir scrupuleusement à l’esprit l’historique de
 aque affaire. Et chaque affaire a une dynamique propre. C’est pour-
 oi la déclaration d’indépendance du Kosovo de 2008 ne peut pas, selon
oi, être examinée dans l’abstrait ou isolément mais doit l’être compte
nu de son arrière-plan factuel et de son contexte historique, qui l’expli-
 ent. Dans le même ordre d’idées, la déclaration d’indépendance de 2008
 vrait être examinée comme un tout. La crise humanitaire qu’a connue
 Kosovo pendant la décennie 1989-1999 semble liée au processus histo-
  ue de dissolution de l’ex-Yougoslavie. Les aspects sociaux de cette
 se ont résisté à plusieurs tentatives de règlement pacifique ; étrangers à
ute notion de délai 43, ils échappaient à toute date butoir. L’historique
une affaire ne se limite pas aux tentatives successives de règlement paci-
 ue : il comprend également ses causes et ses épiphénomènes, qui doivent
 x aussi être soigneusement pris en compte.
 47. En deuxième lieu, la grave crise humanitaire qui s’est déroulée au
osovo au cours des années quatre-vingt-dix s’est durablement inscrite
 ns un schéma de crimes systématiques et répétés contre les civils, de gra-
 s violations du droit humanitaire international et du droit international
 atif aux droits de l’homme, et a été marquée par l’apparition de l’un des
us horribles crimes de notre époque, le nettoyage ethnique. Cette notion
   entrée dans le vocabulaire du droit international contemporain grâce à
  prompte réaction de l’ancienne Commission des droits de l’homme de
ONU, qui, dès août 1992, a commencé à employer cette expression spé-
  quement à propos des conflits tragiques qui venaient d’éclater dans l’ex-
ougoslavie. A partir de la fin 1992, l’expression « nettoyage ethnique »
 vait apparaître systématiquement dans d’autres documents de l’ONU,
 nt les résolutions de l’Assemblée générale et du Conseil de sécurité.
 48. Je me souviens bien des répercussions rapides que les nouvelles de
s crimes ont suscitées, à quelques centaines de kilomètres de distance, à
 enne, au cours de la deuxième conférence mondiale sur les droits de
 omme, aux travaux de laquelle je contribuais dans le cadre du comité
   rédaction (juin 1993). La décision qu’avait prise la conférence mon-
ale de ne désigner nommément aucune situation particulière a été


 3 Contrairement à ce que la commission Badinter aurait voulu nous faire croire (ses

 tatives en la matière ont été vaines), voir à ce sujet P. Radan, The Break-up of Yugo-
 via and International Law, Londres/New York, Routledge, 2002, p. 247-253.

                                                                                  144

pidement rapportée, compte tenu des horribles nouvelles venues de
x-Yougoslavie : un sentiment général s’est dégagé, à savoir qu’une
nférence mondiale des Nations Unies sur les droits de l’homme qui
 ait abstraction de cette situation perdrait tout simplement sa raison
être. Cela explique l’adoption — en plus de la Déclaration et du Pro-
amme d’action de Vienne de 1993 et du rapport final de la confé-
nce — de deux résolutions, sur la Bosnie-Herzégovine et sur l’Angola,
  pectivement, où sévissaient alors des conflits armés.
49. En troisième lieu, un autre élément caractéristique de la crise
 manitaire au Kosovo a été la décision, prise par le Conseil de sécurité
 ns sa résolution 1244 (1999) du 10 juin 1999, d’établir une administra-
 n internationale transitoire des Nations Unies au Kosovo — tout en
connaissant l’intégrité territoriale de la Serbie — en attendant que soit
rêté son statut futur. Le Kosovo, devenu une préoccupation internatio-
 le légitime, échappe depuis lors à la « compétence nationale » de la Ser-
e. Le droit des Nations Unies est devenu le droit applicable à son égard
 x fins de son administration internationale. Le caractère unique de la
uation au Kosovo a été également relevé par l’envoyé spécial du Secré-
 re général de l’ONU (M. Ahtisaari, nommé le 14 novembre 2005) dans
n rapport sur le statut futur du Kosovo : « le Kosovo est un cas inédit
 i appelle une solution inédite. Cette solution ne constitue pas un pré-
dent pour d’autres conflits non réglés. » 44 (Par. 15.)
50. Si l’on examine les causes et les épiphénomènes de la crise huma-
 aire au Kosovo (que le présent avis consultatif de la Cour ne men-
 nne que brièvement, en évitant tout examen des faits à l’origine de
  te crise), l’abrogation, en 1989, de l’autonomie du Kosovo (jusque-là
rantie par la Constitution de 1974) a ouvert la voie à un cycle de dis-
 mination systématique, de violences et d’atrocités extrêmes dont ont
uffert d’importants segments de la population du Kosovo pendant dix
 s (1989-1999), ce qui a incité les principaux organes des Nations Unies
adopter une série de résolutions et abouti à l’adoption, par le Conseil de
curité, de la résolution 1244 (1999).
51. Les tentatives de règlement amiable sont sans conteste pertinentes
 ur examiner une crise humanitaire comme celle du Kosovo 45, mais,
 ur passer de la résolution 1244 (1999) du Conseil de sécurité à la décla-
  ion d’indépendance du Kosovo du 17 février 2008, il faut avoir à


 4 De même, le Conseil de l’Union européenne a réaffirmé, le 18 février 2008, que la

uation au Kosovo constituait un cas spécifique. La situation dans l’ensemble de la
 ion a remarquablement changé au fil des ans.
 5 Les efforts et tentatives visant à parvenir à un règlement pacifique à diverses étapes

 la crise du Kosovo devaient évidemment être pris en compte par la Cour, conjointe-
nt avec les causes du conflit. On se rappellera à cet égard, entre autres, parmi les ten-
 ves de règlement pacifique, les négociations entamées par le groupe de contact (1998-
  9), les accords issus de la conférence de Rambouillet (1999), la résolution 1244 (1999)
 Conseil de sécurité proprement dite, le cadre constitutionnel pour une administration
 onome provisoire du Kosovo (promulgué par l’envoyé spécial du Secrétaire général en
 i 2001 et dont la mise en œuvre s’est achevée à la fin 2003), les pourparlers de la troïka

                                                                                      145

sprit les causes du conflit qui a précédé, à savoir la répression planifiée,
ngue et brutale d’importants segments de la population du Kosovo
oir ci-dessous). A mon sens, les efforts de règlement amiable ne sau-
 ent donc être abordés de manière « technique », isolée, détachée des
uses du conflit. C’est pourquoi il est important, comme je l’ai déjà indi-
 é, d’avoir bien en tête l’intégralité du contexte et de l’arrière-plan
ctuel de la requête pour avis consultatif que l’Assemblée générale a
 ressée à la Cour (voir ci-dessous).
52. Avant de passer à l’examen de l’ensemble de cette série de résolu-
 ns (ce que la Cour a évité de faire, en portant l’essentiel de son attention
r la résolution 1244 (1999) du Conseil de sécurité), il me semble néces-
 re de placer cette question dans le cadre plus large du droit des Nations
nies. A cet effet, je commencerai par rappeler certains antécédents liés à
 vènement des organisations internationales — qui ne peuvent manquer
 tre soulignés ici — en ce qu’ils témoignent d’une attention croissante
 rtée aux besoins et aux aspirations des « peuples » ou des « populations ».


         IV. L’AVÈNEMENT DES ORGANISATIONS INTERNATIONALES
    ET L’ATTENTION CROISSANTE PORTÉE AUX BESOINS ET ASPIRATIONS
                   DES « PEUPLES » OU DES « POPULATIONS »


53. L’avènement des organisations internationales a non seulement
éfiguré l’expansion de la notion de personnalité juridique internationale
ui n’est plus le monopole des Etats), mais a aussi fait porter l’attention
r l’importance de répondre aux besoins et aspirations des peuples. En
 sens, les organisations internationales ont contribué à un retour du
oit des gens dans le cadre d’une ère nouvelle, en même temps qu’à un
 uvel essor de sa vision humaniste, fidèle aux enseignements de ses
 ères fondateurs » (voir ci-dessous). Cette vision a marqué de sa pré-
nce le régime des mandats de la Société des Nations et le régime de
 elle de l’Organisation des Nations Unies, et se retrouve aujourd’hui
ns les initiatives d’administration internationale de territoires sous
gide des Nations Unies.

           1. La Société des Nations : le régime des mandats
54. Le régime des mandats est un produit de la conscience humaine
i s’est fait jour en réaction aux abus du passé et pour mettre fin à ces



07) et le rapport de l’envoyé spécial du Secrétaire général de l’ONU sur le statut futur
 Kosovo (2007). Pour un exposé récent des diverses tentatives de règlement pacifique,
r par exemple H. H. Perritt Jr., The Road to Independence for Kosovo — A Chronicle
the Ahtisaari Plan, Cambridge University Press, 2010, p. 1-278 ; J. Ker-Lindsay, Ko-
o : The Path to Contested Statehood in the Balkans, Londres/New York, I. B. Tauris,
 9, p. 1-126.

                                                                                   146

 us : l’annexion des colonies, la politique d’acquisition de territoires
manation et affirmation de la souveraineté de l’Etat) pratiquée par les
andes puissances de l’époque, la prise de possession et l’exploitation de
 sources naturelles. Toutes ces pratiques abusives avaient cours au
épris flagrant des conditions de vie déjà difficiles des peuples autochto-
s, incapables de se défendre. La réaction à ces abus devait trouver son
pression concrète dans l’article 22 du Pacte de la Société des Nations,
 i mettait l’accent sur les peuples auxquels il convenait d’apporter aide
 protection.
55. Les premier et deuxième paragraphes de l’article 22 du Pacte préci-
 ent que, dans le nouveau régime des mandats, les puissances mandatai-
   avaient pour mission d’assurer « le bien-être et le développement » des
uples placés sous ce régime et d’en exercer la « tutelle ». La souveraineté
  l’Etat était étrangère au régime des mandats : elle n’avait aucune inci-
nce sur ce régime et ne pouvait trouver à s’appliquer dans le cadre de
 ui-ci. La souveraineté de l’Etat était clairement dissociée des devoirs et
s responsabilités des mandataires envers les peuples sous tutelle, devoirs
 responsabilités qui relevaient de la « mission sacrée de civilisation », à
voir promouvoir le bien-être et le développement de ces peuples.
56. Une nouvelle relation était ainsi créée en droit international, rem-
açant dans le cadre du régime des mandats la conception ancienne et tra-
 ionnelle de souveraineté de l’Etat par celle d’un gouvernement des
uples exercé dans leur intérêt et en vue de les préparer à l’autonomie.
 ur reprendre la réflexion faite en 1930 par Norman Bentwich (qui était à
poque Attorney-General en Palestine, l’un des territoires sous mandat),

       « Le mandataire est un protecteur doué d’une conscience — et
    d’une conscience elle-même dotée d’un gardien —, dont la mission
    consiste à gouverner selon des principes établis, à tenir les forts en
    lisière et à protéger les faibles, sans faire de profit et sans obtenir de
    privilège. » 46

57. En assurant le bien-être et le développement des peuples concernés,
  puissances mandataires avaient pour obligation de garantir la liberté
 conscience et le libre exercice de toutes les religions et formes de pra-
 ues. L’article 22 du Pacte affirmait lui-même la nature duelle des puis-
nces mandataires : en tout premier lieu, ces Etats avaient des devoirs
vers les peuples sous tutelle (une relation personnelle) ; en deuxième
u, ils avaient des devoirs envers l’ensemble de la communauté interna-
 nale (de l’époque), envers la Société des Nations qui supervisait le
gime des mandats 47 et, en fin de compte, envers l’humanité tout entière.
58. Toutefois, à l’instar de tous les instruments, mécanismes et institu-
 ns juridiques, le régime des mandats était un produit de son temps.
ous vivons tous dans le temps. Le régime des mandats a bien montré

6   N. Bentwich, The Mandates System, Londres, Longmans, 1930, p. 5.
7   Voir ibid., p. 7-9 et 16-20.

                                                                          147

  nécessité d’éviter désormais la stigmatisation pratiquée par le passé
  source de débats intenses à l’époque et par la suite —, par exemple
éviter d’employer certains termes (comme celui de « tutelle »), ou de ten-
  de classer les pays selon des degrés de civilisation (comme dans la liste
s mandats A, B et C). Le nouveau régime mis en place au niveau inter-
 tional — le régime de tutelle — devait quant à lui faire porter l’atten-
 n sur l’autodétermination des peuples.

     2. L’Organisation des Nations Unies : le régime de tutelle
59. Dans le cadre du régime international de tutelle de l’ONU mis en
ace par les chapitres XII et XIII de la Charte, l’attention est demeurée
ée sur les peuples concernés. De plus, la Charte comporte un chapitre,
 chapitre XI, relatif aux territoires non autonomes. Dans ce chapitre,
rticle 73 réaffirme la notion de « mission sacrée », consistant à protéger
  populations « contre les abus », à développer leurs capacités de s’admi-
 trer elles-mêmes, en tenant compte de leurs « aspirations ». Quant au
gime de tutelle proprement dit (chapitre XII), l’article 76 énonce ses fins
 entielles, à savoir :
   « a) affermir la paix et la sécurité internationales ;
     b) favoriser le progrès politique, économique et social des popu-
        lations des territoires sous tutelle ainsi que le développement de
        leur instruction ; favoriser également leur évolution progressive
        vers la capacité à s’administrer eux-mêmes ou l’indépendance,
        compte tenu des conditions particulières à chaque territoire et à
        ses populations, des aspirations librement exprimées des popu-
        lations intéressées et des dispositions qui pourront être prévues
        dans chaque accord de tutelle ;
     c) encourager le respect des droits de l’homme et des libertés fon-
        damentales pour tous, sans distinction de race, de sexe, de lan-
        gue ou de religion, et développer le sentiment de l’interdépen-
        dance des peuples du monde ;
     d) assurer l’égalité de traitement dans le domaine social, économi-
        que et commercial à tous les Membres de l’Organisation et à
        leurs ressortissants ; assurer de même à ces derniers l’égalité de
        traitement dans l’administration de la justice... »
60. Il découle de ces objectifs, de la lettre et de l’esprit dans lesquels ils
 t été formulés à l’article 76 de la Charte des Nations Unies, que le
gime de tutelle des Nations Unies a été conçu et mis en pratique,
nformément à la réflexion sur le droit naturel, pour assurer le bien-être
s habitants des territoires sous tutelle et accompagner leur évolution
rs l’autonomie ou l’indépendance 48. En promouvant le développement
cial des habitants des territoires sous tutelle, le régime de tutelle stimu-

8 Voir à cet effet, par exemple, C. E. Toussaint, The Trusteeship System of the United

tions, Londres, Stevens, 1956, p. 5, 21, 29, 248, 251 et 253.

                                                                                 148

 t chez eux la prise de conscience de leurs droits ; en outre, il tenait
 mpte des intérêts communs — des générations présentes et futures —
 s populations de ces territoires 49. Il visait de surcroît à permettre à
s populations d’être à même de devenir indépendantes pour réaliser
urs propres aspirations, de manière à assurer l’égalité de traitement de
 acun 50.
 61. Cette perspective s’est projetée dans les expériences contemporai-
 s de l’ONU en matière d’administration internationale de territoires.
héritage humaniste qui caractérise les expériences passées des organi-
  ions internationales jusqu’aux initiatives actuelles d’administration
 ernationale de territoires sous l’égide des Nations Unies (voir ci-
 ssous) ne saurait passer inaperçu. Le chemin suivi par la Société
 s Nations (avec le régime des mandats), puis par l’Organisation des
ations Unies (avec le régime de tutelle, en sus du régime applicable aux
 ritoires non autonomes), est le reflet de la prise de conscience progres-
 e de la nécessité d’agir ainsi, afin de mettre fin aux abus à l’encontre
 s êtres humains et d’éviter que les abus passés ne se reproduisent.

             3. L’administration internationale d’un territoire
 62. L’administration de territoires par des organisations internatio-
 les (et non par des Etats étrangers) a également des précédents histo-
  ues — c’est le cas par exemple, à l’époque de la Société des Nations, de
  ville libre de Dantzig (1920-1939) et de la Sarre (bassin de la Sarre,
 20-1935) —, qui ont été suivis, à l’époque de l’Organisation des Nations
nies, par le Conseil des Nations Unies pour la Namibie (créé en 1967) et
 r l’accomplissement de fonctions administratives au Cambodge par
ONU (1991-1992). Trente ans après la création du Conseil des Nations
nies pour la Namibie, des tentatives d’administration internationale de
  ritoires par l’ONU ont vu le jour dans une perspective similaire axée
 r les populations, de manière assez volontariste, afin de mettre un
  me à des abus et de corriger des erreurs dont souffrait la population 51.
 63. Les cas du Kosovo et du Timor oriental peuvent servir d’exemple :
   rôles de la MINUK et de l’ATNUTO (Administration transitoire des
ations Unies au Timor oriental) ont été uniques, car ils concernaient les
  tes de conflits internes et non de conflits entre Etats 52. Il est presque


 9 Voir à cet effet C. V. Lakshmi-Narayan, Analysis of the Principles and System of

ernational Trusteeship in the Charter (thèse), Genève, Université de Genève/IUHEI,
 1, p. 131, 133, 139-140, 145 et 153.
 0 Voir à cet effet Jean Beauté, Le droit de pétition dans les territoires sous tutelle, Paris,

 DJ, 1962, p. 14-15, et voir p. 12-13.
 1 R. Wilde, « From Danzig to East Timor and Beyond : The Role of International Ter-

orial Administration », American Journal of International Law (2001), vol. 95, p. 586,
 -593, 599-600 et 605.
 2 M. Bothe et T. Marauhn, « UN Administration of Kosovo and East Timor :

 ncept, Legality and Limitations of Security Council-Mandated Trusteeship Adminis-

                                                                                          149

utile de rappeler que, à partir des années quatre-vingt-dix, les opéra-
 ns de paix des Nations Unies ont commencé à prendre la forme d’acti-
 és de reconstruction après conflit 53 et d’édification pacifique de l’Etat,
 on une conception axée sur les populations, soucieuse de susciter et de
éserver la participation du public. Cela est encore plus vrai dans les cas
omme celui du Kosovo) où la population a fait l’objet de violences
pétées, pendant une période prolongée, de la part des anciennes auto-
és « souveraines ».
 64. Une situation d’oppression prolongée accentue la nécessité pres-
nte de préserver les droits des habitants, ce qui met à nouveau au pre-
 er plan la notion de tutelle, cette fois sous l’angle des expériences
ntemporaines d’administration internationale de territoires 54. Lors du
 mmet mondial des Nations Unies tenu en septembre 2005, l’ancien
onseil de tutelle a été supprimé et remplacé par la Commission de
nsolidation de la paix, mais la notion fondamentale de tutelle semble
 oir survécu dans le nouveau contexte 55. Il n’est donc pas surprenant
 e, compte tenu des conditions de violence extrême dans lesquelles s’est
ouvé le Kosovo pendant la décennie 1989-1999, le Conseil de sécurité
  adopté sa résolution 1244 (1999) et que la population victime ait pour-
 vi par la suite les objectifs de l’administration autonome et de l’indé-
ndance sous la supervision de l’ONU.

        4. Le retour de la préoccupation envers les « peuples »
                        ou les « populations »

65. Il n’est guère surprenant qu’une grande attention ait été consacrée
 « territoire » lorsque était appliqué le système des mandats ou celui des
 elles. Toutefois, le développement considérable du droit international
notre époque nous aide, dans le réexamen contemporain de ces institu-
 ns juridiques, à y déceler à mon avis un élément de transcendance
crue, à savoir l’attention portée aux conditions de vie des « peuples » ou
s « populations ». Le peuple et le territoire — considérés comme deux
s éléments constitutifs (outre le système normatif) de l’Etat — vont de
ir ; toutefois, lorsqu’on les compare, pour paraphraser un juge qui sié-

tion », Kosovo and the International Community — A Legal Assessment (Ch. Tomus-
 t, dir. publ.), La Haye, Kluwer, 2002, p. 223, 233, 236 et 239, et voir p. 242.
3 Voir B. Boutros-Ghali, Agenda pour la paix, Nations Unies, doc. A/47/277-S/24111.


4 T. B. Knudsen, « From UNMIK to Self-Determination : The Puzzle of Kosovo’s

ture Status », Kosovo between War and Peace — Nationalism, Peacebuilding and Inter-
ional Trusteeship (T. B. Knudsen et C. B. Laustsen, dir. publ.), Londres, Routledge,
 6, p. 158-159, 163-165, et voir p. 156 ; voir également T. B. Knudsen et C. B. Laustsen,
he Politics of International Trusteeship », ibid., p. 10 et 16.
5 Voir à cet effet R. Wilde, International Territorial Administration — How Trustee-

p and the Civilizing Mission Never Went Away, Oxford University Press, 2008, p. 321-
 , 325, 344-346, 349, 379-380, 382, 384, 386, 399, 415-416, 444 et 459 ; voir aussi
 Serra, « The International Civil Administration in Kosovo : A Commentary on Some
 jor Legal Issues », Italian Yearbook of International Law (2008), vol. 18, p. 63.

                                                                                    150

ait jadis à la Cour de La Haye, « c’est la population qui détermine le
stin du territoire et non l’inverse » 56.
66. Cela nous conduit à examiner un aspect essentiel qui, malgré sa
ande pertinence, n’a pas été suffisamment mis en relief par le passé et
i conserve à mon sens une importance considérable à l’heure actuelle, à
voir les conditions de vie de la population. Le peuple et le territoire vont
  pair, mais sont dorénavant privilégiés les besoins et aspirations du
uple plutôt que le statut du territoire. Selon moi, cet élément constitue
dénominateur commun, dans une dimension intertemporelle, des expé-
nces menées dans le cadre du système des mandats, de celui des terri-
 res sous tutelle et, aujourd’hui, de l’administration internationale de
 ritoires. Ces institutions juridiques — chacune étant un produit de son
oque — ont été conçues et établies dans l’objectif ultime de répondre
x besoins (y compris en matière de protection) et aux aspirations des
uples, d’êtres humains.


           V. CONSIDÉRATIONS FONDAMENTALES D’HUMANITÉ
     DANS LE TRAITEMENT DES PEUPLES SELON LE DROIT DES GENS


67. Au cours des dernières décennies, il s’est donc agi d’essayer de pré-
 er le rôle dévolu aux organisations internationales par le biais des
périences précitées en ce qui concerne le traitement des « peuples » ou
s « populations » (les régimes des mandats, des tutelles et l’administra-
 n internationale de territoires). S’il existe un dénominateur commun de
s diverses expériences, il réside dans les considérations fondamentales
humanité qui les ont inspirées. Ces considérations vont bien plus loin
 e ce que révèle l’examen classique des analogies avec le droit privé.

                      1. Analogies avec le droit privé

68. Pour évaluer l’expérience de plus en plus vaste acquise par les
ganisations internationales dans la mise en œuvre de mécanismes tels
 e le régime des mandats (à l’époque de la Société des Nations), le
gime de tutelle (à l’époque de l’Organisation des Nations Unies) et, à
ésent, l’administration internationale de territoires, la doctrine a tenté
  situer ces mécanismes dans l’univers conceptuel du droit et de déter-
 ner leur origine. Une tendance s’est manifestée, surtout chez les auteurs
  « common law », à recourir à cet effet à des analogies avec le droit
 vé, en particulier en ce qui concerne le régime des mandats et le régime
 tutelle.
69. En examinant ces régimes, la plupart des auteurs semblent s’être
ntentés de dégager des analogies avec le droit privé, sans ressentir le

6 Sahara occidental, avis consultatif, C.I.J. Recueil 1975, opinion individuelle de M. le

e Dillard, p. 122.

                                                                                    151

soin de procéder à une analyse rétrospective approfondie de la doctrine
 ernationale 57. Ainsi ont-ils établi que le « mandat » tire son origine du
andatum, contrat consensuel en droit romain dont le bénéficiaire était
  tiers. Quant à la « tutelle », elle vient de la tutela du droit romain, qui
 ait à prendre soin de la personne et des biens des jeunes enfants ; d’où
 e large uniformité des systèmes juridiques, comme le montre le trust
glais, qui descend dans une certaine mesure du fideicommissum du droit
main (que l’on retrouve dans les relations « fiduciaires »). En tout état de
use, une nouvelle relation a été créée, aussi bien dans le régime des man-
ts que dans le régime de tutelle, fondée sur la confiance (la « mission
crée », voir ci-dessous) et, en fin de compte, sur la conscience humaine.
70. Ce qui, en fin de compte, a commencé à importer, c’est le bien-être
 le développement humain de la population, des habitants des territoires
us mandat et sous tutelle. Au tout premier stade de ces expériences des
ganisations internationales, Quincy Wright, par exemple, a clairement
 evé que les mandats — dans le cadre du régime des mandats de la
 ciété des Nations — avaient pour objectif de dépasser la notion de sou-
raineté territoriale absolue, qui n’était plus adaptée à la société interna-
 nale de l’époque, et visaient en outre à assurer la « protection juridique »
  besoins nouveaux, à savoir ceux des « peuples sous mandat », en appli-
 ant les analogies avec le droit privé exposées ci-dessus ; le mandataire, le
 eur ou le fidéicommissaire avaient « des devoirs et non des droits » 58.

                    2. La position centrale des peuples
                    dans les origines du droit des gens
71. Toutefois, une analyse de cet ordre, pour éclairante qu’elle soit (ce
 ’on ne saurait nier), demeurerait incomplète si elle ne s’accompagnait
un examen des enseignements des « pères fondateurs » du droit des
ns. Ce droit est remarquable par sa perspective essentiellement huma-
 te, que j’ai toujours embrassée. La conscience humaine s’est rapide-
ent éveillée et a réagi aux nouvelles des atrocités perpétrées au niveau
 ernational, à l’époque de la formation du jus gentium (déjà détaché de
   origines en droit romain), ou droit des gens (derecho de gentes).
attention s’est portée sur les victimes, sur les populations victimes de
 violence et de la cruauté des puissants de l’époque. Les peuples ont
cupé une position centrale dès le début de l’apparition du droit des
ns.
72. Ainsi, dès le milieu du XVIe siècle, dans son récit mémorable de la
struction cruelle des Indes (1552), Bartolomé de Las Casas, invoquant
 recta ratio (la droite raison) et le droit naturel, dénonçait avec har-

7 Pour une exception notable, avec une analyse prenant en compte la réflexion des

ologiens espagnols du XVIe siècle (F. de Vitoria et B. de Las Casas), voir R. N. Chow-
uri, International Mandates and Trusteeship Systems — A Comparative Study, La
ye, Nijhoff, 1955, p. 13, 16-18 et 20-22.
8 Quincy Wright, Mandates under the League of Nations, Chicago, University of Chi-

 o Press, 1930, p. 389-390, et voir p. 375-378, 382-386 et 387.

                                                                                 152

esse les massacres et la destruction des villages et des habitants des
des, perpétrés impunément par les colonisateurs 59. Malgré l’entière
nocence des victimes 60, ni les femmes, ni les enfants, ni les vieillards ne
rent épargnés par la cruauté et la violence de ceux qui voulaient les
 miner et finirent par tous les éliminer ; dans certaines régions, la popu-
 ion tout entière fut exterminée 61. Malgré une violence marquée par son
humanité et sa cruauté extrêmes, force devait rester à l’injustice 62. Mais
 st ainsi que naquit, en réaction, le droit des gens.

           3. La civitas maxima gentium dans la perspective
               des « pères fondateurs » du droit des gens
73. L’idéal d’une société civile universelle (civitas maxima gentium)
 ait être rapidement cultivé et exposé dans les écrits de ceux que l’on a
 pelés les « pères fondateurs » du droit international, c’est-à-dire les célè-
es Relecciones Teológicas (1538-1539), surtout celle intitulée De Indis —
 lectio Prior, de Francisco de Vitoria ; le traité De Legibus ac Deo
 gislatore (1612), de Francisco Suárez ; le De Jure Belli ac Pacis (1625),
  Hugo Grotius ; le De Jure Belli (1598), d’Alberico Gentili ; le De Jure
aturae et Gentium (1672), de Samuel Pufendorf ; et le Jus Gentium
ethodo Scientifica Pertractatum (1749), de Christian Wolff. A l’époque
  la rédaction et de la diffusion des œuvres classiques de F. de Vitoria et
  Suárez (voir ci-dessus), le jus gentium s’était déjà libéré de ses origines
  droit privé (de droit romain) pour s’appliquer universellement à tous
   êtres humains 63.
74. Comme on l’a rappelé récemment, dans la conception que les
 ères fondateurs » se faisaient du droit des gens et qui était guidée par le
  ncipe d’humanité au sens large (lequel semble quelque peu oublié de
 s jours), l’ordre juridique lie tout un chacun (les gouvernés aussi bien
 e les gouvernants) ; le droit des gens régit une communauté internatio-
 le composée d’êtres humains organisés socialement en Etats, existant
  concert avec l’espèce humaine (F. de Vitoria) ; de la sorte, seul le droit
git les relations entre membres de la societas gentium universelle
 . Gentili). Cette dernière (totus orbis) prévaut sur la volonté indivi-
 elle de chaque Etat (F. de Vitoria). Ainsi, il existe un droit des gens
cessaire et ce droit fait apparaître l’unité et l’universalité de l’humanité
. Suárez). La raison d’Etat a des limites et l’Etat n’est pas une fin en

9 Fray Bartolomé de Las Casas, Brevísima Relación de la Destrucción de las Indias

rès brève relation de la destruction des Indes] (1552), Barcelone, Ediciones 29, 2004
 mpr.), p. 7, 9, 17, 41, 50 et 72.
0 Ibid., p. 7-14.
1 Ibid., p. 23, 27 et 45. D’après ce récit, certaines victimes furent brûlées vives et celles

  survécurent furent réduites en esclavage ; ibid., p. 31, 45, 73, 87 et 89.
2 Ibid., p. 89-90. Bartolomé de Las Casas a fait valoir que ces massacres et ces dévas-

 ons furent préjudiciables à la Couronne espagnole elle-même et aux rois de Castille, et
elles violaient tous les droits ; ibid., p. 41-42.
3 A. A. Cançado Trindade, A Humanização do Direito Internacional, Belo Horizonte/

 sil, Edit. Del Rey, 2006, p. 318-319.

                                                                                        153

 , mais un moyen d’assurer un ordre social conforme à la raison, de
anière à perfectionner la societas gentium qui comprend l’humanité
ut entière (H. Grotius). Le législateur est soumis au droit naturel de la
 son humaine (S. Pufendorf), et les particuliers, dans leur association
ec l’Etat, doivent promouvoir ensemble le bien commun (C. Wolff) 64.


                    VI. L’ACTUALITÉ DU « DROIT DES GENS » :
        LA VISION HUMANISTE DE L’ORDRE JURIDIQUE INTERNATIONAL

 75. Le monde a bien sûr radicalement changé depuis l’époque de ces
rits, mais les aspirations de l’homme sont restées les mêmes. L’avène-
ent, au XXe siècle, des organisations internationales (telles que nous les
 nnaissons aujourd’hui) a largement contribué à mettre fin aux abus à
 ncontre des êtres humains ainsi qu’aux violations flagrantes des droits
    l’homme et du droit international humanitaire. A notre époque,
Organisation des Nations Unies a cherché à faire prévaloir les préceptes
  la conscience juridique universelle, notamment en se donnant l’objectif
assurer des conditions de vie dignes à tous les peuples, en particulier à
ux qui sont opprimés.
 76. Les organisations internationales ont contribué à promouvoir la
 rspective essentiellement humaniste des premières expériences menées
 us leur supervision dans le cadre des systèmes des mandats et des tutel-
  — perspective conforme à la conception du totus orbis ou de la civitas
axima gentium du droit naturel. Dans cette optique, l’ancienne polis —
 ’il s’agisse d’un Etat ou de toute autre forme d’organisation sociopo-
 que — a été conçue et mise en place pour la personne humaine et non
nverse. Les organisations internationales, créées par les Etats, ont ac-
 is une vie propre et ont dû observer fidèlement le principe de l’humanité
  sens large, dépassant nettement le paradigme de l’application exclusive
   droit aux relations entre Etats. Les premières expériences des systèmes
 s mandats et des tutelles en sont les preuves historiques manifestes.
 77. Il n’en reste pas moins que la doctrine internationale a été obsédée,
ut au long du XXe siècle, par les notions de souveraineté et d’intégrité
 ritoriale de l’Etat (que nous ne remettons pas en question ici) à l’exclu-
  n des autres et a ignoré les éléments constitutifs les plus précieux de
  tat : les êtres humains, la « population » ou « le peuple ». Les études
 nsacrées à la qualité d’Etat, axées sur l’Etat proprement dit sans prêter
 ention à la population, ont été poussées à l’extrême par les juristes. Au
 des décennies, dans les établissements d’enseignement (essentiellement
   facultés de droit dans de nombreux pays), a été privilégiée la « théorie
 nérale de l’Etat » (general theory of the State/teoría general del Estado/
oria geral do Estado/Allgemeine Staatslehre/teoria generale dello
 ato), et on a répété mécaniquement et ad nauseam des notions énon-

 4   A. A. Cançado Trindade, op. cit. supra note 63, p. 9-14, et p. 172, 393 et 408.


                                                                                       154

es par des auteurs du passé qui avaient d’autres préoccupations à
sprit. Du fait de cette absence d’esprit critique, nombreux sont ceux qui
 t cru que l’Etat était le dépositaire permanent et ultime des aspirations
 maines et de la liberté de l’homme.

         1. Les débuts de la reconnaissance judiciaire des droits
                    des êtres humains et des peuples
78. Les conséquences de cette indifférence au facteur humain 65 ont été
vastatrices. A mesure que se multipliaient les abus et les atrocités com-
ença à se faire sentir la nécessité de prêter attention aux conditions de
  des populations ou des peuples et de répondre à leurs besoins et aspi-
 ions. Si la conscience juridique internationale fut longue à s’y éveiller,
jà dans l’entre-deux-guerres, la Société des Nations, par son système de
otection des minorités et son régime des mandats, s’intéressa à cette
 estion, alors que la Cour permanente de Justice internationale contri-
 ait à venir au secours des « populations » ou des « peuples ». Certains
s motifs avancés par celle-ci dans sa jurisprudence ne sauraient passer
aperçus car, après quatre-vingts ans, ils semblent toujours d’actualité.

79. Ainsi, dans son avis consultatif sur la Question des communau-
 gréco-bulgares (1930), la CPJI décrit une communauté comme :
    « une collectivité de personnes vivant dans un pays ou une localité
    donnés, ayant une race, une religion, une langue et des traditions qui
    leur sont propres et unies par l’identité de cette race, de cette reli-
    gion, de cette langue et de ces traditions dans un sentiment de soli-
    darité, à l’effet de conserver leurs traditions, de maintenir leur culte,
    d’assurer l’instruction et l’éducation de leurs enfants conformément
    au génie de leur race et de s’assister mutuellement. » (C.P.J.I. série B
    n° 17, p. 21.)
80. Cinq ans plus tard, la CPJI, dans son avis consultatif sur les Ecoles
noritaires en Albanie (1935), déclarait que « l’idée qui est à la base des
 ités pour la protection des minorités est d’assurer à des groupes
ciaux ... la possibilité d’une coexistence pacifique » avec la population.
 ur atteindre ce but, « deux choses surtout ont été considérées comme
cessaires » :
       « Tout d’abord, assurer que les ressortissants appartenant à des
    minorités de race, de religion ou de langue se trouvent, à tous les
    points de vue, sur un pied de parfaite égalité avec les autres ressor-
    tissants de l’Etat.
       En second lieu, assurer aux groupes minoritaires des moyens
    appropriés pour la conservation des caractères ethniques, des tradi-
    tions et de la physionomie nationales.

5   Pour paraphraser le titre du roman perspicace de Graham Greene.

                                                                         155

     Les deux choses sont d’ailleurs étroitement liées, car il n’y aurait
   pas de véritable égalité entre majorité et minorité si celle-ci était pri-
   vée de ses propres institutions et partant obligée de renoncer à ce qui
   constitue l’essence même de sa vie en tant que minorité. » (C.P.J.I.
   série A/B n° 64, p. 17.)
81. Le traité pour la protection des minorités qui était en cause visait,
 on la CPJI, à « empêcher que la différence de race, de langue ou de
 igion puisse devenir une cause d’infériorité en droit ou un obstacle de
 t à l’exercice desdits droits » (ibid., p. 18). Et de rappeler que, douze ans
us tôt, dans son avis consultatif en l’affaire des Colons allemands en
 logne (1923), elle s’était exprimée comme suit : « Il faut qu’il y ait éga-
é de fait et non seulement égalité formelle en droit en ce sens que les
 mes de la loi évitent d’établir un traitement différentiel » (C.P.J.I.
  ie B n° 6, p. 24).
82. Le principe de l’égalité en droit et de l’égalité de fait a été réaffirmé
r la CPJI dans l’avis consultatif précité concernant les Ecoles minori-
 res en Albanie (1935), comme suit :
      « L’égalité en droit exclut toute discrimination : l’égalité en fait
   peut, en revanche, rendre nécessaires des traitements différents en
   vue d’arriver à un résultat qui établisse l’équilibre entre des situa-
   tions différentes.
      On peut facilement imaginer des cas dans lesquels un traitement
   égal de la majorité et de la minorité, dont la condition et les besoins
   sont différents, aboutirait à une inégalité en fait. L’égalité entre
   majoritaires et minoritaires doit être une égalité effective, réelle... » 66
   (C.P.J.I. série A/B n° 64, p. 19.)
 83. Il est donc révélateur que, bien avant la Déclaration universelle des
 oits de l’homme de 1948, le principe de l’égalité et de la non-discrimina-
 n ait été reconnu sur le plan judiciaire. La Déclaration universelle a
acé ce principe dans un contexte plus large, en prenant l’individu en sa
 alité d’individu et en sa qualité d’être humain, indépendamment du fait
 ’il appartienne à une minorité ou qu’il vive dans un territoire relevant
  régime des mandats (ou plus tard du régime de tutelle). Toutefois, la
rmulation de ce principe dans le cadre des premières expériences menées
 us l’égide de la Société des Nations (le système de protection des mino-
 és et le régime des mandats, qui a fait place au régime de tutelle de
ONU) a contribué à donner une expression universelle à l’égalité et à la
 n-discrimination. Il n’en reste pas moins que le principe de l’égalité et
  la non-discrimination était déjà gravé dans la conscience de l’homme.
 84. La Déclaration universelle des droits de l’homme proclame ce
  ncipe de manière particulièrement nette. Son préambule commence

 6 La CPJI ajouta que « l’idée que formule l’expression « droit égal » est que le droit

 si accordé aux minoritaires ne peut en aucun cas être inférieur au droit correspondant
  autres ressortissants albanais » (C.P.J.I. série A/B n° 64, p. 20).

                                                                                  156

mme suit : « Considérant que la reconnaissance de la dignité inhérente à
us les membres de la famille humaine et de leurs droits égaux et inalié-
bles constitue le fondement de la liberté, de la justice et de la paix dans
monde » (premier alinéa). Il rappelle ensuite que « la méconnaissance et
mépris des droits de l’homme ont conduit à des actes de barbarie qui
voltent la conscience de l’humanité » (deuxième alinéa). Plus loin, tou-
urs au préambule, il est dit qu’« il est essentiel que les droits de l’homme
 ent protégés par un régime de droit pour que l’homme ne soit pas
ntraint, en suprême recours, à la révolte contre la tyrannie et l’oppres-
 n » (troisième alinéa). La Déclaration universelle proclame ensuite, à
n article premier, que « tous les êtres humains naissent libres et égaux
 dignité et en droits. Ils sont doués de raison et de conscience et doivent
ir les uns envers les autres dans un esprit de fraternité. »
85. Dans les tout débuts de l’Organisation des Nations Unies, la Cour
 ernationale de Justice, dans son avis consultatif sur le Statut interna-
 nal du Sud-Ouest africain (1950), a jugé bon de rappeler que le para-
aphe 1 de l’article 80 de la Charte visait
   « à garantir non seulement les droits des Etats, mais aussi les droits
   des peuples et des territoires sous mandat jusqu’au moment où
   seront conclus les accords de tutelle. Son but a certainement été
   d’assurer à ces droits une protection réelle ; or, ces droits des peuples
   ne sauraient être efficacement garantis sans contrôle international et
   sans l’obligation de soumettre des rapports à un organe de contrôle »
   (C.I.J. Recueil 1950, p. 136-137).
Ainsi, comme l’a reconnu la Cour, « la nécessité d’une telle surveillance
bsiste en dépit de la disparition de l’organe de contrôle prévu pour les
andats » (ibid., p. 136). La « fonction d’administration internationale »
es territoires sous mandat) vise à « favoriser le bien-être et le dévelop-
ment des habitants » 67.
86. La Cour a jugé utile de rappeler que le régime des mandats a été
éé :
   « dans l’intérêt des habitants du territoire et de l’humanité en géné-
   ral, comme une institution internationale à laquelle était assigné un
   but international : une mission sacrée de civilisation. Il n’est donc pas
   possible de tirer une conclusion par analogie des notions de mandat
   en droit interne ou de toute autre conception juridique de ce droit. »
   (Ibid., p. 132.)
  outre, selon la Cour, « les droits des Etats et des peuples ne sont pas
venus caducs par le simple effet de la dissolution de la Société des
ations. L’intention a évidemment été de sauvegarder les droits des Etats
 des peuples en toutes circonstances et à tous égards, jusqu’à ce que
aque territoire soit placé sous le régime de tutelle » (ibid., p. 134).

 7 Ceci étant la « mission sacrée de civilisation » mentionnée à l’article 22 du Pacte de la

ciété des Nations (C.I.J. Recueil 1950, p. 133).

                                                                                       157

 87. La Cour a souligné « l’obligation générale de favoriser au maxi-
um le bien-être matériel et moral et le progrès social des habitants » et le
 t que l’Union prenait à sa charge des « obligations particulières » rela-
 es aux abus du passé 68. La Cour a cherché à assurer la continuité de
s obligations. Aussi, dans ce même avis consultatif sur le Statut inter-
 tional du Sud-Ouest africain (1950), elle a rappelé que, par sa résolu-
 n du 18 avril 1946, l’Assemblée de la Société des Nations avait noté
 e « des principes correspondant à ceux que déclare l’article 22 du Pacte
 nt incorporés dans les chapitres XI, XII et XIII de la Charte des
ations Unies », ce qui présupposait que « les fonctions de surveillance
 ercées par la Société des Nations seraient reprises par les Nations
nies ». La compétence de l’Assemblée générale des Nations Unies pour
 ercer un tel contrôle se déduit de l’article 10 de la Charte, qui autorise
Assemblée générale à « discuter toutes questions ou affaires rentrant
 ns le cadre de la Charte, et à formuler sur ces questions ou affaires des
commandations aux Membres des Nations Unies ». Dès ses débuts,
Assemblée générale des Nations Unies a commencé à exercer cette com-
 tence et la Cour a conclu, dans son avis consultatif de 1950, qu’elle
ait « fondée en droit » à exercer ces fonctions de surveillance (C.I.J.
  cueil 1950, p. 137).

 . L’héritage humaniste des expériences passées pour l’administration
     internationale de territoires sous l’égide des Nations Unies

88. Toute institution juridique est le produit de son époque. Les faits
ciaux tendent à apparaître avant les normes ; celles-ci trouvent leur ori-
ne dans des principes juridiques et dans la nécessité de réglementer de
 uvelles formes de relations interpersonnelles et sociales. Les institu-
 ns juridiques constituent des réponses aux besoins sociaux de leur épo-
 e, y compris en matière de protection. Les institutions que sont les
andats (à l’époque de la Société des Nations), la tutelle (sous les auspi-
s de l’Organisation des Nations Unies, jusqu’en 2005) et l’administra-
 n internationale de territoires (par l’Organisation des Nations Unies,
us la forme qui s’est fait jour dans les années quatre-vingt-dix) ne font
 s exception.
89. Bien que ces expériences que constituèrent les régimes des mandats
 de tutelle appartiennent au passé et fassent maintenant partie de l’his-
 re, il reste possible d’en tirer des enseignements lorsque sont envisagées
  nouvelles institutions juridiques visant à répondre à des besoins
ciaux, notamment en matière de protection. Pour ce faire, il faut se
ncher à nouveau sur les institutions juridiques du passé et déterminer

 8 Il s’agissait d’obligations relatives « à la traite des esclaves, au travail forcé, au trafic
 l’armement et des munitions, à celui des spiritueux et des boissons alcooliques, à
 struction et aux établissements militaires, ainsi que des obligations relatives à la liberté
 conscience et au libre exercice du culte » ; ces obligations représentaient « l’essence
 me de la mission sacrée de civilisation » (C.I.J. Recueil 1950, p. 133).

                                                                                           158

ur héritage et leur pertinence au regard de nouveaux besoins sociaux. A
on sens, l’expérience des régimes des mandats et des tutelles était en
 ance sur son temps sous un aspect au moins, à savoir l’accès des habi-
nts intéressés (des territoires sous mandat ou sous tutelle) à la justice au
veau international.
 90. A mesure que l’on a commencé à prêter attention aux « popula-
  ns » ou aux « peuples » (et que la conscience humaine s’est éveillée à
urs besoins en matière de protection), des expériences novatrices ont vu
 jour, à savoir : le système de protection des minorités et le régime des
andats à l’époque de la Société des Nations, qui étaient supervisés par
  le-ci, puis le régime de tutelle à l’époque de l’Organisation des Nations
nies. Il ne fait guère de doute que le régime des mandats (complété par
  système de protection des minorités) et celui des tutelles visaient à
pondre aux besoins des habitants des territoires concernés et à les sortir
   l’impuissance, de manière à mettre un terme aux abus du passé. Les
 bitants des territoires sous mandat et des territoires sous tutelle avaient
   outre un droit de pétition individuel 69 (ils pouvaient soumettre leur
 tition à la Commission permanente des mandats et aux comités des
 norités dans le premier cas, au Conseil de tutelle dans le second) pré-
 urant l’accès des particuliers à des instances internationales pour faire
 loir leurs droits, dans le droit-fil du droit des gens.
 91. Un examen des nombreux ouvrages consacrés au régime des man-
 ts et à celui des tutelles, en particulier de ceux dont les auteurs connais-
  ent bien le fonctionnement de ces régimes, fait apparaître : a) des ana-
gies avec le droit privé, qui a inspiré la création de ces institutions
  idiques ; b) l’existence de mécanismes de supervision internationale
 ommission permanente des mandats et Conseil de tutelle) ; c) des inter-
tions entre les ordres juridiques nationaux et internationaux ; d) le
  ssement des territoires (territoires sous mandat et sous tutelle) ; e) le
odus operandi des régimes respectifs.

92. Il n’est pas nécessaire de réexaminer ces éléments des expériences
 atives aux territoires sous mandat et sous tutelle, déjà largement étu-
ées : l’objectif ici est de mettre l’accent sur les enseignements qui peu-
nt en être tirés pour le présent et l’avenir. Il faut donc examiner les
uses de ces institutions ainsi que leurs buts et les objectifs visés. L’éner-
  consacrée à leur conception fut largement, voire totalement, et peut-

 9 Tout comme les membres des minorités dans le système de protection des minorités

la Société des Nations. Ces procédures variaient d’une région à l’autre ; s’agissant du
 it de particuliers de présenter des pétitions dans le cadre de ces expériences novatrices,
r par exemple C. A. Norgaard, The Position of the Individual in International Law,
penhague, Munksgaard, 1962, p. 109-138 ; A. A. Cançado Trindade, « Exhaustion of
cal Remedies in International Law Experiments Granting Procedural Status to Indi-
uals in the First Half of the Twentieth Century », Netherlands International Law
view (1977), vol. 24, p. 373-392 ; A. A. Cançado Trindade, « Exhaustion of Local
medies in the Experiment of the United Nations Trusteeship System », Revue de droit
ernational, de sciences diplomatiques et politiques, Genève (1983), vol. 61, p. 49-66.

                                                                                      159

 e inéluctablement, conditionnée par leur époque. Cependant, ces expé-
 nces ont été riches d’enseignements pour les générations suivantes, qui
  peuvent être aujourd’hui passés sous silence.
93. Les institutions juridiques des mandats, des tutelles et de l’admi-
  tration internationale de territoires sont les produits successifs de la
nscience juridique, destinés à protéger les « peuples » ou « populations »
 i en avaient besoin, dans l’histoire moderne et contemporaine. Les
rangements « territoriaux » qui leur correspondent étaient les moyens
nçus pour parvenir à l’objectif recherché, à savoir protéger les « popu-
 ions » ou les « peuples ». Il ne s’agissait pas de placer des territoires sous
andat, sous tutelle ou sous administration internationale aux seules fins
appliquer ces régimes.
94. Si nous passons aux causes, il convient d’identifier leur but com-
un : protéger les « peuples » ou les « populations » intéressés (quelles que
 ent leur race, leur origine ethnique, leurs croyances religieuses ou toute
 tre caractéristique) contre l’exploitation, les abus et la cruauté, et leur
rmettre de déterminer leur destinée le moment venu. Dans ce domaine
   la protection, le droit s’inscrit inévitablement dans une perspective
 éologique. Ces expériences, inspirées par le principe fondamental
humanité (voir paragraphes 196 à 211 ci-dessous), avaient pour but de
éserver la dignité de la personne humaine. Ainsi, l’article 22 du Pacte de
 Société des Nations, relatif au régime des mandats, disposait que « le
en-être et le développement » des « peuples » constituaient « une mission
crée de civilisation » 70. Le régime des mandats devait garantir « la liberté
  conscience et de religion » conjointement avec la prohibition d’abus 71.
95. L’article 73 de la Charte des Nations Unies, qui concerne les ter-
oires non autonomes, est ainsi libellé :
      « Les Membres des Nations Unies qui ont ou qui assument la res-
   ponsabilité d’administrer des territoires dont les populations ne
   s’administrent pas encore complètement elles-mêmes reconnaissent
   le principe de la primauté des intérêts des habitants de ces territoires.
   Ils acceptent comme une mission sacrée l’obligation de favoriser
   dans toute la mesure possible leur prospérité, dans le cadre du sys-
   tème de paix et de sécurité internationales établi par la présente
   Charte et, à cette fin :
   a) d’assurer, en respectant la culture des populations en question,
      leur progrès politique, économique et social, ainsi que le déve-
      loppement de leur instruction, de les traiter avec équité et de les
      protéger contre les abus ;
   b) de développer leur capacité de s’administrer elles-mêmes, de

0 Il ajoutait — et ce classement ne manqua pas de faire l’objet de critiques — que « le

actère du mandat » (à savoir les mandats A, B ou C) devait « différer suivant le degré
développement du peuple, la situation géographique du territoire, ses conditions
nomiques et toutes autres circonstances analogues ».
1 Comme, par exemple, « la traite des esclaves, le trafic des armes et celui de l’alcool ».



                                                                                      160

      tenir compte des aspirations politiques des populations et de les
      aider dans le développement progressif de leurs libres institutions
      politiques, dans la mesure appropriée aux conditions parti-
      culières de chaque territoire et de ses populations et à leurs
      degrés variables de développement ;
   c) d’affermir la paix et la sécurité internationales ;
   d) de favoriser des mesures constructives de développement,
      d’encourager des travaux de recherche, de coopérer entre eux et,
      quand les circonstances s’y prêteront, avec les organismes inter-
      nationaux spécialisés, en vue d’atteindre effectivement les buts
      sociaux, économiques et scientifiques énoncés au présent article ;
   e) de communiquer régulièrement au Secrétaire général, à titre
      d’information, sous réserve des exigences de la sécurité et de
      considérations d’ordre constitutionnel, des renseignements sta-
      tistiques et autres de nature technique relatifs aux conditions
      économiques, sociales et de l’instruction dans les territoires dont
      ils sont respectivement responsables, autres que ceux auxquels
      s’appliquent les chapitres XII et XIII. »
96. Les enseignements accumulés par ceux qui ont été témoins des
assacres et des atrocités des cent dernières années ou qui y ont survécu
 par ceux qui les étudient et y réfléchissent sérieusement de nos jours
outissent à cette prise de conscience humaniste : à l’origine des institu-
 ns juridiques (mandats, tutelle, administration internationale de terri-
 res), on décèle la conscience tardive du devoir de protéger l’humanité.
 l est à mon sens leur dénominateur commun le plus précieux.



  VII. LA PRÉOCCUPATION DE L’ORGANISATION DES NATIONS UNIES
 DANS SON ENSEMBLE DEVANT LA TRAGÉDIE HUMANITAIRE AU KOSOVO

 97. Compte tenu de ce qui précède, nous allons maintenant examiner
 mment l’Organisation des Nations Unies dans son ensemble a réagi
ce à la tragédie humanitaire au Kosovo, dont la population a souffert
 ndant une décennie (1989-1999). Le Conseil de sécurité, mais aussi
Assemblée générale, le Conseil économique et social et le Secrétaire
 néral ont exprimé, de manière répétée, leur grave préoccupation devant
 te crise humanitaire. De fait, comme nous allons le voir, cette crise
ait devenue un objet de préoccupation légitime pour l’ensemble de la
 mmunauté internationale dans le cadre de la Charte des Nations Unies.

        1. L’expression réitérée, par le Conseil de sécurité,
de sa grave préoccupation devant la tragédie humanitaire au Kosovo
 98. Au cours de la période allant de mars 1998 à septembre 2001, le
onseil de sécurité a plusieurs fois fait état de sa préoccupation face à la
ave crise humanitaire au Kosovo. Alors que, dès sa résolution 1160 (du

                                                                       161

  mars 1998), le Conseil de sécurité avait condamné « l’usage excessif de
 force par les forces de police serbes contre des civils et des manifestants
 cifiques au Kosovo, ainsi que tous les actes de terrorisme commis par
Armée de libération du Kosovo » 72, il devait quelques mois plus tard,
 ns sa résolution 1199 (du 23 septembre 1998), se déclarer « profondé-
ent préoccupé par la détérioration rapide de la situation humanitaire
 ns l’ensemble du Kosovo » 73 ainsi que par la « multiplication des vio-
 ions des droits de l’homme et du droit international humanitaire » 74,
 tamment
     « par les combats intenses qui [s’étaient] récemment déroulés au
     Kosovo et, en particulier, par l’usage excessif et indiscriminé de la
     force par les unités de sécurité serbes et l’armée yougoslave qui
     [avaient] causé de nombreuses victimes civiles et, selon l’estimation
     du Secrétaire général, le déplacement de plus de deux cent trente
     mille personnes [ayant] dû abandonner leurs foyers » 75.
99. Dans cette même résolution 1199 (1998), le Conseil de sécurité se
clarait « profondément préoccupé par l’afflux de réfugiés » ainsi que par
e nombre croissant de personnes déplacées ... dont cinquante mille sont
ns abri et manquent du nécessaire » 76. Il s’y alarmait ensuite de « l’immi-
nce d’une catastrophe humanitaire » 77 et réaffirmait
     « le droit de tous les réfugiés et de toutes les personnes déplacées de
     retourner dans leurs foyers en toute sécurité, ... soulignant que
     c’[était] à la République fédérale de Yougoslavie qu’il incomb[ait] de
     créer les conditions nécessaires à cette fin » 78.
Dans cette même résolution, le Conseil de sécurité exigeait ensuite le
 our libre et en toute sécurité dans leurs foyers des réfugiés et des per-
nnes déplacées et demandait qu’il leur soit fourni « une assistance
 manitaire » 79, « d’œuvrer en vue d’améliorer la situation humanitaire
 d’éviter le danger imminent de catastrophe humanitaire » 80 ; il sou-
nait également la nécessité « de traduire en justice les membres des
rces de sécurité impliqués dans des mauvais traitements infligés aux
 ils » 81, en coopérant pleinement avec le procureur du Tribunal inter-
tional pour l’ex-Yougoslavie « aux fins des enquêtes sur les violations
entuelles qui relèveraient de la compétence du Tribunal » 82. Dans cette

 2 Troisième alinéa du préambule.
 3 Dixième et quatorzième alinéas du préambule.
 4 Onzième alinéa du préambule.
 5 Sixième alinéa du préambule.
 6 Septième alinéa du préambule.
 7 Dixième alinéa du préambule et paragraphe 1 du dispositif.
 8 Huitième alinéa du préambule.
 9 Paragraphe 5 c) et e) et paragraphe 12 du dispositif.
 0 Paragraphe 2 du dispositif.
 1 Paragraphe 14 du dispositif.
 2 Paragraphe 13 du dispositif.



                                                                        162

ême résolution, le Conseil réaffirmait son soutien à un règlement paci-
 ue du problème du Kosovo, qui prévoirait « un statut renforcé pour le
osovo, une autonomie sensiblement accrue et une véritable autonomie
 ministrative » 83.
100. Un mois plus tard, le Conseil de sécurité adoptait sa résolu-
 n 1203 (du 24 octobre 1998), dans laquelle il réaffirmait ce dernier
 jectif dans les mêmes termes 84 et se déclarait « vivement alarmé et
éoccupé par la situation humanitaire grave qui persiste dans tout le
osovo, ainsi que par l’imminence d’une catastrophe humanitaire ... sou-
 n[ant] à nouveau la nécessité de prévenir cette éventualité » 85 qui conti-
 ait « de faire peser une menace sur la paix et la sécurité dans la
gion » 86. Dans cette même résolution 1203 (1998), le Conseil de sécurité
 geait à nouveau que les autorités de la République fédérale de You-
 slavie assurent le retour dans leurs foyers de tous les réfugiés et de
utes les personnes déplacées, en toute sécurité, dans l’exercice de leur
 erté de mouvement 87, de manière à « prévenir la catastrophe humani-
 re imminente » 88. Il y demandait « que soit menée à bien sans
lai ... une enquête sur toutes les atrocités commises contre des civils ... et
 ’une coopération pleine et entière soit apportée au Tribunal interna-
 nal pour l’ex-Yougoslavie » 89.
101. Sept mois plus tard, le Conseil adoptait sa résolution 1239 (du
  mai 1999), dans laquelle il se déclarait à nouveau « gravement préoc-
pé par la catastrophe humanitaire qui sévi[ssait] au Kosovo ... et aux
 ntours », compte tenu de « l’afflux massif de réfugiés du Kosovo » ainsi
 e du « nombre croissant de personnes déplacées à l’intérieur du
osovo » 90, et demandait « une coordination efficace des activités de
cours humanitaire » 91. Après avoir réaffirmé « le droit qu’ont tous les
 ugiés et personnes déplacées de rentrer chez eux en toute sécurité et
 ns la dignité » 92, le Conseil soulignait que « la situation humanitaire
ntinuer[ait] de se détériorer en l’absence de solution politique de la crise
nforme aux principes adoptés » 93.
102. Peu après, le Conseil de sécurité adoptait sa très importante réso-
 ion 1244 (du 10 juin 1999), qui est examinée ci-dessus et ci-dessous.
 fin fut adoptée la résolution 1367 (2001), dans laquelle le Conseil
 tait la situation difficile qui régnait sur le plan de la sécurité le long de
 frontière administrative du Kosovo et soulignait que « le représentant


3 Douzième alinéa du préambule.
4 Huitième alinéa du préambule.
5 Onzième alinéa du préambule.
6 Quinzième alinéa du préambule.
7 Paragraphes 12 et 9 du dispositif ; voir également paragraphe 13.
8 Paragraphe 11 du dispositif.
9 Paragraphe 14 du dispositif.
0 Troisième et quatrième alinéas du préambule.
1 Cinquième alinéa du préambule et paragraphes 1 et 2 du dispositif.
2 Paragraphe 4 du dispositif.
3 Paragraphe 5 du dispositif.



                                                                          163

écial du Secrétaire général ... [était] toujours habilité, conformément à
 résolution 1244 (1999), à limiter et à contrôler strictement les mouve-
ents d’armes à l’intérieur du Kosovo et à destination et en provenance
  celui-ci » 94.

           2. La réaffirmation, par l’Assemblée générale,
de sa grave préoccupation devant la tragédie humanitaire au Kosovo
103. Avant le Conseil de sécurité, à savoir dès 1994, l’Assemblée géné-
 e avait commencé à faire état de sa préoccupation envers la grave crise
 manitaire au Kosovo. Dans sa résolution 49/204 (du 23 décembre 1994),
emière d’une série de résolutions consacrées à la situation des droits de
omme au Kosovo, l’Assemblée générale prenait acte du fait que la
uation au Kosovo s’était « encore dégradée », « diverses mesures discri-
natoires [ayant été] prises dans les domaines législatif, administratif et
diciaire », des « actes de violence et arrestations arbitraires » ayant été
rpétrés à l’encontre des « Albanais de souche » au Kosovo. Il apparais-
 t notamment :
    « a) que des Albanais de souche [étaient] victimes de brutalités poli-
         cières, que celles-ci [avaient] entraîné la mort de certains d’entre
         eux, qu’il [était] procédé à des perquisitions, saisies et arresta-
         tions arbitraires, ainsi qu’à des expulsions de force, que des
         détenus subiss[aient] des tortures et des sévices et que la justice
         [était] administrée de manière discriminatoire ;
      b) que des fonctionnaires albanais de souche [faisaient] l’objet de
         renvois discriminatoires et arbitraires, notamment ceux qui
         appart[enaient] à la police ou [étaient] au service de la justice,
         que des Albanais de souche [étaient] renvoyés en masse de leur
         emploi, que l’on saisi[ssait] leurs biens ou qu’on les expro-
         pri[ait], que les élèves et les enseignants albanais [étaient] victi-
         mes de discrimination, que les écoles secondaires et l’université
         de langue albanaise [étaient] fermées, de même que toutes les
         institutions culturelles et scientifiques albanaises ;
      c) que les partis politiques et associations des Albanais de souche
         [faisaient] l’objet de vexations et de persécutions, de même que
         leurs activités, que l’on fai[sait] subir de mauvais traitements à
         leurs dirigeants et qu’on les emprisonn[ait] ;
      d) que des journalistes albanais de souche [étaient] en butte à des
         actes d’intimidation et incarcérés et que les organes d’informa-
         tion de langue albanaise [faisaient] systématiquement l’objet de
         brimades et de pratiques visant à perturber leurs activités ;
      e) que des médecins et membres d’autres professions médicales
         albanais de souche [étaient] renvoyés des cliniques et hôpitaux ;


4   Quatrième alinéa du préambule.

                                                                          164

     f) que la langue albanaise [était], dans la pratique, éliminée, en
        particulier dans l’administration et les services publics ;
     g) que les Albanais du Kosovo, dans leur ensemble, [faisaient]
        massivement l’objet de pratiques gravement discriminatoires et
        répressives qui provoqu[aient] un mouvement généralisé d’émi-
        gration involontaire » 95.
104. Dans cette même résolution 49/204, l’Assemblée générale condam-
 it fermement « les mesures et pratiques discriminatoires », « la répres-
  n à grande échelle appliquée ... contre les Albanais de souche sans
fense » et la discrimination « dont [faisaient] l’objet les Albanais de sou-
e dans les secteurs administratif et judiciaire de l’administration ainsi
 e dans le domaine de l’enseignement, de la santé et de l’emploi, ceci
ant pour but de contraindre les Albanais de souche à partir » 96.
L’Assemblée générale exigeait ensuite que les autorités de la Républi-
 e fédérative de Yougoslavie (Serbie et Monténégro) prennent toutes les
esures nécessaires « pour mettre immédiatement un terme » à toutes les
olations des droits de l’homme (notamment à la pratique de la torture
 aux autres traitements cruels, inhumains ou dégradants, aux perquisi-
 ns et détentions arbitraires et aux violations du droit à un procès équi-
ble) 97. Elle encourageait en outre le Secrétaire général de l’ONU à
 ursuivre son action humanitaire dans la région, notamment en liaison
ec le HCNUR et l’UNICEF,
    « en vue de prendre d’urgence des mesures concrètes pour répondre
    aux besoins essentiels de la population au Kosovo, en particulier des
    groupes les plus vulnérables touchés par le conflit, et pour faciliter le
    retour volontaire dans leurs foyers des personnes déplacées » 98.
105. Un an plus tard, l’Assemblée générale adoptait sa résolution 50/
0 (du 22 décembre 1995), dans laquelle elle prenait acte des mêmes
esures discriminatoires et actes de violence 99 et réaffirmait — dans un
 ellé plus long — ses préoccupations concernant les violations des droits
 l’homme au Kosovo 100. L’Assemblée demandait instamment aux auto-
és de la République fédérative de Yougoslavie (Serbie et Monténégro) :
    « a) de prendre toutes les mesures nécessaires pour mettre immédia-
         tement un terme à toutes les violations des droits de l’homme
         dont [étaient] victimes les Albanais de souche au Kosovo, en
         particulier aux mesures et pratiques discriminatoires, aux
         fouilles et détentions arbitraires, aux violations du droit à un
         procès équitable, à la pratique de la torture et aux autres trai-

5 Quatrième alinéa du préambule.
6 Paragraphes 1 et 2 du dispositif.
7 Paragraphe 3 du dispositif.
8 Paragraphe 5 du dispositif.
9 Cinquième alinéa du préambule.
00 Sixième et huitième alinéas du préambule et paragraphes 1 et 2 du dispositif.



                                                                                   165

          tements cruels, inhumains ou dégradants et de rapporter toutes
          les dispositions législatives discriminatoires, en particulier celles
          qui [étaient] entrées en vigueur depuis 1989 ;
       b) de libérer tous les prisonniers politiques et de cesser de persé-
          cuter les dirigeants politiques et les membres d’organisations
          locales de défense des droits de l’homme ;
       c) de permettre l’établissement de véritables institutions démocra-
          tiques au Kosovo, dont le parlement et l’appareil judiciaire, et
          de respecter la volonté de ses habitants, ce qui serait le meilleur
          moyen d’empêcher l’intensification du conflit ;
       d) d’abolir leur politique officielle de peuplement, dans la mesure
          où elle favorise la recrudescence des tensions au Kosovo ;
       e) de rouvrir les institutions culturelles et scientifiques des Alba-
          nais de souche ;
       f) de poursuivre le dialogue avec les représentants des Albanais de
          souche au Kosovo, notamment sous les auspices de la confé-
          rence internationale sur l’ex-Yougoslavie » 101.
 , à nouveau, l’Assemblée générale encourageait le Secrétaire général de
ONU à poursuivre « son action humanitaire » dans la région, en liaison,
 tre autres, avec le Haut Commissariat des Nations Unies pour les réfu-
  s et le Fonds des Nations Unies pour l’enfance, « pour répondre aux
 soins essentiels de la population du Kosovo, en particulier des groupes
   plus vulnérables touchés par le conflit » et pour « faciliter le retour
 lontaire dans leurs foyers des personnes déplacées » 102.
 106. Le 12 décembre 1996, à nouveau préoccupée par la « grave situa-
  n » qui continuait de régner au Kosovo dans le domaine des droits de
 omme, l’Assemblée générale condamnait, dans sa résolution 51/111 103,
 outes les violations des droits de l’homme, en particulier les mesures
pressives et discriminatoires visant les Albanais de souche, et actes de
olence commis au Kosovo » 104. L’Assemblée renouvelait ses exigences
 x autorités de la République fédérative de Yougoslavie (Serbie et Mon-
négro) 105, et de nouveau (par. 6-7) encourageait le Secrétaire général à
 ursuivre son action humanitaire de concert avec les organismes à voca-
  n humanitaire intéressés (comme le Haut Commissariat des Nations
nies pour les réfugiés et le Fonds des Nations Unies pour l’enfance)
      « pour répondre aux besoins impératifs de la population du Kosovo,
      en particulier des groupes les plus vulnérables touchés par le conflit,
      et pour faciliter le retour, en toute sécurité et dans la dignité, des per-
      sonnes déplacées qui souhaitent regagner leurs foyers » 106.

 01 Paragraphe 3 du dispositif.
 02 Paragraphe 5 du dispositif.
 03 Deuxième alinéa du préambule.
 04 Paragraphe 1 du dispositif.
 05 Paragraphe 2 du dispositif.
 06 Paragraphe 6 du dispositif.



                                                                             166

   outre, dans cette même résolution, l’Assemblée demandait que des
 s et règlements garantissent « l’absence de toute discrimination et l’éga-
é devant la loi » et visent à « réduire le nombre de cas d’apatridie et à les
 ter » 107.
 107. Un an plus tard, dans sa résolution 52/139 (du 12 décembre 1997),
Assemblée générale notait avec préoccupation « que la police serbe
vait] eu recours à la force contre des étudiants albanais du Kosovo qui
anifestaient pacifiquement le 1er octobre 1997 » 108 et se déclarait « pro-
ndément préoccupée » par « toutes les violations des droits de l’homme
 des libertés fondamentales, en particulier les mesures répressives et
 criminatoires visant les Albanais de souche, ainsi que par les actes de
olence commis au Kosovo » 109. En conséquence, l’Assemblée générale
 mandait aux autorités de la République fédérale de Yougoslavie :
      « a) de prendre toutes les mesures nécessaires pour faire cesser immé-
           diatement toutes les violations des droits fondamentaux des
           Albanais de souche au Kosovo, en particulier les mesures et pra-
           tiques discriminatoires, les fouilles et détentions arbitraires, le
           non-respect du droit à un procès équitable et la pratique de la
           torture et autres traitements cruels, inhumains ou dégradants, et
           de rapporter toutes les dispositions législatives discriminatoires,
           en particulier celles qui sont entrées en vigueur depuis 1989 ;
        b) de libérer tous les prisonniers politiques et de cesser de persé-
           cuter les dirigeants politiques et les membres d’organisations
           locales de défense des droits de l’homme ;
        c) de permettre aux réfugiés albanais du Kosovo de regagner leurs
           foyers en toute sécurité et dans la dignité ;
        d) de permettre la mise en place de véritables institutions démocra-
           tiques au Kosovo, notamment le parlement et l’appareil judi-
           ciaire, et de respecter la volonté de la population, de telles mesu-
           res étant le meilleur moyen d’empêcher l’intensification du conflit ;
        e) d’autoriser la réouverture des établissements d’enseignement
           et des institutions culturelles et scientifiques des Albanais de
           souche » 110.
Assemblée générale y renouvelait les paroles d’encouragement qu’elle
ait adressées au Secrétaire général 111 dans ses résolutions antérieures
r la situation des droits de l’homme au Kosovo (voir ci-dessus).

108. L’année suivante, l’Assemblée générale adopta une résolution de
ande ampleur sur la situation des droits de l’homme au Kosovo ; dans
 résolution 53/164 (du 9 décembre 1998), elle mettait l’accent sur les

 07 Paragraphe 7 du dispositif.
 08 Quatrième alinéa du préambule.
 09 Paragraphe 1 du dispositif.
 10 Paragraphe 2 du dispositif.
 11 Paragraphe 7 du dispositif.



                                                                            167

imensions régionales de la crise au Kosovo » et les « atteintes et vio-
ions graves dont les droits de l’homme et les droits humanitaires
ntinu[aient] de faire l’objet au Kosovo » 112. L’Assemblée générale se
clarait gravement préoccupée
     « par le recours systématique à la terreur contre les Albanais de sou-
     che, confirmé par les nombreuses informations ayant trait notamment
     aux tortures subies par les Albanais de souche, du fait des bombarde-
     ments aveugles et systématiques, des déplacements forcés massifs de
     civils, des exécutions sommaires et des détentions illégales d’Albanais
     de souche ... perpétrés par la police et les forces armées » 113.
L’Assemblée générale se déclarait en outre préoccupée « par des infor-
ations selon lesquelles des groupes armés d’Albanais de souche auraient
mmis des actes de violence à l’encontre de non-combattants et au-
 ent détenu illégalement des individus, essentiellement des Serbes de
uche » 114.
109. Toujours dans cette résolution 53/164, l’Assemblée générale,
mandant que soient respectés le droit international humanitaire et les
 rmes internationales relatives aux droits de l’homme 115, condam-
it « les actes de violence, y compris les enlèvements, perpétrés par des
oupes armés d’Albanais de souche, en particulier contre des non-
mbattants » 116. Elle condamnait en outre
     « vigoureusement ... les innombrables atteintes aux droits de l’homme
     commises par les autorités de la République fédérative de Yougo-
     slavie (Serbie et Monténégro) et les autorités militaires et de police
     du Kosovo, ... notamment les exécutions sommaires, les attaques
     systématiques frappant sans discrimination des civils, la destruction
     aveugle et systématique de biens, les déplacements forcés et massifs
     de civils, la prise en otage de civils, la torture et autres traitements
     cruels, inhumains ou dégradants... » 117.
110. Par la suite, l’Assemblée générale, dans sa résolution 53/241 (du
  juillet 1999), se pencha sur le financement de la Mission d’administra-
 n intérimaire des Nations Unies au Kosovo (MINUK). Dans la réso-
 ion suivante consacrée à cette question, la résolution 54/183 (du
  décembre 1999), l’Assemblée générale portait de nouveau son atten-
 n sur la situation des droits de l’homme au Kosovo, rappelant tout
abord les « années de répression, d’intolérance et de violence qu’a[vait]
nnues le Kosovo » et « le défi que représent[ait] l’édification d’une
ciété pluriethnique sur la base d’une autonomie substantielle », ainsi

12 Troisième et quatrième alinéas du préambule.
13 Cinquième alinéa du préambule.
14 Sixième alinéa du préambule.
15 Paragraphe 6 du dispositif ; voir également les paragraphes 14 e), 17 et 18 a) et b).


16   Paragraphe 9 du dispositif.
17   Paragraphe 8 du dispositif.

                                                                                   168

 e les « dimensions régionales de la crise au Kosovo, notamment en ce
 i concerne la situation des droits de l’homme et la situation humani-
 re » ainsi que « les problèmes qui continu[aient] de se poser en la
atière » 118.
111. L’Assemblée se déclarait ensuite préoccupée par les violations
aves des droits de l’homme et du droit humanitaire international à
ncontre des Albanais de souche 119. Dans sa résolution 54/183, l’Assem-
ée générale ajoutait que l’on disposait

      « d’abondantes informations signalant des cas de torture, des tirs
      aveugles et systématiques, des déplacements forcés de nombreux
      civils, des exécutions sommaires et la détention illégale d’Alba-
      nais du Kosovo perpétrés par la police et les forces armées
      yougoslaves, [ainsi que des] cas fréquents de harcèlement, d’enlè-
      vements et de meurtres de Serbes de souche, de Roms et de
      membres d’autres minorités au Kosovo, perpétrés par des extré-
      mistes albanais » 120.

 112. En conséquence, comme l’Assemblée générale devait le noter
 ns sa résolution 54/183, « toute la population du Kosovo a[vait]
     touchée par le conflit » 121. L’Assemblée générale soulignait que
 outes les minorités au Kosovo [devaient] jouir de la même manière de
us leurs droits fondamentaux » 122, en même temps que « la nécessité
  prendre d’urgence des mesures efficaces pour mettre un terme au trafic
    femmes et d’enfants » 123. Dans le dispositif de cette résolution,
Assemblée générale demandait que la crise au Kosovo soit résolue
 r la base de « principes généraux » 124, et que l’on fasse cesser « toute
 tion [permettant], de fait ou de droit, ... une ... partition selon des
 tères ethniques » 125. En outre, l’Assemblée demandait à toutes les
 rties « de s’abstenir de tout acte de violence » 126 et de « permettre à
utes les personnes déplacées et aux réfugiés, quelle que soit leur origine
hnique, de retourner chez eux librement et sans entrave, en toute
curité et dans la dignité » 127.
 113. Toujours dans sa résolution 54/183, l’Assemblée générale priait
   organismes à vocation humanitaire compétents, ainsi que le Haut
ommissariat des Nations Unies pour les réfugiés et le Haut Commissa-
  t des Nations Unies aux droits de l’homme, de continuer à prendre des

 18 Troisième et quatrième alinéas du préambule.
 19 Cinquième et sixième alinéas du préambule.
 20 Sixième et septième alinéas du préambule.
 21 Huitième alinéa du préambule.
 22 Ibid.
 23 Onzième alinéa du préambule.
 24 Paragraphes 1 et 2 du dispositif.
 25 Paragraphe 7 du dispositif.
 26 Paragraphe 6 du dispositif.
 27 Paragraphe 11 du dispositif.



                                                                      169

esures concrètes « pour répondre aux besoins impératifs de la population
   Kosovo ainsi que pour aider les personnes déplacées qui le souhai-
 ient] à retourner dans leurs foyers en toute sécurité et dans la dignité » 128.
 e demandait aussi instamment à toutes les parties en présence au
osovo d’appuyer les efforts déployés par le Fonds des Nations Unies
 ur l’enfance « pour que tous les enfants du Kosovo retournent à l’école
s que possible et de contribuer à la reconstruction ou à la réparation des
oles détruites ou endommagées pendant le conflit au Kosovo » 129.
114. L’Assemblée générale, continuant à traiter de la crise humanitaire
  Kosovo, adopta ainsi, dans les années précédant sa requête pour avis
nsultatif de la Cour (formulée dans sa résolution 63/3 du 8 octo-
e 2008), quatorze résolutions sur le financement de la MINUK 130.
uelques mois après avoir demandé un avis consultatif à la Cour, elle a
 opté une nouvelle résolution 131, à nouveau sur le financement de la
INUK. L’Assemblée générale des Nations Unies, tout comme le Conseil
  sécurité, a ces dernières années constamment prêté attention à l’évolu-
 n de la situation au Kosovo.

    3. L’expression réitérée, par le Conseil économique et social,
de sa grave préoccupation devant la tragédie humanitaire au Kosovo
115. Comme le Conseil de sécurité et l’Assemblée générale, le Conseil
onomique et social s’est lui aussi penché sur la situation des droits de
 omme au Kosovo, lorsqu’elle était la plus préoccupante. Ainsi, un an
 rès avoir approuvé, dans sa décision 1998/272 du 30 juillet 1998, les
mandes de l’ancienne Commission des droits de l’homme tendant à ce
 e le rapporteur spécial sur la situation des droits de l’homme en Bos-
e-Herzégovine, en République de Croatie et en République fédérale de
ougoslavie effectue des missions en République fédérale de Yougosla-
 , en particulier au Kosovo 132, il approuvait à nouveau, dans sa déci-
 n 1999/232 du 27 juillet 1999, une demande de l’ancienne Commission
s droits de l’homme tendant à ce que ledit rapporteur spécial effectue
s missions, entre autres, au Kosovo 133 ; il faisait parallèlement sienne
 décision de la Commission des droits de l’homme priant le rappor-
ur spécial de faire des rapports intérimaires, selon que de besoin, sur


28 Paragraphe 14 du dispositif.
29 Paragraphe 21 du dispositif.
30 Résolution 54/245 A du 23 décembre 1999 ; résolution 54/245 B du 15 juin 2000 ;
olution 55/227 A du 23 décembre 2000 ; résolution 55/227 B du 14 juin 2001 ; résolu-
n 56/295 du 27 juin 2002 ; résolution 57/326 du 18 juin 2003 ; résolution 58/305 du
juin 2004 ; résolution 59/286 A du 13 avril 2005 ; résolution 59/286 B du 22 juin 2005 ;
olution 60/275 du 30 juin 2006 ; résolution 61/285 du 29 mai 2007 et résolution 62/262
 20 juin 2008 ; résolution 63/295 du 30 juin 2009 ; et résolution 64/827 (distribution
 érale du 18 juin 2010, cf. doc. A/C.5/64/L.47 du 28 mai 2010).
31 Résolution 63/295 du 30 juin 2009.
32 Alinéa c) iii).
33 Alinéa b) iii).



                                                                                   170

n action en faveur de l’initiative du Haut Commissariat aux droits de
omme pour le Kosovo 134.
116. L’ancienne Commission des droits de l’homme de l’ONU, qui fai-
 t rapport au Conseil économique et social et au Secrétaire général,
ait adopté en 1994 deux résolutions dans lesquelles elle exprimait sa
ave préoccupation devant la tragédie humanitaire au Kosovo. Dans sa
 olution 1994/72 (du 9 mars 1994), la Commission, « sérieusement pré-
cupée » par la détérioration de la situation des droits de l’homme au
osovo 135, avait condamné vigoureusement, en particulier,
     « les mesures et pratiques discriminatoires et les violations des droits
     de l’homme dont les Albanais de souche au Kosovo [étaient] l’objet,
     ainsi que la répression à grande échelle menée par les autorités
     serbes » 136.
La Commission exigeait que ces autorités respectent « les droits de
 omme » des Albanais de souche au Kosovo et déclarait en outre que
e meilleur moyen de prévenir l’escalade éventuelle du conflit [était] de
rantir les droits de l’homme, de rendre au Kosovo son autonomie et
établir des institutions démocratiques au Kosovo » 137.
117. Peu après, dans sa résolution 1994/76 (également du 9 mars 1994),
 Commission, prenant note d’un document du Conseil économique et
cial 138, condamnait à nouveau fermement « les mesures et les pratiques
 criminatoires ainsi que les violations des droits de l’homme » commises
 r les autorités serbes contre les Albanais de souche au Kosovo 139,
joignant de toute urgence à ces autorités :
     « a) de mettre un terme à toutes les violations des droits de l’homme,
          mesures et pratiques discriminatoires à l’encontre des person-
          nes d’origine albanaise au Kosovo, en particulier les détentions
          arbitraires et les actes qui constituent des violations du droit à
          un procès équitable, les tortures et les autres traitements cruels,
          inhumains ou dégradants ;
       b) de libérer tous les prisonniers politiques et de cesser toute per-
          sécution à l’encontre des dirigeants politiques et membres des
          organisations locales de défense des droits de l’homme ;
       c) de mettre en place des institutions démocratiques au Kosovo,
          et de respecter la volonté de ses habitants, ce qui [était] le
          meilleur moyen d’éviter l’intensification du conflit... » 140.

34 Alinéa c) i).
35 Paragraphe 25 du dispositif.
36 Paragraphe 26 du dispositif.
37 Paragraphe 27 du dispositif.
38 Nations Unies, doc. E/CN.4/1994/110, rapport du rapporteur spécial chargé

nquêter sur la situation des droits de l’homme dans l’ex-Yougoslavie, exposant « la
érioration persistante » de la situation des droits de l’homme au Kosovo.
39 Paragraphe 1 du dispositif.
40 Paragraphe 2 du dispositif.



                                                                              171

118. Dans sa résolution 1995/89 (du 8 mars 1995), la Commission des
oits de l’homme, rappelant à nouveau un rapport soumis au Conseil
onomique et social 141, réaffirmait sa profonde préoccupation devant la
uation des droits de l’homme qui régnait au Kosovo, condamnant
 égoriquement une fois encore les mesures et pratiques discrimina-
 res 142 et enjoignant à nouveau de toute urgence (voir ci-dessus) aux
torités serbes de mettre un terme à toutes les violations des droits
  l’homme ainsi qu’aux mesures et pratiques discriminatoires et de
 pecter « la volonté des habitants du Kosovo » 143. Par la suite, dans
  résolution 1996/71 (du 23 avril 1996), la Commission devait à
uveau vivement engager les autorités serbes « à abroger tout texte de
   discriminatoire et à appliquer tous les autres textes de loi sans
 crimination, à libérer tous les détenus politiques et à permettre le libre
 our au Kosovo des réfugiés albanais de souche » 144. En outre, elle
 geait instamment que les autorités serbes
   « prennent immédiatement des mesures pour mettre un terme à la
   répression contre les populations non serbes du Kosovo et empêcher
   qu’elles ne soient victimes de violence, y compris d’actes de harcèle-
   ment, de brutalités, de tortures, de fouilles injustifiées, de détentions
   arbitraires, de procès en l’absence des garanties d’une procédure régu-
   lière, d’expulsions et de licenciements arbitraires et injustifiés... » 145.

        4. L’affirmation réitérée, par le Secrétaire général,
de sa grave préoccupation devant la tragédie humanitaire au Kosovo
119. A l’instar d’autres organes principaux de l’Organisation des
ations Unies (Assemblée générale, Conseil de sécurité, Conseil écono-
 que et social — voir ci-dessus), le Secrétaire général de l’Organisation
s Nations Unies a exprimé en diverses occasions sa grave préoccupa-
 n face à la tragédie humanitaire au Kosovo. Ainsi, dans son rapport
  12 juillet 1999 sur la MINUK 146, il a lancé ce cri d’alarme :
      « Sur le plan humanitaire, les répercussions du conflit sur la popu-
   lation du Kosovo ont été très lourdes. Sur une population estimée en
   1998 à un million sept cent mille habitants, depuis un an, près de la
   moitié (huit cent mille) sont allés se réfugier dans les régions voisines

 41 Nations Unies, doc. E/CN.4/1995/57, dans lequel le rapporteur spécial exposait la

uation des droits de l’homme dans l’ex-Yougoslavie, ainsi que les brutalités et mesures
criminatoires perpétrées au Kosovo.
 42 Comme par exemple le fait que des fonctionnaires albanais de souche étaient licen-

s en masse, des Albanais de souche étaient victimes de discrimination dans les écoles
maires, les écoles secondaires et à l’université, des médecins et des membres d’autres
 égories de professions médicales étaient renvoyés des cliniques et des hôpitaux, ce qui
 voquait un mouvement d’émigration involontaire.
 43 Paragraphes 29-31 du dispositif.
 44 Paragraphe 25 du dispositif.
 45 Paragraphe 26 du dispositif.
 46 Nations Unies, doc. S/1999/779 du 12 juillet 1999, p. 1-25.



                                                                                   172

     de l’Albanie, de l’ex-République yougoslave de Macédoine et du
     Monténégro. Les estimations varient, mais le nombre de personnes
     déplacées pourrait atteindre cinq cent mille. Celles-ci sont souvent en
     plus mauvaise santé que les réfugiés, car elles ont passé des semaines
     entières à se cacher, privées de vivres et d’abri. Beaucoup de réfugiés
     et de personnes déplacées ont été marqués psychologiquement aussi
     bien que physiquement.
        Au 8 juillet 1999, plus de six cent cinquante mille réfugiés étaient
     rentrés au Kosovo, les uns spontanément et les autres avec l’aide du
     Haut Commissariat des Nations Unies pour les réfugiés (HCR). On
     estime donc qu’il reste cent cinquante mille personnes dans les pays
     et régions voisins, quatre-vingt-dix mille évacués dans des pays tiers
     et un nombre inconnu de demandeurs d’asile. Ceux qui ne sont pas
     encore rentrés chez eux continueront d’avoir besoin d’une assistance
     importante, tant dans le pays qui les accueille que quand ils finiront
     par rentrer. A l’intérieur du Kosovo, on ne sait pas encore combien
     de personnes n’ont pas regagné leur domicile... » (Par. 8-9.)
120. Dans ce même rapport, le Secrétaire général de l’ONU ajoutait,
tre autres, ce qui suit :
        « L’adoption de la résolution 1244 (1999) du Conseil de sécurité et
     le déploiement de la KFOR et de la MINUK ont marqué la fin d’un
     chapitre tragique dans l’histoire du Kosovo. La communauté inter-
     nationale a désormais pour tâche d’aider les habitants du Kosovo à
     reconstruire leur vie et à guérir les blessures du conflit. Le processus
     de réconciliation sera long et lent. Sa réalisation exigera patience et
     persévérance. » (Par. 117.)
121. Dans son rapport du 16 septembre 1999 147, le Secrétaire général
rivait : « Le niveau et la nature de la violence, au Kosovo, en particulier
 le qui est dirigée contre les minorités vulnérables, demeurent très pré-
cupants. Les mesures prises pour résoudre ce problème ont un effet
 sitif, mais une vigilance continue est nécessaire. » (Par. 4.) Le rapport
diquait certaines des mesures qu’il convenait de prendre le plus rapide-
ent possible :
        « Des enquêtes sur les conditions de logement ont été menées dans
     plus de quatre-vingt-dix pour cent des villages ayant souffert de la
     guerre. On estime que cinquante mille maisons ont subi des dégâts
     irréparables et que cinquante mille autres ont été endommagées à
     cinquante pour cent. La remise en état temporaire de ces dernières
     constitue l’une des tâches les plus urgentes à accomplir avant la
     venue de l’hiver. » (Par. 11.)
122. A cet effet, la MINUK comptait sur le concours du programme
 réadaptation d’urgence du HCR (par. 11). Le Secrétaire général ajou-

47   Nations Unies, doc. S/1999/987 du 16 septembre 1999, p. 1-12.

                                                                         173

 t aussi dans son rapport que « fournir une assistance en faveur des
fants et des femmes constitu[ait] une préoccupation majeure » ; pour ce
 re, la MINUK comptait sur l’assistance du HCR, de l’Unicef et des
ganisations non gouvernementales, locales et internationales, qui
ettaient en œuvre une série de projets dans le cadre de « l’initiative des
mmes du Kosovo » (par. 13). Parallèlement à ces deux rapports, au
but de cette même année 1999, le Secrétaire général avait publié, le
  janvier 1999 (le lendemain du massacre de Raçak), une déclaration
 ns laquelle il exprimait sa grave préoccupation en ces termes :
      « Je suis choqué d’apprendre le massacre présumé, au Kosovo,
   de 40 personnes, apparemment des civils... Je suis extrêmement
   préoccupé par ce dernier développement et appelle les autorités
   compétentes à mener une enquête complète. Je lance à nouveau
   un appel à toutes les parties au Kosovo pour qu’elles s’abstien-
   nent de toute action qui pourrait aggraver davantage la tragique
   situation. » 148
123. A partir de 1999, le Secrétaire général de l’ONU publia de nom-
eux rapports périodiques sur l’activité de la MINUK. Au début de la
cennie (2002-2004), ces rapports traitaient de la supervision de la mise
 œuvre de la politique intitulée « les normes avant le statut » 149. Par la
 te, de 2006 à 2008, avant la déclaration d’indépendance, le Secrétaire
néral a appelé l’attention de tous les intéressés sur l’importance, pour
venir du Kosovo, de mettre un terme à la violence. Ainsi, dans son rap-
rt du 5 juin 2006 150, écrivait-il :
      « L’application des normes est en effet la mesure de la volonté
   des dirigeants politiques et des institutions provisoires du Kosovo
   de mettre en place une société où l’ensemble de la population
   puisse vivre dans la dignité et la sécurité... [D]e véritables progrès
   à ce propos demeurent un élément indispensable de tout progrès
   dans le processus politique de la définition du statut futur du
   Kosovo...
      La réconciliation demeure un élément indispensable de l’avenir
   d’un Kosovo multiethnique ainsi que de la stabilité dans la région.
   Toutes les communautés ont un rôle à jouer pour améliorer les
   conditions de vie dans lesquelles tous puissent vivre et travailler
   ensemble dans l’harmonie, mais la responsabilité première revient à
   la majorité...

48 Cité dans M. Weller, The Crisis in Kosovo, 1989-1999, Cambridge, Docs. & Analy-

Publ., 1999, p. 320. Deux jours plus tard, le 18 janvier 1999, Mme S. Ogata, Haut Com-
 saire des Nations Unies pour les réfugiés, faisait également part de la grave préoccupa-
n du Haut Commissariat et condamnait les atrocités ; cité dans ibid., p. 321.
49 Voir rapports du Secrétaire général du 9 octobre 2002 (Nations Unies, doc. S/2002/

 6), par. 2 ; du 29 janvier 2003, (Nations Unies, doc. S/2003/113), par. 12 et 61 ; et du
janvier 2004 (Nations Unies, doc. S/2004/71), par. 2.
50 Nations Unies, doc. S/2006/361 du 5 juin 2006, p. 1-9.



                                                                                    174

       La violence nuira au processus de définition du statut futur et ne
     saurait être tolérée par aucun élément de la société du Kosovo... » 151
124. Dans ses rapports suivants sur la MINUK, le Secrétaire général
vait de plus en plus axer son attention sur l’établissement d’institutions
ovisoires aux fins d’un gouvernement autonome démocratique, c’est-à-
 e de la création d’institutions publiques, pour encourager le renforce-
ent de l’état de droit dans une société démocratique 152. Dans l’un de ces
pports (daté du 9 mars 2007), le Secrétaire général déclarait :
       « Cela fait maintenant près de huit ans que dure la Mission inté-
     rimaire d’administration des Nations Unies et le Kosovo comme sa
     population ont besoin d’avoir une vision claire de leur avenir... Les
     progrès en vue d’une conclusion en temps voulu du processus concer-
     nant le futur statut politique du Kosovo et l’adoption d’une solution
     durable à cet égard devraient être une priorité pour l’ensemble de la
     communauté internationale.
       Cette solution doit assurer la stabilité du Kosovo et la coexistence
     pacifique de toutes les communautés. Le recours par des groupes
     extrémistes à la violence pour atteindre des objectifs politiques ne
     saurait être toléré et devrait être fermement condamné. » 153
125. Dans son rapport suivant (daté du 29 juin 2007), le Secrétaire
néral prenait acte du rapport de son envoyé spécial, dans lequel
 ui-ci recommandait pour le Kosovo « un statut d’indépendance sous
 supervision, au départ, de la communauté internationale », ainsi que
  sa proposition de règlement 154. Dans son rapport du 20 novem-
e 2006, le Secrétaire général avait déjà demandé aux dirigeants et au
uple du Kosovo de demeurer engagés dans le règlement politique et
outé :
        « Il demeure important que les autorités du Kosovo continuent à
     aller de l’avant sans perdre de vue la totalité des normes importantes
     pour la mise en place d’institutions plus stables et plus efficaces en
     vue d’améliorer la fourniture de services à tous les habitants du
     Kosovo. » 155
126. Vient enfin une série de rapports du Secrétaire général sur l’action
 la MINUK depuis la déclaration d’indépendance du Kosovo du

51  Nations Unies, doc. S/2006/361, par. 24 et 26-27, p. 8-9.
52  Voir rapports du 1er septembre 2006 (Nations Unies, doc. S/2006/707) ; du 20 novem-
 2006 (Nations Unies, doc. S/2006/906) ; du 9 mars 2007 (Nations Unies, doc. S/2007/
) ; du 29 juin 2007 (Nations Unies, doc. S/2007/395) ; du 28 septembre 2007 (Nations
ies, doc. S/2007/582) ; et du 3 janvier 2008 (Nations Unies, doc. S/2007/768).
53 Nations Unies, doc. S/2007/134 du 9 mars 2007, par. 24-25, p. 7.
54 Nations Unies, doc. S/2007/395 du 29 juin 2007, par. 2, p. 1, et les documents qui y

t cités.
55 Nations Unies, doc. S/2006/906 du 20 novembre 2006, par. 24, p. 7.



                                                                                  175

 février 2008 156. Peu de temps après l’adoption de cette déclaration
ndépendance par l’Assemblée du Kosovo le même jour, le Secrétaire
néral de l’ONU, dans son rapport du 28 mars 2008, prenait acte de la
claration (par. 3) et ajoutait que la MINUK « continuerait à fonction-
r en partant du principe que la résolution 1244 (1999) reste en vigueur »
ar. 29), tout en concédant que :

     « la déclaration d’indépendance du Kosovo a eu de profondes réper-
     cussions sur la situation dans le pays. Cette déclaration et les événe-
     ments qui se sont déroulés par la suite ont mis à rude épreuve la
     capacité de la MINUK à exercer son autorité administrative dans le
     territoire. » (Par. 30.)

 127. Dans son rapport du 12 juin 2008 sur la MINUK, le Secrétaire
néral notait que la constitution adoptée le 9 avril 2008 par l’Assemblée
   Kosovo devait entrer en vigueur le 15 juin 2008 (par. 7), ce qui posait
 on lui « d’importants problèmes pour la capacité de la Mission d’exer-
r son autorité administrative » (par. 10, 14 et 17). Dans son rapport du
  juillet 2008, le Secrétaire général ajoutait que « les autorités de Pristina
vaient] pris un certain nombre de mesures pour affirmer leur autorité au
osovo » (par. 4) et que la MINUK « s’était trouvée face à une situation
ofondément différente » au Kosovo (par. 29).
 128. Dans le rapport suivant (en date du 24 novembre 2008), le
 crétaire général reconnaissait qu’il était difficile au représentant spé-
  l de s’acquitter de son mandat « compte tenu de l’incompatibilité qui
  stait entre la résolution 1244 (1999) du Conseil de sécurité et la cons-
ution du Kosovo » (par. 21). Enfin, dans son rapport du 10 juin 2009,
Secrétaire général ajoutait que, bien que les autorités du Kosovo aient
firmé « que la résolution 1244 (1999) du Conseil de sécurité n’était
us pertinente » (par. 2), l’Organisation des Nations Unies « maintien-
a[it] une position de stricte neutralité vis-à-vis de la question du statut
   Kosovo » (par. 40).
 129. Ainsi, il ressort clairement de ces rapports et des précédents que,
  début, la préoccupation primordiale du Secrétaire général de l’ONU et
  la MINUK était la sûreté et les conditions de vie de la population. La
éation d’institutions est une préoccupation plus récente. L’administra-
 n internationale du territoire n’apparaît pas comme une fin en soi,
ais plutôt comme un moyen d’atteindre un objectif, celui d’assurer le
en-être du « peuple » ou de la « population » et de faire en sorte que les
 bitants vivent dans une société démocratique où le droit est respecté.

56   Voir rapports du Secrétaire général du 28 mars 2008 (Nations Unies, doc. S/2008/
 ) ; du 12 juin 2008 (Nations Unies, doc. S/2008/354) ; du 15 juillet 2008 (Nations Unies,
c. S/2008/458) ; du 24 novembre 2008 (Nations Unies, doc. S/2008/692) ; du 17 mars 2009
ations Unies, doc. S/2009/149) ; du 10 juin 2009 (Nations Unies, doc. S/2009/300) ; du
septembre 2009 (Nations Unies, doc. S/2009/497) ; et du 5 janvier 2010 (Nations Unies,
c. S/2010/5).


                                                                                     176

uant aux rapports les plus récents, publiés au moment de la déclaration
 ndépendance du Kosovo et peu après, il est difficile de ne pas en retirer
mpression que le Kosovo y était d’ores et déjà considéré comme un
at in statu nascendi.

                               5. Constat général
 130. Au vu de ce qui précède, il est manifeste que l’Organisation des
ations Unies dans son ensemble s’est inquiétée de la tragédie humani-
 re au Kosovo. Chacun de ses principaux organes (Assemblée générale,
onseil de sécurité, Conseil économique et social et Secrétariat) a fait état
 diverses occasions de sa grave préoccupation à ce sujet et chacun a
 erché à résoudre la crise, dans son propre domaine de compétence. Les
 maines de compétence de ces organes ne sont pas concurrents mais
 mplémentaires, de manière à ce que soient atteints les buts énoncés
 ns la Charte des Nations Unies, à la lumière des principes qui y sont
 oclamés (articles premier et 2). La crise concernait la communauté
  ernationale tout entière et c’est à bon droit que l’Organisation des
ations Unies dans son ensemble s’en est occupée.
 131. La Cour internationale de Justice, organe judiciaire principal de
Organisation des Nations Unies (article 92 de la Charte des Nations
nies), a été invitée à se prononcer sur un aspect spécifique, à savoir la
 nformité au droit international de la déclaration d’indépendance rela-
 e au Kosovo. Dans l’exercice de sa fonction consultative et consciente
   la haute responsabilité qui lui incombe en sa qualité de Cour mon-
ale, elle a, à juste titre, refusé de se livrer à l’exercice fallacieux et arti-
 iel qui aurait consisté à délimiter les compétences des organes princi-
 ux des Nations Unies. Elle a gardé à l’esprit les buts et principes de la
harte des Nations Unies, ainsi que le droit international général. Elle a
 i comme elle le devait.


                      VIII. EX INJURIA JUS NON ORITUR

132. Selon un principe général bien établi du droit international, un
te illicite ne peut pas devenir source d’avantages, de profits ou d’autres
oits pour son auteur 157 : ex injuria jus non oritur. Pendant la période
ant de la révocation de l’autonomie du Kosovo en 1989 à l’adoption,
r le Conseil de sécurité de l’ONU, de sa résolution 1244 (1999), de gra-
s violations du droit international ont été commises successivement par
us les intéressés. Ces graves violations, émanant de toutes les parties,
t lourdement porté atteinte à un large segment de la population du

 57 P. Guggenheim, « La validité et la nullité des actes juridiques internationaux »,

 cueil des cours de l’Académie de droit international de La Haye (1949), vol. 74, p. 226-
  , 230-231 et 256 ; H. Lauterpacht, Recognition in International Law, Cambridge Uni-
 sity Press, 1947, p. 420-421.

                                                                                    177

osovo. En particulier, de graves violations des droits de l’homme et du
oit humanitaire international ont été commises par à peu près tous
ux qui sont intervenus dans la crise du Kosovo.
 133. Au cours de la procédure consultative devant la Cour, un petit
 mbre de participants ont invoqué le principe ex injuria jus non oritur,
 acun se référant à l’un des actes illicites successifs commis au cours de
  décennie 1989-1999, et jusqu’à la déclaration d’indépendance du
osovo, le 17 février 2008. Aucun d’entre eux n’a considéré comme un
ut la succession des injuriae — y compris trois bombardements injus-
 és du Kosovo effectués par l’OTAN en 1999, hors du cadre de la
harte des Nations Unies, qui ont aussi fait des centaines de victimes
 iles innocentes. De fait, des injuriae ont été commises partout, dans la
gion tout entière, et par différents acteurs (étatiques ou non).
 134. Le principe ex injuria jus non oritur s’applique à toutes ces graves
olations, aux atrocités perpétrées contre la population aussi bien qu’au
cours injustifié à la force dans les bombardements du Kosovo (qui ont
 x aussi causé la mort de nombreux innocents dans la population civile),
 rs du cadre de la Charte des Nations Unies. La résolution 1244 (1999)
  Conseil de sécurité de l’ONU ne saurait donc être interprétée comme
 alisant des actes illicites quelles qu’en soient l’origine ou la nature ou
 mme en tirant un avantage. Bien au contraire : par cette résolution, le
onseil de sécurité a réinscrit le traitement de la crise humanitaire au
osovo dans le cadre de la Charte des Nations Unies, plaçant ainsi
Organisation des Nations Unies dans son ensemble (et pas seulement le
  nseil de sécurité) devant l’un des plus grands défis de l’époque contem-
 raine. Il ne fait pas de doute que le Conseil de sécurité, agissant en
rtu du chapitre VII de la Charte des Nations Unies, est intervenu de
anière décisive, par sa résolution 1244 (1999), pour restaurer et préser-
r la paix au Kosovo et dans la région tout entière.
 135. Lorsqu’il a créé la MINUK par cette résolution, le Conseil de
curité a veillé à ne pas anticiper ni préjuger les résultats de l’administra-
 n intérimaire du Kosovo. Sa position équilibrée ressort des termes de
 résolution 1244 (1999) lue dans son ensemble : nulle part le Conseil n’y
anifeste une obsession — caractéristique du droit international tradi-
 nnel du passé — pour le territoire au détriment du peuple, de la popu-
 ion locale. Il y prend en compte le peuple. L’adage ex injuria jus non
 tur y est toujours présent en filigrane.
 136. A ce principe général, si bien établi soit-il, est parfois opposée la
axime ex factis jus oritur 158. Cela ne signifie pas que le droit puisse
 e engendré par de graves violations du droit humanitaire internatio-
 l, mais qu’il naît en réponse ou en réaction à celles-ci. Dans l’univers
éorique du droit international, comme du droit en général, on se


 58 H. Lauterpacht, « Règles générales du droit de la paix », Recueil des cours de

 cadémie de droit international de La Haye (1937), vol. 62, p. 287-288 ; P. Guggenheim,
 a validité et la nullité ... », op. cit. supra note 157, p. 231.

                                                                                  178

ouve dans le domaine du Sollen et non pas du Sein, ou du moins dans
 tension entre le Sollen et le Sein. Il est inconcevable que des droits
s Etats puissent être engendrés ou préservés par des violations graves
 systématiques des droits de l’homme et du droit humanitaire inter-
 tional.
137. Ainsi, l’adage ex factis jus oritur n’équivaut pas à une carte blan-
e, car le droit joue également son rôle dans la création de droits en
nséquence de la tension entre le Sollen et le Sein. Au stade actuel de
volution du droit des gens, il est intolérable qu’un peuple soit contraint
  vivre sous l’oppression ou que le contrôle d’un territoire puisse servir
mettre en œuvre une politique d’oppression planifiée et perpétrée par un
at. Cela constituerait une inversion brutale et flagrante de la mission de
 tat, qui est de promouvoir le bien commun.


 IX. CONDITIONS DE VIE DE LA POPULATION DU KOSOVO DEPUIS 1989 :
         EXPOSÉS ET OBSERVATIONS PRÉSENTÉS À LA COUR
      DANS LE CADRE DE LA PRÉSENTE PROCÉDURE CONSULTATIVE


 138. Il me semble pleinement justifié, et même nécessaire, d’examiner
 ns le cadre de la procédure consultative engagée par la demande de
Assemblée générale les conditions de vie — ou plutôt de survie — de la
 pulation du Kosovo, depuis que celui-ci a été privé de son autonomie
  1989 jusqu’à l’établissement de l’administration internationale du ter-
 oire sous l’égide des Nations Unies, en application de la résolution 1244
999) du Conseil de sécurité. Cet aspect crucial a de fait été soulevé et
  ité devant la Cour tant lors de la phase écrite que lors de la phase
 ale.


                 1. Exposés et observations présentés
                 dans la phase écrite de la procédure

139. Dans la phase écrite, certains des participants ont cherché à pré-
nter — à part une relation descriptive des faits — un jugement de
leur sur les événements qui se sont déroulés pendant la décennie 1989-
99, indépendamment de leurs conclusions sur la question fondamentale
 ’examen. Ainsi, dans son exposé écrit, l’Allemagne a indiqué que le
ouvernement yougoslave « avait créé un climat de non-droit absolu
ns la région » et
   « que non seulement les autorités responsables n’ont pas protégé la vie
   et l’intégrité physique de leurs citoyens de souche albanaise, mais aussi
   que ces citoyens sont devenus l’objet de constantes persécutions, sou-
   mis à l’arbitraire le plus absolu... Il a été fait clairement savoir à tous
   les Albanais de souche que leur présence au Kosovo était indésirable
   et qu’ils feraient mieux de quitter définitivement la région. » (P. 11.)

                                                                          179

Allemagne a ensuite conclu que « ces faits ... parlent d’eux-mêmes » et
nfirment pleinement que
  « au début de 1999 il existait vraiment, ainsi que l’ont constaté et éta-
  bli des institutions tierces bien informées et impartiales, une situa-
  tion d’urgence humanitaire causée par des crimes graves délibéré-
  ment et intentionnellement commis par les forces de sécurité et les
  forces militaires de la RFY, et que cette stratégie criminelle a pris
  une ampleur sans précédent lorsque la Mission de vérification au
  Kosovo a été retirée » (p. 13).
140. De même, dans ses observations écrites, le Royaume-Uni a sou-
né que ces événements d’une violence extrême (ceux de la période 1989
1999) constituaient
  « des violations atroces des droits de l’homme solidement avérées,
  violations qui avaient été « analysées et condamnées par l’Assemblée
  générale des Nations Unies, le Conseil de sécurité, divers organes
  créés dans le cadre de l’ONU en vertu d’instruments internationaux
  (tels que le Comité pour l’élimination de la discrimination raciale
  (CERD) et le Comité contre la torture), par l’ancienne Commission
  des droits de l’homme de l’ONU, les rapporteurs spéciaux des
  Nations Unies (de 1992 à 1997), ainsi que par le Comité internatio-
  nal de la Croix-Rouge » (par. 14).
  Royaume-Uni avait également invoqué ces sources dans son exposé
rit (par. 2.25-2.40).
141. Les Pays-Bas, rappelant dans leur exposé écrit les conclusions
  Tribunal pénal international pour l’ex-Yougoslavie dans l’affaire
ilutinovic et consorts (2009 — voir ci-dessous), ont souligné que des
ampagnes de terreur et de violence » avaient débouché sur « le déni
  droits humains fondamentaux » au Kosovo, ce qui constituait une
olation
  « grave parce que systématique, l’existence d’une entreprise crimi-
  nelle commune, notamment, prouvant que cette violation était déli-
  bérée et organisée. La violation était également grave parce que fla-
  grante : le nombre d’Albanais du Kosovo expulsés, de même que la
  nature et la portée des violences exercées à leur encontre prouvent la
  nature manifeste de la violation, qui représente une attaque directe
  contre les valeurs protégées. » (Par. 3.12.)
142. La Norvège a informé la Cour dans son exposé écrit que, dans
 lettre de reconnaissance du Kosovo (décret royal du 28 mars 2008),
e avait fait référence aux nombreuses preuves examinées par le Tri-
nal pénal international pour l’ex-Yougoslavie dans l’affaire
ilutinovic et consorts (2009). Dans ses observations écrites, elle a
ppelé que, aux termes des accords de Rambouillet (1999), le statut
al du Kosovo devait être déterminé « sur la base de la volonté du
uple ».

                                                                       180

 143. Dans le même ordre d’idées, l’Albanie a cité dans son exposé
rit un rapport publié par la commission internationale d’experts selon
quel, « [p]ar une campagne généralisée et systématique de terreur et
   violence, la population albanaise du Kosovo devait être déplacée de
rce à l’intérieur et à l’extérieur du Kosovo » ; la finalité de cette cam-
 gne était de « déplacer un nombre suffisant [d’Albanais du Kosovo]
 ur faire pencher la balance démographique dans le sens de l’égalité
hnique et de faire rentrer dans le rang les Albanais du Kosovo »
ar. 29).
 144. En outre, l’Albanie a mentionné la répression systématique, les
olations quotidiennes des droits de l’homme et les politiques discri-
 natoires de l’Etat (entre 1990 et 1995 — par. 11) ; elle a également
 é les rapports du rapporteur spécial des Nations Unies sur les
oits de l’homme dans l’ex-Yougoslavie et de Human Rights Watch
997-1998 — par. 18 et 20). Elle a aussi rappelé la résolution 1998/79
   l’ancienne Commission des droits de l’homme de l’ONU, par la-
 elle la Commission avait invité les autorités serbes à mettre fin aux
rtures et aux mauvais traitements à l’encontre de détenus (par. 18).
 ur terminer, l’Albanie a ajouté que « l’intention de réduire la
 pulation albanaise au Kosovo à environ six cent mille personnes
   tuant des membres du groupe ou en les expulsant de force était
 nnue des délégués étrangers et aurait été exprimée publiquement par
 s fonctionnaires serbes » (par. 29). Cette idée a été reprise par quel-
 es participants au cours de la phase orale de la procédure (voir ci-
 ssous).
 145. Toujours dans la phase écrite de la procédure, l’Autriche a men-
 nné dans son exposé diverses sources documentaires, y compris les
 nclusions rendues en 2009 par le Tribunal pénal international pour
x-Yougoslavie en l’affaire Milutinovic et consorts, confirmant les vio-
 ions massives des droits de l’homme et du droit international humani-
 re au Kosovo à partir de la révocation de l’autonomie en 1989, ainsi
 e la perpétration de crimes contre l’humanité en 1999 (par. 5-9). De
ême, l’Estonie a, elle aussi, constaté dans son exposé écrit que le déni
 rsistant du droit à l’autodétermination interne dont le peuple du
osovo avait été victime s’était accompagné de graves violations des
oits de l’homme et d’un nettoyage ethnique, comme l’indiquaient divers
 cuments de l’ONU (p. 6-9, par. 2.1.1).
 146. Dans le même ordre d’idées, la Pologne a appelé l’attention dans
n exposé écrit sur les violations systématiques de grande ampleur des
oits de l’homme et du droit international commises au Kosovo pendant
   années quatre-vingt-dix, marquées par la généralisation du nettoyage
hnique, le déplacement forcé de la population, les détentions arbitraires
  les exécutions extrajudiciaires, ainsi que par des disparitions forcées
  le déclenchement de violences visant la population civile du Kosovo
omme l’a établi la chambre de première instance du TPIY dans son
gement de 2009 rendu en l’affaire Milutinovic et consorts), ce qui a don-
   à la situation du Kosovo un caractère unique et sui generis. Pour

                                                                      181

  Pologne, il convenait de prendre en compte cette situation lors de
 xamen de la déclaration d’indépendance du Kosovo du 17 février 2008
ar. 4.5.1 et 5.2.2.1).
 147. D’autres références aux violations graves et systématiques des
 oits de l’homme au Kosovo ont été faites par la Suisse dans son exposé
rit, dans lequel elle a également cité les résolutions de l’Assemblée géné-
  e et les conclusions du TPIY en l’affaire Milutinovic et consorts (voir
 dessus par. 81-85). Les Etats-Unis, rappelant divers documents de
ONU (Assemblée générale, Conseil de sécurité, ancienne Commission
 s droits de l’homme, Haut Commissariat aux droits de l’homme, Tri-
 nal pénal international pour l’ex-Yougoslavie), ont eux aussi considéré
 ns leur exposé écrit que l’arrière-plan factuel marqué par la violence et
 répression massive au cours des années quatre-vingt-dix devait être pris
  compte dans l’examen de la déclaration d’indépendance du Kosovo du
  février 2008 (chapitres II et III).
 148. La Slovénie, dans son exposé écrit, a indiqué que la répression
stématique des Albanais du Kosovo était l’un des facteurs qui l’avaient
menée à reconnaître le Kosovo le 5 mars 2008 (par. 3). Le Luxembourg,
 ns son exposé écrit, a tenu compte lui aussi du contexte de grave crise
 manitaire ayant caractérisé le Kosovo au cours des années quatre-
ngt-dix et surtout à la fin de la décennie, qui appelait une réaction de la
 mmunauté internationale (par. 6, n. 1). La Finlande, rappelant égale-
ent les conclusions du TPIY en l’affaire Milutinovic et consorts (voir
 dessus), a fait valoir dans son exposé écrit qu’il fallait tenir compte de
 rrière-plan factuel de la situation au Kosovo pendant la période 1989-
 07 pour examiner la déclaration d’indépendance du 17 février 2008.
 lon la Finlande, le Kosovo avait été confronté à cette situation
   conséquence de l’éclatement violent de la Yougoslavie, à la faveur
 quel une politique délibérée de répression et de persécution des
 banais du Kosovo avait été mise en œuvre pendant la décennie
 89-1999 (pour les rendre vulnérables) et avait abouti, au printemps
 99, au déplacement massif de la population au Kosovo et à son exode
ar. 10 et 11).

      2. Déclarations faites dans la phase orale de la procédure
149. L’arrière-plan factuel de la grave crise humanitaire au Kosovo a
alement été porté à l’attention de la Cour internationale de Justice dans
phase orale de la procédure consultative. La question a été reprise par
  participants — indépendamment de leurs conclusions concernant la
claration d’indépendance du Kosovo en date du 17 février 2008 — aux
diences publiques de la Cour, tenues pendant la première quinzaine de
cembre 2009. Ainsi, dans ses arguments oraux, l’actuelle Serbie (et c’est
ut à son honneur) a dit regretter les tragédies et les souffrances provo-
ées par le conflit de la décennie 1989-1999 ; elle a reconnu qu’une opé-
 ion de nettoyage ethnique s’était déroulée dans la ville de Pristina et
e tout cela — les actes de violence généralisés perpétrés par des auteurs

                                                                       182

atiques et non étatiques — avait conduit à l’instauration, en 1999, de
 dministration internationale du territoire et aux poursuites pénales
 ntre les responsables des graves violations des droits de l’homme et du
 oit international humanitaire 159.
 150. Pour leur part, les autorités du Kosovo, après avoir rappelé les
 rsécutions des années vingt, des années cinquante et des années soixante,
 t ajouté que l’abolition forcée, par l’intimidation, de l’autonomie du
osovo en 1989 par S. Milošević avait engendré la « catastrophe huma-
 aire » des années 1998 et 1999, entraînant une discrimination de grande
mpleur, de graves violations des droits de l’homme, des crimes de
 erre, des crimes contre l’humanité, le nettoyage ethnique, des afflux
assifs de réfugiés, des pertes en vies humaines et de grandes souffrances
  tout cela rendant impossible au peuple kosovar d’envisager un avenir
   sein de la Serbie 160. L’Albanie, elle aussi, a fait état de la révocation
 cite de l’autonomie du Kosovo, qui avait conduit à ces violations sys-
matiques et généralisées des droits de l’homme comprenant, outre le
 ttoyage ethnique, des exécutions sommaires, des tortures et des viols,
 s disparitions forcées, des déplacements forcés, tout cela du fait des for-
s militaires et paramilitaires serbes 161. L’Albanie a déclaré que plus de
   million et demi d’Albanais du Kosovo avaient été expulsés par la
rce de leurs foyers et affirmé que le refus de l’autodétermination interne
   Kosovo avait ouvert la voie à son indépendance 162.
 151. Le Danemark a, lui aussi, fait état des événements tragiques des
 nées quatre-vingt-dix et soutenu que ces violations flagrantes des droits
   l’homme avaient amené le Conseil de sécurité à adopter la résolu-
 n 1244 (1999) pour répondre aux besoins véritables et quotidiens de la
  opulation » du Kosovo 163. Le Brésil a estimé que l’adoption par le
onseil de sécurité de la résolution 1244 (1999) montrait bien que le « sys-
me collectif de sécurité » des Nations Unies « rejetait manifestement »
dée qu’un Etat, « sous couvert de sa souveraineté ... puisse perpétrer des
 mes odieux contre sa propre population » 164. Selon l’Espagne, la grave
 uation résultant de violations des droits de l’homme et du droit huma-
 aire international ainsi que des droits des minorités au Kosovo avait
   « réglée » en 1999, avec l’adoption par le Conseil de sécurité de la réso-
 ion 1244 (1999) 165. La Russie a déclaré que l’adoption par le Conseil
  sécurité de la résolution 1244 (1999) était la conséquence de la tragédie
 i s’était abattue sur le Kosovo, du conflit dont sa « communauté » était
  time et des actes de terrorisme de l’Armée de libération du Kosovo 166.


 59 CR 2009/24 du 1er décembre 2009, p. 33-34.
 60 CR 2009/25 du 2 décembre 2009, p. 15-19.
 61 CR 2009/26 du 2 décembre 2009, p. 8-9.
 62 Ibid., p. 9 et 31.
 63 CR 2009/29 du 7 décembre 2009, p. 66 et 74-75.
 64 CR 2009/28 du 4 décembre 2009, p. 17.
 65 CR 2009/30 du 8 décembre 2009, p. 18.
 66 Ibid., p. 45.



                                                                         183

 152. Les Etats-Unis ont fait valoir que le Kosovo, après avoir souffert
une tragédie marquée par l’oppression et des atteintes massives et sys-
matiques aux droits de l’homme, s’était détaché de la Serbie 167. La
 oatie, quant à elle, a souligné que la révocation illicite de l’autonomie
   Kosovo avait été suivie d’une répression systématique et de graves
olations des droits de l’homme de la population, lesquelles avaient
traîné la mise en place d’une administration internationale du Kosovo
us l’égide des Nations Unies, puis son auto-administration 168 ; selon la
 oatie, le Kosovo possédait maintenant les attributs d’un Etat, et la
our devait en tenir compte 169.
 153. La Jordanie a rappelé l’histoire bien attestée du Kosovo, marquée
 r la discrimination, les brutalités policières, les emprisonnements arbi-
  ires, la torture, le nettoyage ethnique, les crimes de guerre et les crimes
ntre l’humanité dont le « peuple » kosovar a été victime, ainsi que la
vocation de son autonomie en 1989 ; elle a rappelé aussi que la déclara-
 n d’indépendance du Kosovo du 17 février 2008 prévoyait une supervi-
  n internationale et des garanties en matière de droits de l’homme 170 ;
e a fait valoir en outre que, dans cette situation, le « peuple » kosovar
 ait droit à l’indépendance par suite de la désintégration de la Républi-
 e fédérative socialiste de Yougoslavie en 1991 171. De même, les Pays-
  s ont rappelé la terreur qui régnait au Kosovo à cause des massacres,
s sévices sexuels, des déplacements forcés ; en conséquence de ces gra-
s violations de la Serbie, le « peuple » kosovar était pleinement justifié à
ercer son droit à l’autodétermination, et la reconnaissance de ce droit
 r la Cour contribuerait à la paix et à la stabilité de la région 172.
 154. Selon la Finlande, les atrocités perpétrées au Kosovo nécessitaient
 nstaurer les conditions dans lesquelles les « communautés » du Kosovo
 urraient vivre dans la paix et dans la justice ; c’est pourquoi, en raison de
mpossibilité de revenir au statu quo ante, l’Etat du Kosovo avait été
nstitué et son indépendance avait été proclamée le 17 février 2008 173. Le
oyaume-Uni, après avoir rappelé la « catastrophe sur le plan des droits de
 omme » qui avait suivi la révocation de l’autonomie du Kosovo en 1989,
 ait valoir que la sécession n’est pas réglementée par le droit internatio-
 l, que l’intégrité territoriale concerne uniquement les relations interna-
 nales, que l’article premier des deux pactes de l’ONU relatifs aux droits
  l’homme ne s’applique pas uniquement aux cas de décolonisation et que
 stabilité actuelle de la région résulte de l’indépendance du Kosovo 174.
 155. Comme on le voit, tous ces participants ont jugé approprié de met-


 67 CR 2009/30 du 8 décembre 2009, p. 31 et 33.
 68 CR 2009/29 du 7 décembre 2009, p. 57.
 69 Ibid., p. 61.
 70 CR 2009/31 du 9 décembre 2009, p. 28-31.
 71 Ibid., p. 30-32, 36-37, 39 et 41.
 72 CR 2009/32 du 10 décembre 2009, p. 8, 11, 13 et 16.
 73 CR 2009/30 du 8 décembre 2009, p. 52-53, 61 et 64.
 74 CR 2009/32 du 10 décembre 2009, p. 42, 50 et 54.



                                                                          184

  particulièrement l’accent sur les conditions de vie — ou plutôt de sur-
  — de la population du Kosovo pendant la période considérée, à savoir
puis la révocation en 1989, par la Serbie, de l’autonomie du Kosovo (qui
 it garantie par la Constitution depuis 1974), ce qui a engendré de graves
uffrances pour la population pendant toute une décennie, jusqu’en 1999.
 me sens tenu de rendre compte de cet aspect de la procédure consulta-
 e qui s’est déroulée devant la Cour (phases écrite et orale) puisque, pour
s raisons qui m’échappent, il n’est même pas évoqué dans l’avis consul-
 if de la Cour. Il est important de constater que les souffrances de la
 pulation du Kosovo ont maintenant fait l’objet d’une reconnaissance
diciaire et c’est le point que je vais aborder à présent.


       X. RECONNAISSANCE JUDICIAIRE DES ATROCITÉS AU KOSOVO

 156. Comme je l’ai déjà indiqué, la récente décision du Tribunal pénal
 ernational pour l’ex-Yougoslavie (chambre de première instance) en
 ffaire Milutinovic et consorts (2009) a été évoquée au cours des phases
rite et orale de la présente procédure devant la Cour par plusieurs par-
 ipants (voir ci-dessus). Une lecture attentive du jugement du TPIY du
  février 2009 fait apparaître des faits, établis par celui-ci, qui nous sem-
ent pertinents aux fins de l’avis consultatif demandé à la Cour interna-
 nale de Justice. La chambre de première instance a porté une extrême
 ention aux atrocités perpétrées au Kosovo pendant les années quatre-
ngt-dix. Selon moi, la Cour, dans le même ordre d’idées, ne saurait en
 re abstraction.
 157. Dans son jugement du 26 février 2009 en l’affaire Milutinovic et
 nsorts, la chambre de première instance du Tribunal pénal internatio-
 l pour l’ex-Yougoslavie a constaté qu’il y avait eu au Kosovo, pendant
 période considérée, une « entreprise criminelle commune », sous-tendue
 r l’intention de commettre des crimes ou de les dissimuler (par. 95-96).
   groupe visé — les victimes — était composé de civils (par. 145). La
vocation de l’autonomie du Kosovo et cette « entreprise criminelle com-
une » se sont traduites par un contrôle extrêmement étroit de la part des
 torités serbes, et la population albanaise du Kosovo a fait l’objet de
 atiques répressives et discriminatoires qui ont entraîné la naissance de
Armée de libération du Kosovo (par. 211-213 et 222). En 1990, le
osovo était déjà devenu un « Etat policier » marqué par des détentions
 des restrictions de la liberté de l’information ; en 1991, des professeurs
 des responsables de l’Université de Pristina furent renvoyés et rempla-
s par des non-Albanais (par. 224-225). A cette date, un régime de dis-
 mination contre les travailleurs albanais du Kosovo était déjà en place
 il a été maintenu pendant les années quatre-vingt-dix (par. 226-228).
 158. La discrimination était pratiquée avec la bénédiction de l’Etat,
ême sur les lieux de travail et dans les relations professionnelles ; le
 envoi de milliers de travailleurs albanais du Kosovo et les effets de la
  sur les relations professionnelles dans les situations d’urgence », ainsi

                                                                         185

 e « les mesures prises par les autorités serbes au Kosovo », furent rap-
 rtés par l’Organisation des Nations Unies en 1992 (par. 229-230). A
mpter de 1989, ces autorités ont adopté des lois, des politiques et des
atiques discriminatoires à l’égard des Albanais, qui ont alimenté loca-
ment la rancœur et les sentiments de persécution (par. 237). Ces craintes
 sont intensifiées en 1996 avec la création de l’Armée de libération du
osovo, puis à cause de ses agissements (par. 237).
159. De plus, l’impunité régnait, l’appareil judiciaire local étant impuis-
nt « à rechercher, poursuivre et sanctionner les responsables de crimes
aves à l’encontre de la population civile » (par. 569). Tout cela, en par-
ulier l’emploi « excessif et systématique de la force par les forces de la
 publique fédérative de Yougoslavie et de la Serbie en 1998 », a donné
u à des déplacements massifs forcés. Le Haut Commissariat des
ations Unies aux droits de l’homme estimait que 285 500 personnes
aient été déplacées à l’intérieur du pays à la fin de 1998 (par. 913, 918-
9). Dans sa résolution 1199 du 23 septembre 1998, le Conseil de sécu-
é se déclarait « gravement préoccupé ... par l’usage excessif et indiscri-
 né de la force par les unités de sécurité serbes et l’armée yougoslave »
ar. 916). La chambre de première instance du TPIY a établi l’existence
un conflit armé sur le territoire du Kosovo en 1998-1999 (par. 1217).
160. Enfin et surtout, la chambre de première instance du TPIY a jugé
proprié d’évoquer aussi les efforts faits pour régler pacifiquement la
 se humanitaire au Kosovo. Elle a rappelé à cet égard que, à la confé-
nce de Rambouillet, les Albanais du Kosovo (contrairement à S. Milo-
vić, qui représentait la Serbie) n’avaient signé l’accord qu’après l’inser-
 n du chapitre 8, qui prévoyait de prendre en compte, avant toute autre
ose, « la volonté du peuple » pour déterminer le statut du Kosovo
ar. 401).


      XI. AUTRES PREUVES DES ATROCITÉS COMMISES AU KOSOVO :
      LE CARACTÈRE CRUCIAL DES SOUFFRANCES DE LA POPULATION


161. Les preuves abondantes relevées par le TPIY dans son jugement du
  février 2009 en l’affaire Milutinovic et consorts (2009) ne sont aucune-
 nt les seules. Un récit détaillé des violations systématiques et flagrantes
s droits des travailleurs au Kosovo (à partir de 1990), en infraction
anifeste au principe fondamental de l’égalité et de la non-discrimination
 en « violation des principes de l’état de droit », figure dans les observa-
 ns écrites (du 17 juillet 2009) soumises par la Slovénie à la Cour inter-
tionale de Justice. On pourrait citer également d’autres sources 175.
162. L’argument selon lequel, une décennie s’étant écoulée depuis le

75 Ainsi, Amnesty International a placé, au début de son rapport du 24 juillet 2006 sur

Kosovo, un avertissement selon lequel le respect des droits fondamentaux de tous, sans
crimination, devait être au cœur des pourparlers. Cela devait être une considération
 trale et unificatrice dans toutes les décisions et accords concernant l’avenir du Kosovo

                                                                                    186

roxysme de violence de 1998-1999, le conflit serait « terminé » et, dans
 e certaine mesure, « tombé » dans l’oubli, la paix régnant aujourd’hui
  Kosovo et la répression appartenant au passé, est à mon sens super-
iel, voire insoutenable. Il conduit précisément à aborder la question
un point de vue « technique » et en faisant abstraction des souffrances
 maines du passé récent. Les effets de l’oppression se font encore sen-
   et ils expliquent la déclaration d’indépendance du Kosovo du
  février 2008. On n’efface pas des violations massives récentes des
oits de l’homme et du droit humanitaire international en invoquant
passage du temps. A cet égard, dans les observations écrites qu’elle
présentées à la Cour internationale de Justice, la France a fait valoir
 uste titre que :


 r. 1). Près d’une année plus tard, dans son rapport de mai 2007 sur le Kosovo,
mnesty International, examinant les déplacements forcés des personnes, a indiqué :
  « [o]utre les agressions à caractère ethnique répétées, l’impunité pour la violence
  interethnique passée — y compris les crimes de guerre —, en particulier l’impunité
  relative aux « disparitions » et aux « enlèvements et celle dont bénéficient les respon-
  sables de la violence ethnique de mars 2004, continue de représenter un énorme
  obstacle au retour des minorités » (par. 3.2).
La mission de vérification de l’OSCE au Kosovo a exposé dans son rapport de 1999 ses
  clusions concernant la période allant d’octobre 1998 à juin 1999. Dans son avant-propos
 1), la juge Louise Arbour déclarait que la violence au Kosovo était horrible et avait été
 astatrice pour les nombreuses personnes ordinaires qui en avaient été victimes. Au nom-
  de ces atrocités figuraient les arrestations et détentions arbitraires, le déni de justice, la
ture, le viol et d’autres formes de violence sexuelle (parfois utilisées comme armes de
 rre), les meurtres, les sévices à l’encontre des enfants, les expulsions forcées à grande
 elle, la destruction des biens et le pillage, tous hautement organisés et systématiques. Des
es d’une extrême violence ont été perpétrés par exemple à Rogovo, Rakovina, Kacanik,
çak et Pristina. D’après le rapport de l’OSCE, en juin 1999, plus de quatre-vingt-
  pour cent de la population albanaise du Kosovo (soit plus de 1,45 million de personnes)
 it été déplacée en raison du conflit. Dans son résumé (p. 2), le rapport soulignait que la
onté des forces yougoslaves et serbes de recourir aux massacres à grande échelle comme
 yen de terreur ou de coercition ou comme sanction à l’égard des Albanais du Kosovo
  t déjà manifeste en 1998 et avait été démontrée de manière révoltante par les incidents
janvier 1999 (y compris les massacres de Raçak et les événements qui suivirent). A son
 r, Human Rights Watch, dans son rapport sur les violations du droit humanitaire au
 sovo pendant la période allant de février à septembre 1998, a décrit en détail les graves
lations du droit humanitaire international (disparitions, meurtres, destruction de vil-
es, arrestations arbitraires, pillage des domiciles par la police, incendie des récoltes, prises
 tages et exécutions extrajudiciaires) dont les victimes étaient essentiellement des civils,
ompris les attaques menées aveuglément contre des femmes et des enfants. Les forces de
 ice spéciales agissaient de manière planifiée, rapide et bien organisée et aucune des vic-
 es n’a été autopsiée. On a constaté des crimes graves (ayant fait l’objet de plaintes) com-
   de manière systématique par la police spéciale serbe dans diverses localités du Kosovo.
   résumé, le rapport attribuait la majorité de ces actes de brutalité aux forces gou-
nementales de la police spéciale serbe et de l’armée yougoslave, sous les ordres du prési-
  t yougoslave, Slobodan Milošević ; il imputait aussi des actes de violence à moins
 nde échelle aux insurgés albanais du Kosovo — l’Armée de libération du Kosovo —,
utant que Slobodan Milošević était le principal responsable des abus flagrants de l’Etat,
 ès être parvenu au pouvoir à la fin des années quatre-vingt en attisant le chauvinisme
 ionaliste serbe vis-à-vis du Kosovo ; voir Human Rights Watch, Humanitarian Law Vio-
 ons in Kosovo, Londres/New York, HRW, 1998, p. 3-22 et p. 26-65.

                                                                                           187

  « quelle qu’ait pu être l’évolution politique enregistrée en Serbie
  depuis la chute du régime du président Milošević, les traumatismes
  et les cicatrices du passé étaient (et sont toujours) très loin d’être
  effacés. La terrible répression — et les crimes internationaux qui
  l’ont accompagnée — qui s’est abattue sur le peuple kosovar en
  1998-1999 ne pouvait qu’empêcher celui-ci d’envisager son avenir au
  sein de l’Etat serbe, tant les blessures morales restaient (et restent)
  profondes et le souvenir des atrocités commises enraciné dans les
  consciences. Il est des crimes que la mémoire individuelle et collec-
  tive ne peut oublier. » (Par. 18.)
163. Il est illusoire de tenter de faire abstraction de la souffrance du
uple ou de la population du Kosovo durant les années de répression. Il
udra beaucoup de temps, des générations même, pour que les cicatrices
  carnage s’estompent. L’expérience des tribunaux internationaux com-
tents en matière de droits de l’homme, comme les Cours interaméri-
 ne et européenne des droits de l’homme, qui ont récemment statué sur
s affaires relatives à des massacres, est riche d’enseignements et mérite
être examinée et rappelée. L’un de ces enseignements réside dans le fait
 e, de plus en plus, les victimes de la cruauté humaine et leurs souffran-
s constituent l’élément crucial.
164. Nous ne rappellerons qu’un exemple du récent cycle d’affaires
 atives à des massacres soumises aux juridictions internationales
mpétentes en matière de droits de l’homme et tranchées par elles
n progrès remarquable du vieil idéal de réalisation de la justice inter-
 tionale), celui de l’affaire Communauté Moiwana c. Suriname, dans
quelle la Cour interaméricaine des droits de l’homme n’a rendu sa
cision (arrêt sur le fond du 15 juin 2005) que vingt ans après le mas-
cre des membres de cette communauté (par des individus orga-
 és, formés et armés par l’Etat). Dans mon opinion individuelle
ncernant l’affaire Communauté Moiwana, j’ai fait les remarques
 vantes :
     « Les circonstances entourant la présente affaire relative à la Com-
  munauté Moiwana c. Suriname invitent à une brève réflexion débor-
  dant des limites de cette affaire. Bien avant que le Suriname ait
  accédé à la qualité d’Etat, et aussi après, l’existence des peuples mar-
  rons (comme les Saramacas dans l’affaire Aloeboetoe et les Ndjukas
  dans l’affaire Communauté Moiwana dont la Cour est actuellement
  saisie) a été marquée par la souffrance dans leur lutte constante
  contre diverses formes de domination.
     La projection de la souffrance humaine dans le temps (sa dimen-
  sion temporelle) est dûment reconnue, par exemple dans les docu-
  ments issus de la Conférence mondiale des Nations Unies contre le
  racisme, la discrimination raciale, la xénophobie et l’intolérance qui
  y est associée (Durban, 2001), à savoir la déclaration et le pro-
  gramme d’action. A cet égard, les participants à la conférence ont
  commencé par déclarer :

                                                                      188

     « Nous sommes conscients que l’histoire de l’humanité abonde
  en atrocités de grande ampleur provoquées par les violations fla-
  grantes des droits fondamentaux et nous croyons que se remémo-
  rer l’histoire peut donner des enseignements permettant d’éviter à
  l’avenir de nouvelles tragédies. » (Par. 57.)
   Ils ont ensuite souligné « l’importance et la nécessité d’enseigner
les faits et la vérité de l’histoire de l’humanité ... afin que les tragédies
du passé soient connues de manière complète et objective » (par. 98).
Dans ce même ordre d’idées, ils ont reconnu et déploré « les immen-
ses souffrances humaines et le sort tragique subis par des millions »
d’êtres humains du fait des atrocités du passé ; ils ont ensuite « engagé
les Etats concernés » à honorer la mémoire des victimes des tragédies
passées et affirmé que « celles-ci doivent être condamnées, quels que
soient l’époque et le lieu où elles sont advenues, et qu’il faut empê-
cher qu’elles ne se reproduisent » (par. 99).
   Les auteurs du document final de la conférence de Durban ont
accordé une importance particulière à la mémoire des crimes et abus
du passé :
     « Nous soulignons qu’il est essentiel de se souvenir des crimes et
  des injustices du passé, quels que soient le lieu et l’époque où ils se
  sont produits, de condamner sans équivoque les tragédies provo-
  quées par le racisme et de dire la vérité historique pour parvenir à
  la réconciliation internationale et à l’édification de sociétés fon-
  dées sur la justice, l’égalité et la solidarité » (par. 106)...
   Dans l’affaire de la Communauté Moiwana, le handicap dont
souffrent les survivants du massacre perpétré le 29 novembre 1986
dans le village marron Ndjuka de Moiwana ainsi que les proches
parents des victimes directes, le tort qui leur a été causé, est d’ordre
spirituel. En raison de leur culture, ils sont encore tourmentés par les
circonstances de la mort violente d’êtres chers et par le fait que les
défunts n’ont pas pu être enterrés dignement. Cela a engendré une
souffrance spirituelle qui dure depuis près de vingt ans, depuis le
moment où le massacre de 1986 engageant la responsabilité de l’Etat
a été perpétré jusqu’à maintenant. Les Ndjukas n’ont pas oublié
leurs morts... Ils ne le pouvaient pas...
   Pour la première fois en vingt ans, depuis le massacre commis
dans le village des Moiwanas en 1986, les survivants ont obtenu
réparation, grâce au jugement de la Cour interaméricaine. Dans
l’intervalle, les Ndjukas n’ont pas oublié leurs proches innocents et
sans défense assassinés de sang-froid, cela leur était impossible. Ils
ne les oublieront jamais, mais leurs souffrances — la leur et celle de
leurs morts — ont maintenant au moins fait l’objet d’une reconnais-
sance judiciaire. Leur soif de justice peut enfin être étanchée, et ils
vont pouvoir reposer en paix avec leurs chers disparus.
   L’aveuglement habituel des puissants à l’égard des valeurs humai-

                                                                         189

   nes n’a pas réussi — et ne réussira jamais — à empêcher l’homme de
   réfléchir au concept de la finitude de l’homme et de s’interroger sur
   les énigmes que sont l’existence et la mort...
      De fait, dans tous les âges et dans toutes les cultures, l’histoire de
   l’humanité s’est accompagnée d’une réflexion sur la mort. A l’ère
   paléolithique, il existait un culte à la mémoire et, dans l’Egypte
   ancienne, vivants et morts demeuraient proches 176. Dans la Grèce
   antique, une nouvelle sensibilité s’est fait jour quant au destin de
   l’homme après la mort 177. Il suffit de rappeler deux exemples parmi
   beaucoup d’autres, à savoir la contribution de Platon, qui affirmait
   la continuité de l’expérience humaine par l’immortalité et la trans-
   migration des âmes, et celle de Bouddha, qui prétendit détacher la
   souffrance humaine de ce qui, selon lui, en était la cause, les
   désirs 178. Le mythe de l’éternel retour (ou de la répétition), si
   répandu dans certaines sociétés anciennes (en Grèce par exemple),
   conférait au temps une structure cyclique et visait à annuler (ou
   même à abolir) le caractère irréversible du passage du temps, à en
   limiter ou en retenir le caractère implacable et à promouvoir la
   régénération 179.
      A l’époque moderne, toutefois, les êtres humains se sont inévita-
   blement intégrés dans l’histoire et ont faite leur la notion de progrès,
   avec pour corollaire l’abandon définitif du paradis des archétypes et
   de la répétition 180, propres aux cultures et religions anciennes. Dans
   le monde occidental, au cours du XXe siècle, un grand silence a
   commencé à entourer la mort 181. Les sociétés occidentales contem-
   poraines en sont venues à « interdire » la réflexion sur la mort en
   même temps qu’elles encourageaient l’hédonisme et le bien-être
   matériel 182.
      Alors que les anciennes cultures étaient très respectueuses des per-
   sonnes âgées, les sociétés « modernes » essaient plutôt de les mettre à
   l’écart 183. Les anciennes cultures attachent une grande importance
   aux relations entre les vivants et les morts et à la mort elle-même, qui


76 J. L. de León Azcárate, La Muerte y su Imaginario en la Historia de las Religiones,

bao, Universidad de Deusto, 2000, p. 24-25, 37, 50-51 et 75.
77 Ibid., p. 123 et 130.
78 J. P. Carse, Muerte y Existencia — Una Historia Conceptual de la Mortalidad

mana, Mexico, Fondo de Cultura Económica, 1987, p. 85 et 167.
79 M. Eliade, El Mito del Eterno Retorno, Madrid/Buenos Aires, Alianza Ed./Emecé

 , 2004, p. 90-91. (M. Eliade, Le mythe de l’éternel retour, Paris, Folio, Gallimard,
 1, p. 67-107.)
80 Ibid., p. 156.
81 Ph. Ariès, Morir en Occidente desde la Edad Media hasta Nuestros Días, Buenos

es, A. Hidalgo Ed., 2000 (rééd.), p. 196-199, et voir p. 213 et 238. (Ph. Ariès, Essai sur
stoire de la mort en Occident : du Moyen-Age à nos jours, Paris, Seuil, 1975.)
82 Ibid., p. 251.
83 Voir (divers auteurs), Dialogue entre les civilisations — table ronde préalable du

mmet du Millénaire des Nations Unies, Paris, Unesco, 2001 (intervention de
Morin).

                                                                                     190

   fait partie de la vie. Les sociétés modernes tendent en vain à mini-
   miser la mort ou à faire comme si elle n’existait pas, ce qui est plutôt
   pathétique. De nos jours, on est incité à oublier tout simple-
   ment... » 184 [Traduction du Greffe, sauf pour les citations concernant
   la conférence de Durban.]

 165. Dans le présent avis consultatif, la Cour n’aurait pas dû, comme
 e l’a fait, éviter d’examiner les faits — à savoir les atrocités subies par
 peuple kosovar au cours de la décennie 1989-1999 — qui ont abouti à
 doption par le Conseil de sécurité de l’ONU de sa résolution 1244
999). Il avait été pris acte de cet arrière-plan factuel dans plusieurs réso-
 ions antérieures du Conseil de sécurité, de l’Assemblée générale et du
onseil économique et social, ainsi que dans des rapports du Secrétaire
 néral de l’ONU. Il ne sert à rien de se mettre des œillères. L’arrière-plan
ctuel a été dûment saisi par la conscience humaine, au travers de
Organisation des Nations Unies dans son ensemble — que la Cour en
 nne compte ou non. Il est extrêmement important de garder en mémoire
 grave tragédie humanitaire au Kosovo, pour éviter que ne se répètent
 s crimes contre l’humanité comme ceux qui ont été commis pendant
 e décennie.
 166. A ce stade de mon opinion individuelle, je souhaiterais résumer
 rrière-plan et le contexte factuels de la demande d’avis consultatif.
omme plusieurs participants l’ont signalé dans leurs exposés et obser-
 tions écrites, ainsi qu’au cours de leurs arguments oraux pendant les
 diences publiques de la Cour, la révocation par la force en 1989, par les
 torités serbes, de l’autonomie du Kosovo a engendré la catastrophe
 manitaire qui a culminé en 1998-1999. Pendant cette catastrophe, des
olations graves et répétées des droits de l’homme et du droit humani-
 re international se sont produites, y compris des massacres, des crimes
  guerre, des crimes contre l’humanité, une épuration ethnique, des flux
assifs de réfugiés et le déplacement forcé d’importants segments de la
 pulation. Plus de un million et demi d’Albanais du Kosovo ont été
 pulsés par la force de leurs foyers.
 167. Des violations systématiques et généralisées des droits de l’homme
  viols et actes de torture, disparitions forcées, enlèvements, attaques au
 sard contre des femmes, attaques contre des enfants, prises d’otages,
restations arbitraires, exécutions sommaires et extrajudiciaires — ont
   commises par des forces militaires et paramilitaires serbes. Il y a éga-
ment eu des destructions de biens, des pillages de maisons par la police,
ncendie de récoltes — tout cela exécuté de manière extrêmement orga-
  ée et systématique.
 168. Une discrimination cautionnée par l’Etat s’est établie sur les lieux
  travail, dans les relations professionnelles, la santé publique et l’ensei-

 84 CIDH, arrêt (fond) du 15 juin 2005, Communauté Moiwana c. Suriname, série C

 124, opinion individuelle de M. le juge Cançado Trindade, par. 24-27, 29-30, 33 et
 38.

                                                                              191

 ement, avec pour conséquence que les besoins fondamentaux de la
 pulation n’étaient plus satisfaits. L’appareil judiciaire ne remplissait plus
n office et l’impunité totale régnait. Des violations flagrantes et systéma-
 ues des droits des travailleurs se sont produites au Kosovo (à compter
 1990) en violation flagrante du principe fondamental de l’égalité et de la
 n-discrimination, constituant de nouvelles atteintes à l’état de droit. La
olence engendrant la violence, au milieu des années quatre-vingt-dix, la
olence de l’Armée de libération du Kosovo est venue s’ajouter au chaos
cial que connaissait le Kosovo. L’oppression généralisée planifiée par
 tat a engendré un climat de terreur qui a incité le Conseil de sécurité à
 opter sa résolution 1244 (1999) afin de répondre aux besoins quotidiens
essants du « peuple », de la « population », du Kosovo.


                    XII. LA PLACE CENTRALE DES PEUPLES
                DANS LE DROIT INTERNATIONAL CONTEMPORAIN


      1. Réexamen de la notion de « peuple » ou de « population »
               et des éléments constitutifs de l’Etat

169. Par le passé, les théoriciens de l’Etat semblaient obsédés par l’un
s éléments constitutifs de l’Etat, à savoir le territoire. Cette obsession
ur le territoire s’est traduite par la prolifération d’ouvrages de juristes
r cette question, en particulier sur l’acquisition de territoires ; c’est elle
i a conduit aux abus du colonialisme et à d’autres formes de domina-
 n ou d’oppression. Tout cela date d’une époque où le droit internatio-
l s’inscrivait dans l’optique stricte et réductrice des relations interéta-
 ues, ne tenant compte ni des besoins ni des aspirations légitimes des
uples soumis et semblant même ne pas en avoir conscience.

170. Les conditions à remplir pour acquérir la qualité d’Etat en droit
 ernational demeurent celles d’un droit international objectif, sans égard
a « volonté » des Etats concernés. Quant aux critères devant tradition-
llement être remplis pour acquérir la qualité d’Etat, l’élément territorial
graduellement perdu de son importance au profit du système norma-
185
    , et, plus récemment, de celui de population — conformément à ce
e j’appellerai le recentrage du droit international contemporain sur la
pulation —, reflétant le processus d’humanisation du droit actuel,
mme je le soutiens depuis de nombreuses années. De fait, le droit des
ns n’a jamais perdu de vue l’élément constitutif le plus précieux de
 tat : la « population » ou le « peuple », quelles que soient les difficultés
 istes internationaux 186 pour parvenir à une définition universellement
ceptée de la notion de « peuple ».

85 Voir par exemple K. Marek, Identity and Continuity of States in Public Interna-

nal Law, 2e éd., Genève, Droz, 1968, p. 1-619.
86 Les tentatives de conceptualisation de ce qu’est le « peuple », relativement à l’exercice



                                                                                       192

171. Même certaines entreprises du passé — qui se sont révélées
 rables et ont gardé tout leur intérêt — témoignent d’un certain
uci des conditions de vie du « peuple » ou de la « population », un effort
 nt l’on n’avait peut-être pas assez clairement conscience à l’époque.
nsi, la célèbre convention de Montevideo de 1933 sur les droits et les
voirs des Etats, adoptée à la septième conférence internationale des
ats américains, constitue-t-elle la réalisation la plus notable d’une
 tiative latino-américaine motivée par le ressentiment régional
vers les politiques interventionnistes et certaines politiques commer-
 les. Comme le montrent les actes de la conférence de Montevideo,
  travaux préparatoires de la convention de 1933 se sont fondés sur les
 ncipes du droit international, afin de protéger « les nations petites
  faibles » 187.
172. Ces principes incarnaient la « conscience juridique » du conti-
nt 188. Au cours des débats de la conférence sur le projet de convention,
   participants exprimèrent à diverses reprises leur préoccupation au
 et des conditions de vie des peuples (« pueblos ») du continent 189. Il
est donc guère surprenant que la convention de Montevideo, adoptée le
  décembre 1933 et entrée en vigueur le 26 décembre 1934, lorsqu’elle
umère les conditions à remplir pour acquérir la qualité d’Etat, cite,
jà à cette époque, d’abord la population, puis les autres éléments.
article premier est libellé comme suit :
     « L’Etat comme personne de droit international doit réunir les
   conditions suivantes : a) population permanente ; b) territoire déter-
   miné ; c) gouvernement ; et d) capacité d’entrer en relations avec les
   autres Etats. »

                   2. Le principe du droit des peuples
          à disposer d’eux-mêmes en cas d’adversité prolongée
                      ou d’oppression systématique
173. A l’ère de l’avènement des organisations internationales, ces ins-
utions que furent le régime des mandats (à l’époque de la Société des
ations) et celui des tutelles (sous l’égide des Nations Unies), auxquelles

 droit des peuples à disposer d’eux-mêmes en droit international, ont fait l’objet de nom-
 ux débats au cours des dernières décennies ; jusqu’à ce jour, ceux-ci n’ont toutefois
  été concluants. Voir sur ce point, par exemple, J. Summers, Peoples and International
w, Leyde, Nijhoff, 2007, p. XXXIII, 26, 73, 164, 174-175, 244-245, 269-270, 306, 314
404.
 87 (Actes de la) VIIe conférence internationale américaine (1933), vol. II — Commis-

n : Haïti (p. 12-13), Nicaragua (p. 15 et 60-61), Equateur (p. 34), Argentine (p. 38 et
 41), El Salvador (p. 52) et Cuba (p. 60) (original déposé à la Columbus Memorial
 rary — OEA, Washington, DC ; une copie du document figure dans les dossiers de
uteur).
 88 Ibid., Colombie (p. 43-45 et 57-59), Brésil (p. 55), Nicaragua (p. 62-63 et 72) et Uru-

ay (p. 65-67).
 89 Ibid., Mexique (p. 20-21), Equateur (p. 34), Chili (p. 48) et Nicaragua (p. 62-63).




                                                                                      193

   peut ajouter les diverses expériences contemporaines de l’ONU en
atière d’administration internationale de territoires (comme au Kosovo
 au Timor oriental), ont un dénominateur commun : le souci des condi-
 ns de vie, du bien-être et du développement humain des peuples inté-
 sés, visant à les libérer des abus du passé et à leur permettre de dispo-
   d’eux-mêmes (voir ci-dessus).
174. Le processus historique d’émancipation des peuples dans le passé
cent (à partir du milieu du XXe siècle) a pu être considéré comme une
nséquence du principe du droit des peuples à disposer d’eux-mêmes,
  plus précisément de celui d’autodétermination extérieure, en réac-
 n à l’oppression des peuples contre laquelle il a permis de lutter. Il
 occupé une large place dans le processus historique de la décolo-
 ation. Plus tard, l’oppression s’étant manifestée à nouveau
us d’autres formes, et au sein d’Etats indépendants, la volonté d’émanci-
 tion des peuples s’est appuyée sur le principe de l’autodétermination,
us précisément de l’autodétermination interne, en réaction à la
  annie.
175. La nature humaine étant ce qu’elle est, l’oppression systématique
  epris, dans divers contextes ; en conséquence, les peuples ont de nou-
au le besoin, et le droit, d’en être libérés. La décolonisation achevée, le
 ncipe de l’autodétermination a survécu et doit aujourd’hui permettre
  lutter contre de nouvelles et violentes manifestations d’oppression sys-
matique des peuples. C’est ainsi que la pratique des Nations Unies a vu
  mise en place d’un système d’administration internationale de ter-
oires (au titre de la Charte des Nations Unies et dans différents
ntextes, comme par exemple au Timor oriental et au Kosovo). Peu
 porte que, dans le cadre de ces nouvelles expériences, l’autodétermi-
 tion soit qualifiée de « remède » ou d’autre chose. Le fait est que
 peuple ne peut pas être la cible d’atrocités et ne peut pas vivre sous
 ppression systématique. Le principe de l’autodétermination
 pplique aux nouvelles situations d’oppression systématique, d’assu-
 tissement et de tyrannie.
176. Aucun Etat ne peut invoquer l’intégrité territoriale pour commet-
   des atrocités (telles que la torture, le nettoyage ethnique et le dépla-
ment massif de populations), ni les perpétrer au nom de la souverai-
té de l’Etat, pas plus qu’il ne peut commettre des atrocités et
voquer ensuite le principe d’intégrité territoriale, sans tenir compte
   l’avis et de la rancœur inéluctable des « peuples » ou des « popula-
 ns » victimes de ses actes. Ce qui s’est passé au Kosovo, c’est que
 « peuple », ou la « population », victime d’une terreur et d’une oppres-
 n systématiques et durables, perpétrées en violation flagrante
   principe fondamental de l’égalité et de la non–discrimination (voir
 dessous), a en réaction cherché à obtenir l’indépendance. La leçon
    claire : aucun Etat ne peut utiliser le territoire pour détruire la
 pulation. De telles atrocités représentent une inversion absurde des
 s de l’Etat. L’Etat a été créé et existe pour les êtres humains, et non
nverse.

                                                                       194

               XIII. LES PRINCIPES DU DROIT INTERNATIONAL,
     LE DROIT DES NATIONS UNIES ET LES FINS HUMAINES DE L’ETAT


                   1. L’intégrité territoriale dans le cadre
                         des fins humaines de l’Etat

177. Au cours des quarante dernières années, le traitement qu’accor-
nt les Etats à leurs populations a suscité une attention croissante pour
venir l’un des sujets de préoccupation du droit international contem-
 rain. Ce débat sur la sécurité humaine s’est prolongé à l’Assemblée
nérale des Nations Unies ces dix dernières années, rappelant aux Etats
 ’il leur incombe de protéger les habitants et de leur reconnaître un pou-
 r de décision. Les Etats ne peuvent se livrer à des activités criminelles
ntre leur population. La conscience humaine s’est éveillée à la nécessité
essante de faire en sorte que les abus commis jusqu’au jour
aujourd’hui au détriment de la population ne se reproduisent pas. Deux
emples peuvent à cet égard être rappelés.
178. La célèbre résolution 2625 (XXV) adoptée en 1970 par l’Assem-
ée générale des Nations Unies, qui contient la déclaration relative aux
 ncipes du droit international touchant les relations amicales et la
opération entre les Etats conformément à la Charte des Nations
nies 190, rappelle ce qui suit à l’alinéa 7 de son paragraphe 5 :
        « Rien dans les paragraphes précédents ne sera interprété comme
     autorisant ou encourageant une action, quelle qu’elle soit, qui
     démembrerait ou menacerait, totalement ou partiellement, l’intégrité
     territoriale ou l’unité politique de tout Etat souverain et indépendant
     se conduisant conformément au principe de l’égalité de droits et du
     droit des peuples à disposer d’eux-mêmes énoncé ci-dessus et doté
     ainsi d’un gouvernement représentant l’ensemble du peuple apparte-
     nant au territoire sans distinction de race, de croyance ou de cou-
     leur. » (Les italiques sont de moi.)
179. La Cour aurait pu, et aurait dû, examiner attentivement ce para-
aphe de la déclaration de principes lorsqu’elle a rappelé un autre pas-
ge de cette même déclaration au paragraphe 80 du présent avis
nsultatif sur la Conformité au droit international de la déclaration
ndépendance relative au Kosovo. Après tout, ce paragraphe de la
claration de principes a une relation directe avec la question posée à
Cour par l’Assemblée générale et il aurait dû au moins être examiné
njointement avec le paragraphe que la Cour a jugé utile de citer. Le
pport qu’établit la déclaration de 1970, à l’alinéa 7 de son paragra-
e 5, entre l’application du principe de l’égalité de droits et du droit
s peuples à disposer d’eux-mêmes et l’intégrité territoriale de l’Etat

90   Ci-après dénommée la « déclaration de principes » adoptée en 1970.

                                                                          195

est pas passé inaperçu dans les ouvrages de doctrine consacrés à cette
 estion 191.

180. En conséquence, compte tenu de ce qui précède, le gouvernement
un Etat qui commet des violations graves et systématiques des droits de
 omme cesse de représenter le peuple ou la population qui en est vic-
me. Cela a été réaffirmé en termes encore plus vigoureux à l’issue de la
uxième conférence mondiale sur les droits de l’homme tenue à Vienne
  1993 ; le paragraphe 2 de la déclaration et programme d’action de
enne se lit comme suit :
         « [La conférence mondiale sur les droits de l’homme] considère
      que le déni du droit à l’autodétermination est une violation des
      droits de l’homme et souligne qu’il importe que ce droit soit effecti-
      vement réalisé.
         En application de la déclaration relative aux principes du droit
      international touchant les relations amicales et la coopération entre
      les Etats conformément à la Charte des Nations Unies, ce qui pré-
      cède ne devra pas être interprété comme autorisant ou encourageant
      toute mesure de nature à démembrer ou compromettre, en totalité
      ou en partie, l’intégrité territoriale ou l’unité politique d’Etats sou-
      verains et indépendants respectueux du principe de l’égalité de droits
      et de l’autodétermination des peuples et, partant, dotés d’un gouver-
      nement représentant la totalité de la population appartenant au ter-
      ritoire, sans distinction aucune. » (Les italiques sont de moi.)
181. Le document final d’une conférence mondiale des Nations Unies
i a fait date — la deuxième conférence mondiale sur les droits de
omme de 1993 — est ainsi allé plus loin que la déclaration de principes
 1970, en interdisant tout type de discrimination (« sans distinction
cune »). Les violations massives des droits de l’homme et du droit huma-
aire international dont les Albanais du Kosovo ont fait l’objet au cours
s années quatre-vingt-dix correspondaient aux critères énoncés dans la
claration de principes, complétés par le document final de la deuxième
nférence mondiale des Nations Unies sur les droits de l’homme. Un
oit à l’autodétermination de la population victime s’est constitué, les
teurs des abus ne pouvant plus invoquer l’intégrité territoriale.

 91Voir par exemple Milan Sahovic, « Codification des principes du droit international
 relations amicales et de la coopération entre les Etats », Recueil des cours de l’Académie
droit international de La Haye (1972), vol. 137, p. 295 et 298 ; O. Sukovic, « Principle of
ual Rights and Self-Determination of Peoples », dans Principles of International Law
 cerning Friendly Relations and Cooperation (M. Sahovic, dir. publ.), Belgrade, Institute
International Politics and Economics/Oceana, 1972, p. 338-341, 346-347 et 369-373 ;
Arangio-Ruiz, The UN Declaration on Friendly Relations and the System of the Sources
International Law, Alphen aan den Rijn, Sijthoff/Noordhoff, 1979, p. 135-136 et 140-
 ; P. Thornberry, « The Principle of Self-Determination », dans The United Nations and
  Principles of International Law — Essays in Memory of M. Akehurst (V. Lowe et
Warbrick, dir. publ.), Londres/New York, Routledge, 1994, p. 176 et 192-195.

                                                                                      196

          2. Dépassement du paradigme d’un droit international
                      exclusivement interétatique

182. Les principes du droit international tels que formulés dans la
 arte des Nations Unies (article 2) et réaffirmés dans la déclaration de
 ncipes de 1970, outre qu’ils gardent toute leur validité, ont accompagné
 guidé l’évolution du droit international. Cela vaut pour les sept prin-
 es 192 réaffirmés dans la déclaration de 1970 relative aux principes du
oit international (dont la Cour a tenu compte dans sa jurisprudence) 193,
 en particulier pour le principe de l’égalité de droits et du droit des
uples à disposer d’eux-mêmes, ce qui tend à indiquer que la dimension
 erétatique traditionnelle du droit international est en train d’être
passée.
183. Lorsque le principe de l’égalité de droits et du droit des peuples à
 poser d’eux-mêmes a été réaffirmé dans la déclaration de principes
  1970, il a été expliqué que même un territoire non autonome (rele-
nt du chapitre XI de la Charte des Nations Unies) était doté d’un
 tut séparé et distinct de celui du territoire de l’Etat l’administrant,
  telle sorte que sa population pouvait exercer son droit à l’auto-
termination conformément aux buts et principes de la Charte des
ations Unies 194.
184. L’évolution récente du droit international contemporain a permis
 dégager les dimensions externes et internes du droit des peuples à dis-
 ser d’eux-mêmes ; la première de ces dimensions signifie que chaque
uple a le droit de n’être soumis à aucune forme de domination étran-
re, la seconde correspondant au droit de tout peuple de choisir son des-
  selon sa volonté, si besoin est — en cas d’oppression ou d’assujettis-
ment systématiques — contre son gouvernement. Cette distinction 195

 92 A savoir : 1) Le principe voulant que les Etats s’abstiennent, dans leurs relations inter-

 ionales, de recourir à la menace ou à l’emploi de la force ; 2) le principe voulant que les
 ts règlent leurs différends internationaux par des moyens pacifiques ; 3) le devoir de ne
  intervenir dans les affaires relevant de la compétence nationale d’un Etat ; 4) le devoir
  Etats de coopérer les uns avec les autres conformément à la Charte ; 5) le principe de
 alité de droits des peuples et de leur droit à disposer d’eux-mêmes ; 6) le principe de
 alité souveraine des Etats ; 7) le principe voulant que les Etats remplissent de bonne foi
 obligations qu’ils ont assumées conformément à la Charte des Nations Unies.
 93 Ainsi dans trois exemples bien connus, l’avis consultatif sur le Sahara occidental de

  5 et les arrêts en l’affaire Nicaragua c. Etats-Unis d’Amérique (1986) et en l’affaire
ative au Timor oriental (1995).
 94 Le statut juridique international d’un tel territoire (relevant du chapitre XI de la

arte des Nations Unies) engendre également des obligations concernant le respect du
 it des habitants à disposer d’eux-mêmes ainsi que la préservation de leurs droits fon-
mentaux ; voir à cet égard, par exemple, I. Brownlie, « The Rights of Peoples in Modern
ernational Law », dans The Rights of Peoples (J. Crawford, dir. publ.), Oxford, Claren-
n Press, 1988, p. 1-16 ; (divers auteurs), Les résolutions dans la formation du droit inter-
 ional du développement (colloque de 1970), Genève, IUHEI, 1971, p. 63-67.
 95 Avalisée par la doctrine — voir par exemple A. Cassese, Self-Determination of Peo-

s — A Legal Reappraisal, Cambridge University Press, 1995, p. 1-365 ; P. Thornberry,
he Principle of Self-Determination », dans The United Nations and the Principles of

                                                                                         197

met en question le paradigme purement interétatique du droit inter-
 tional classique. Dans l’évolution actuelle du droit international, la
 atique internationale (des Etats et des organisations internationales) est
vorable à l’exercice du droit des peuples à disposer d’eux-mêmes 196 face
une adversité permanente ou une répression systématique, ce qui va au-
 là des limites traditionnelles du processus historique de décolonisation.
  droit international contemporain n’est plus insensible à l’oppression et
 ’assujettissement systématiques.
 185. L’apparition et l’évolution du droit international des droits de
 omme ont amené à prêter davantage d’attention au traitement accordé
 r l’Etat à tous les êtres humains relevant de sa juridiction, aux conditions
  vie de la population, en bref, à la fonction de l’Etat en tant que promo-
ur du bien commun. Si l’on veut résumer l’héritage de la deuxième confé-
nce mondiale sur les droits de l’homme (1993), tenue sous l’égide de
Organisation des Nations Unies, il réside sans conteste dans la prise de
 nscience de ce qu’il est légitime que la communauté internationale tout
 tière se préoccupe des conditions de vie de la population, en tout lieu et en
ut temps 197, une attention particulière étant prêtée aux plus vulnérables,
 i ont donc le plus besoin d’être protégés. C’est aussi le dénominateur
 mmun du récent cycle de conférences mondiales organisées par l’ONU
   cours des années quatre-vingt-dix, qui a cherché à définir les pro-
ammes et politiques des Nations Unies à l’aube du XXIe siècle. Ironie
   l’histoire, alors que la communauté internationale se livrait à cette
  ivité, des pratiques discriminatoires et de graves violations des droits
  l’homme et du droit humanitaire international affectaient le Kosovo ;
 cho devait rapidement en parvenir à l’Organisation des Nations Unies.
 186. L’Assemblée générale et le Conseil de sécurité, ainsi que d’autres
 ganes des Nations Unies, réagirent promptement à l’aggravation de la
 se humanitaire au Kosovo en adoptant une série de résolutions (voir ci-
 ssus). Par sa résolution 1244 (1999), adoptée le 10 juin 1999, le Conseil
  sécurité créa la MINUK, appelant l’attention sur « la situation huma-
  aire grave qui exist[ait] au Kosovo » 198 et équivalait à une « catastrophe
 manitaire » 199. Dans le même temps, le Conseil de sécurité condamnait


ernational Law, op. cit. supra note 191, p. 175-203 ; Ch. Tomuschat, « Self-Determina-
n in a Post-Colonial World », dans Modern Law of Self-Determination (Ch. Tomus-
 t, dir. publ.), Dordrecht, Nijhoff, 1993, p. 1-20 ; A. Rosas, « Internal Self-Determina-
n », dans ibid., p. 225-251 ; J. Salmon, « Internal Aspects of the Right to Self-
termination : Towards a Democratic Legitimacy Principle ? », dans ibid., p. 253-282.
 96 Voir à ce propos, par exemple, Organisation des Nations Unies, Récapitulation des

 ervations générales ou recommandations générales adoptées par les organes créés en
tu d’instruments internationaux relatifs aux droits de l’homme, doc. HRI/GEN/1/
v.3, 15 août 1997, p. 15-16, par. 1, 2 et 6.
 97 A. A. Cançado Trindade, Tratado de Direito Internacional dos Direitos Humanos,

éd., vol. I, Porto Alegre/Brésil, S.A. Fabris Ed., 2003, p. 241-242 ; ibid., 1re éd., vol. II,
 9, p. 263-276 ; ibid., 1re éd., vol. III, 2003, p. 509-510.
 98 Quatrième alinéa du préambule.
 99 Sixième alinéa du préambule.



                                                                                         198

 us les actes de violence et de répression à l’encontre de la population du
osovo 200, et réclamait avec insistance que les réfugiés et les personnes
 placées puissent rentrer chez eux en toute sécurité et sans entrave 201.
 187. Sa principale préoccupation étant la population du Kosovo, le
onseil décida de « faciliter le processus politique visant à déterminer le
  tut futur du Kosovo » 202. A cet effet, « en attendant un règlement défi-
  if », il décida « l’instauration au Kosovo d’une autonomie et d’une auto-
 ministration substantielles » 203. En conséquence, deux ans après l’adop-
  n de la résolution 1244 (1999) par le Conseil de sécurité, le chef de la
 INUK, représentant spécial du Secrétaire général de l’ONU
M. H. Haekkerup), promulgua, le 15 mai 2001, le « cadre constitutionnel
  ur un gouvernement autonome provisoire au Kosovo » 204. L’adoption
   ce document est le résultat d’une concertation entre la MINUK elle-
ême, les autorités du Kosovo et les membres de ses diverses communau-
  ; fait important, le cadre constitutionnel ne faisait conceptuellement
  érence à aucun Etat et s’appliquait à un « territoire internationalisé » 205.
 188. Ce cadre constitutionnel dépassait le paradigme d’un droit inter-
 tional limité aux relations entre Etats. Il favorisait l’apparition d’une
 ociété civile multiethnique » régie par deux principes, celui de la protec-
  n des communautés nationales et celui d’une supervision par le repré-
 ntant spécial du Secrétaire général, et déléguait aux institutions locales
   Kosovo une partie des responsabilités que la MINUK avait assumées
 puis la mi-1999, ce qui constituait une étape importante vers la réalisa-
  n de l’autonomie du Kosovo 206. Dans le nouvel ordre juridique interne
   Kosovo en gestation, un rôle essentiel était réservé aux principes fon-
 mentaux de l’égalité et de la non-discrimination, ainsi qu’au principe
 humanité (dans le cadre du droit des Nations Unies), que j’examinerai
 aintenant.

  3. Le principe fondamental de l’égalité et de la non-discrimination
 189. J’ai déjà indiqué que le principe de l’égalité de traitement en droit
 en fait avait été reconnu par la Cour permanente de Justice internatio-
 le, soit avant la Déclaration universelle des droits de l’homme de 1948
 oir par. 70-71 ci-dessus), mais qu’il se trouvait déjà alors profondément
 raciné dans la conscience humaine. Plus récemment, la Cour interna-
  nale de Justice, dans son célèbre avis consultatif de 1971 sur la Nami-

  00Cinquième alinéa du préambule ; paragraphe 3 du dispositif ; annexe 1 ; para-
 phe 1 de l’annexe 2.
  01Septième alinéa du préambule ; paragraphes 9 c), 11 k) et 13 du dispositif ; annexe 1 ;
 agraphes 4 et 7 de l’annexe 2.
 02 Paragraphe 11 e) du dispositif.
 03 Paragraphe 11 a) du dispositif.
 04 Document de l’ONU, règlement 2001/9 de la MINUK.
 05 Carsten Stahn, « Constitution without a State ? Kosovo under the United Nations

 nstitutional Framework for Self-Government », Leyde, Journal of International Law
 01), vol. 14, p. 542 et 544.
 06 Ibid., p. 531-532, 557-558 et 561.



                                                                                      199

 , a relevé que [la présence illégale de l’Afrique du Sud en Namibie]
 ort[ait] préjudice » à un « peuple » qui devait « compter sur l’assistance
  la communauté internationale » (C.I.J. Recueil 1971, p. 56, par. 127).
ans son opinion individuelle, le juge Ammoun a mis l’accent sur la per-
 ence « des principes d’égalité, de liberté et de paix » inscrits dans la
harte des Nations Unies et la Déclaration universelle des droits de
 omme de 1948 (ibid., p. 72 et 76-77), alors que le juge Padilla Nervo
ppelait dans la sienne que la Charte des Nations Unies avait lancé un
 pel (article 1, par. 3, et article 76, al. c)) en vue d’« encourager le res-
ct des droits de l’homme et des libertés fondamentales pour tous, sans
 tinction de race... » (ibid., p. 111 et 126).
 190. Le principe fondamental de l’égalité et de la non-discrimination
vêt en effet une importance capitale dans le droit des Nations Unies.
 rsque l’Organisation des Nations Unies a entrepris de protéger les
 bitants des territoires sous tutelle (chapitre XII de la Charte) ou des
 ritoires non autonomes (chapitre XI), ses initiatives humanitaires
 aient à introduire des changements dans l’ordre juridique international
ême, dans le cadre de son processus historique d’humanisation. Selon
e, la souveraineté appartenait au peuple, était à son service, et cette
 ion de la souveraineté axée sur le peuple rappelait le préambule de la
harte des Nations Unies et sa formule « Nous, peuples des Nations
nies ». Cette perspective est aussi illustrée par d’autres concepts assez
 vateurs comme la succession automatique des Etats en matière de trai-
   relatifs aux droits de l’homme ou l’application extraterritoriale des
oits de l’homme 207.
 191. Dans sa conception actuelle, le droit international, libéré de la
 idité et du caractère réducteur de l’ancien paradigme interétatique,
 nt dûment compte du principe fondamental de l’égalité et de la non-
 crimination. Le Comité des droits de l’homme, organe chargé de
perviser l’application du Pacte international relatif aux droits civils et
 litiques, s’est lui-même prononcé sur la succession automatique des
 ats aux traités relatifs aux droits de l’homme (observation générale
  26, de 1997, sur la « continuité des obligations », par. 4) et sur l’appli-
tion extraterritoriale des droits de l’homme (observation générale no 31,
  2004, sur la « nature de l’obligation juridique générale imposée aux
 ats parties », par. 10) 208.


07 Comme l’a rappelé opportunément Carsten Stahn, The Law and Practice of Inter-

ional Territorial Administration — Versailles to Iraq and Beyond, Cambridge Univer-
  Press, 2008, p. 112 et 755-756 ; et voir p. 753 et 759, à propos de la pratique active
dification d’Etats développée par les Nations Unies depuis les années 1990.
08 Voir le texte dans Organisation des Nations Unies, Instruments internationaux rela-

 aux droits de l’homme — Récapitulation des observations générales ou recommanda-
ns générales adoptées par les organes créés en vertu d’instruments internationaux rela-
 aux droits de l’homme, vol. I, doc. HRI/GEN/1/Rev.9 (vol. I) du 27 mai 2008, p. 261
284. S’agissant de la succession d’Etats, on se rappellera que l’Institut de droit inter-
ional, dans une résolution du 26 août 2001, bien qu’abordant la succession d’Etats en
tière de biens et de dettes et non de traités, a néanmoins reconnu, au paragraphe 2 de

                                                                                    200

192. De très nombreux instruments internationaux ont ainsi trouvé leur
 piration dans le principe fondamental de l’égalité et de la non-discri-
 nation. C’est le cas, pour n’en citer que quelques-uns, de la convention
 ernationale sur l’élimination de toutes les formes de discrimination
ciale (1965), de la convention internationale sur l’élimination et la
pression du crime d’apartheid (1973), de la convention sur l’élimination
  toutes les formes de discrimination à l’égard des femmes (1979), de la
nvention internationale contre l’apartheid dans les sports (1985), de la
nvention internationale sur la protection des droits de tous les tra-
illeurs migrants et des membres de leur famille (1990), de la déclaration
r l’élimination de toutes les formes d’intolérance et de discrimination
ndées sur la religion ou la conviction (1981), de la déclaration sur les
oits des personnes appartenant à des minorités nationales ou ethniques,
 igieuses et linguistiques (1992), de la convention no 111 de l’OIT
ncernant la discrimination en matière d’emploi et de profession (1958)
 de la convention concernant la lutte contre la discrimination dans le
 maine de l’enseignement (1960), adoptée sous l’égide de l’Unesco.
193. Ce n’est pas ici le lieu d’examiner ces instruments. A ce stade, je
e bornerai à ajouter que, parallèlement à cette œuvre normative remar-
 able, le principe fondamental de l’égalité et de la non-discrimination a
alement inspiré, au cours des récentes décennies, une abondante doc-
ne (sur les dispositions pertinentes des traités en vigueur en matière de
oits de l’homme) 209 et donné lieu à une jurisprudence tout aussi impres-
 nnante. Ainsi donc, bien loin d’avoir perdu de vue ce principe fonda-
ental de l’égalité et de la non-discrimination, le droit international
ntemporain l’a constamment à l’esprit, dans des circonstances différen-
 , avec toutes les conséquences qui peuvent résulter de ce changement
  perspective.
194. L’attention est donc justement passée des prérogatives « souverai-
s » d’antan, échappant à tout contrôle, aux droits axés sur le peuple et
 a responsabilisation des autorités administrant le territoire concerné. Il
ait temps que la conscience humaine s’éveille à cet impératif, pour éviter
 e les atrocités du passé récent ne se reproduisent. Le principe fonda-


 ticle 5, la nécessité de préciser et d’améliorer la situation des particuliers et a affirmé,
ns le préambule, que, dans toute situation aboutissant à une succession d’Etats, le droit
ernational public et, en particulier, le droit humanitaire et les droits de l’homme
  aient être pleinement respectés (voir Annuaire de l’Institut de droit international —
 sion de Vancouver (2000-2001), vol. 69, p. 715 et 717). En ce qui concerne la succession
  tats et l’application extraterritoriale des droits de l’homme, voir entre autres les obser-
 ions dans F. Pocar, « Patto Internazionale sui Diritti Civili e Politici ed Estradizione »,
ns Diritti dell’Uomo, Estradizione ed Espulsione (Atti del Convegno di Ferrara di 1999
  Salutare G. Battaglini (F. Salerno, dir. publ.)), Padoue/Milan, Cedam, 2003, p. 89-90.
 09 Voir entre autres, par exemple, J. Symonides (dir. publ.), The Struggle against Dis-

mination, Paris, Unesco, 1996, p. 3-43 ; T. Opsahl, Law and Equality — Selected Arti-
s on Human Rights, Oslo, Ad Notam Gyldendal, 1996, p. 165-206 ; M. Bossuyt,
nterdiction de la discrimination dans le droit international des droits de l’homme, Brux-
 s, Bruylant, 1976, p. 1-240 ; N. Lerner, Group Rights and Discrimination in Interna-
nal Law, 2e éd., La Haye, Nijhoff, 2003, p. 1-187.

                                                                                        201

ental de l’égalité et de la non-discrimination a été le fondement d’une
 pressionnante série de traités relatifs aux droits de l’homme (voir ci-
ssus), qui constituent le corpus juris gentium du droit international
ntemporain. Mais il ne faut nullement voir là un phénomène purement
ntemporain, car le principe séculaire de l’égalité de traitement dans les
 ations entre personnes et entre peuples est profondément enraciné dans
 droit des gens (jus gentium) 210.
195. Enfin, sur ce point précis, j’ai eu l’occasion, dans le cadre d’une
cision récente de la Cour, d’analyser l’incidence du principe fondamen-
  de l’égalité et de la non-discrimination. Dans mon opinion dissidente
ncernant l’ordonnance rendue par la Cour le 6 juillet 2010 en l’affaire
s Immunités juridictionnelles de l’Etat (Allemagne c. Italie), C.I.J.
 cueil 2010 (I) (requête et demande reconventionnelle), j’ai fait obser-
r ce qui suit :
      « Comme le proclamait, au lendemain de la seconde guerre mon-
   diale, la Déclaration universelle des droits de l’homme de 1948,
   « tous les êtres humains naissent libres et égaux en dignité et en
   droits » (art. 1). La prohibition en cause découle du principe fonda-
   mental d’égalité et de non-discrimination. Dans son avis consultatif
   n° 18 concernant le statut juridique et les droits des migrants sans
   papiers (du 17 septembre 2003), la Cour interaméricaine des droits
   de l’homme (CIDH) a considéré que ce principe fondamental rele-
   vait du jus cogens.
      Dans cet avis qui fait date, la CIDH soulignait, dans le droit-fil de
   l’enseignement humaniste des « pères fondateurs » du droit des gens
   (jus gentium), qu’en vertu de ce principe fondamental l’élément de
   l’égalité ne saurait guère être séparé de celui de la non-discrimination
   et que l’égalité devait être garantie sans discrimination d’aucune
   sorte. Cela est étroitement lié à la dignité inhérente à la personne
   humaine, découlant de l’unité du genre humain. Le principe fonda-
   mental de l’égalité devant la loi et de la non-discrimination imprègne
   l’ensemble du fonctionnement du pouvoir étatique et relève de nos
   jours du jus cogens211. Dans une opinion concordante, il fut souligné
   que le principe fondamental de l’égalité et de la non-discrimination
   pénétrait l’ensemble du corpus juris du droit international des droits
   de l’homme, avait des incidences en droit international public, se
   répercutait sur le droit international général ou coutumier lui-même
   et faisait désormais partie des normes toujours plus nombreuses rele-
   vant du jus cogens. » (P. 381, par. 134-135.) 212

 10 Voir Association internationale Vitoria-Suárez, Vitoria et Suárez : Contribution des

 ologiens au droit international moderne, Paris, Pedone, 1939, p. 38-39.
 11 CIDH, avis consultatif n° 18 du 17 septembre 2003, Condition juridique et droits des

grants sans papiers, série A n° 18, par. 83, 97-99 et 100-101.
 12 Ibid., opinion concordante de A. A. Cançado Trindade, par. 59-64 et 65-73. Depuis

elques années, la Cour interaméricaine des droits de l’homme, ainsi que le Tribunal
nal international pour l’ex-Yougoslavie, sont les juridictions internationales contempo-

                                                                                   202

              4. L’humanité, principe fondamental du droit
                          des Nations Unies
196. Dans la présente opinion individuelle, j’ai déjà signalé que les dif-
 ents mécanismes auxquels se sont essayées les organisations internatio-
les — mandats, protection des minorités, territoires sous tutelle et, de
 s jours, administration internationale de territoires — ont non seulement
 enté davantage l’attention sur les « peuples » ou les « populations », sur
 satisfaction des besoins et la réalisation pratique des droits, mais ont
ssi promu, chacun à sa manière, l’accès de ces peuples ou populations à
  justice internationale (par. 90 ci-dessus) ; accès à la justice entendu
 o sensu, c’est-à-dire comme englobant la réalisation de la justice. Ces
verses tentatives des organisations internationales (rendues possibles par
 argissement parallèle de la personnalité juridique internationale, qui
 st plus le monopole des Etats) ont contribué à la revendication par les
rticuliers de leurs propres droits, directement issus du droit des gens.
197. A mon sens, c’est là une des caractéristiques fondamentales du
 uveau jus gentium contemporain. Après tout, chaque être humain est
 e fin en soi et, tant individuellement que collectivement, a le droit
être libre « de croire, libéré de la terreur et de la misère », comme le pro-
 me la Déclaration universelle des droits de l’homme au deuxième ali-
a de son préambule. Tout individu a droit, en tant que représentant du
nre humain, au respect de sa dignité. La reconnaissance de ce principe
humanité fondamental est l’une des grandes réalisations irréversibles du
  gentium contemporain. A la fin de cette première décennie du XXIe siè-
 , il est temps de tirer les conséquences d’une violation manifeste de ce
 ncipe fondamental d’humanité.
198. Les droits de la personne humaine se caractérisent par leur uni-
rsalité (corollaire de l’unité du genre humain) et par leur intemporalité,
 isque, loin d’être « concédés » par la puissance publique, ils précèdent
  vérité la formation de la société et de l’Etat. Ces droits sont indépen-
 nts de toute forme d’organisation sociopolitique, y compris de l’Etat
éé par la société. Inhérents à la personne humaine, ils précèdent l’Etat
 le transcendent. Tous les êtres humains doivent jouir de leurs droits
 rinsèques, parce qu’ils appartiennent à l’humanité. En conséquence, la
éservation de ces droits ne se limite pas et ne saurait se limiter à l’action
  l’Etat. De la même façon, un Etat ne peut arguer de son droit à l’inté-
 té territoriale pour violer de manière systématique l’intégrité person-
lle des êtres humains relevant de sa juridiction.
199. Les Etats, créés par des êtres humains réunis en un milieu social,


nes qui ont le plus contribué, dans leur jurisprudence, à l’évolution théorique du
 cogens (débordant largement le cadre du droit des traités) et à l’expansion graduelle de
  contenu matériel ; voir A. A. Cançado Trindade « Jus cogens : The Determination and
  Gradual Expansion of its Material Content in Contemporary International Case
w » dans Curso de Derecho Internacional Organizado por él Comité Jurídico Inter-
ericano — OEA (2008), vol. XXXV, p 3-29.

                                                                                    203

 ivent protéger et non opprimer tous ceux qui relèvent de leur juridic-
 n. C’est là le minimum éthique aujourd’hui universellement requis par
communauté internationale. Les Etats sont tenus de protéger l’intégrité
  la personne humaine contre la violence systématique et les traitements
 criminatoires et arbitraires. La notion de droits fondamentaux et ina-
nables est profondément ancrée dans la conscience juridique univer-
 le ; malgré des variantes dans sa présentation ou dans sa formulation,
 te notion est présente dans toutes les cultures et dans l’histoire de la
nsée de tous les peuples 213.
200. Cette réalité a été saisie dans l’un des rares moments — ou peut-
 e même éclairs — de lucidité du XXe siècle (marqué par une succession
atrocités qui ont fait des millions de victimes), celui de la proclamation,
 r l’Assemblée générale des Nations Unies, de la Déclaration universelle
s droits de l’homme le 10 décembre 1948. Dans le présent avis consul-
 if sur la Conformité au droit international de la déclaration unilatérale
 ndépendance relative au Kosovo, la Cour n’a pas mentionné — n’a pas
entionné une seule fois — la Déclaration universelle des droits de
 omme. En ma qualité de membre de la Cour, je me sens néanmoins
nu, pour examiner une question telle que celle sur laquelle celle-ci était
 pelée à donner un avis consultatif, de m’attarder, vu l’importance
nsidérable que je lui accorde, sur la Déclaration en même temps que
r la Charte des Nations Unies.
201. Je me sens non seulement tenu, mais aussi entièrement libre de le
 re, puisque, contrairement à ce qu’a fait la Cour dans son avis consul-
 if, je me suis donné ici pour tâche de combler un vide, en évitant d’élu-
r la cause de la grave crise humanitaire au Kosovo, qui a entraîné
doption par le Conseil de sécurité de sa résolution 1244 (1999), mais
 ssi la proclamation de l’indépendance du Kosovo dix ans plus tard, le
  février 2008. De fait, il ne faut pas oublier que la reconnaissance du
 ncipe du respect de la dignité humaine est l’œuvre de la Déclaration
 iverselle de 1948, dont elle constitue l’un des fondements. La Déclara-
 n affirme avec fermeté : « [t]ous les êtres humains naissent libres et
aux en dignité et en droits » (article premier), et rappelle que « la
éconnaissance et le mépris des droits de l’homme ont conduit à des
tes de barbarie qui révoltent la conscience de l’humanité » (deuxième
néa du préambule). La Déclaration universelle considère que
     « il est essentiel que les droits de l’homme soient protégés par un
     régime de droit pour que l’homme ne soit pas contraint, en suprême
     recours, à la révolte contre la tyrannie et l’oppression » (troisième
     alinéa du préambule) ;
aussi que


13  Voir par exemple (divers auteurs), Universality of Human Rights in a Pluralistic
 rld (Proceedings of the 1989 Strasbourg Colloquy), Strasbourg/Kehl, N. P. Engel Ver-
, 1990, p. 45, 57, 103, 138, 143 et 155.

                                                                                204

   « la reconnaissance de la dignité inhérente à tous les membres de la
   famille humaine et de leurs droits égaux et inaliénables constitue le
   fondement de la liberté, de la justice et de la paix dans le monde »
   (premier alinéa du préambule).
 202. On ne pouvait guère prévoir que l’adoption de la Déclaration uni-
rselle des droits de l’homme, en 1948, allait être à l’origine d’un pro-
ssus historique de généralisation de la protection internationale des
oits de l’homme, à une échelle véritablement universelle. Pendant plus
 soixante ans d’une projection historique remarquable, la Déclaration a
ogressivement acquis une autorité que ses auteurs n’auraient pu envi-
ger. Cela s’explique principalement par le fait que des générations suc-
ssives d’êtres humains, appartenant à diverses cultures et à toutes les
gions du monde, l’ont reconnue comme « l’idéal commun à atteindre »
omme cela avait été proclamé à l’origine), correspondant à leurs aspi-
 ions les plus profondes et les plus légitimes 214.
 203. La Déclaration universelle apparaît comme l’inspiratrice de plus
  soixante-dix traités relatifs aux droits de l’homme 215 et comme un mo-
 e pour l’adoption de nombreuses normes relatives aux droits de
 omme dans le cadre des constitutions et législations nationales, et a
dé à motiver les décisions de tribunaux nationaux et internationaux.
 e a été incorporée au droit international coutumier, ce qui a nette-
 nt contribué à faire des droits de l’homme le langage commun de
 umanité.
 204. En outre, de nos jours, la Déclaration est généralement considé-
e comme une interprétation faisant autorité des dispositions de la
harte des Nations Unies relatives aux droits de l’homme, et comme

 14 Dès les travaux préparatoires de la Déclaration universelle (en particulier pendant la

 iode de treize mois allant de mai 1947 à juin 1948), une vision globale de tous les droits à
 clamer s’est rapidement dégagée. Cette perspective a été adoptée dans les travaux prépara-
  es officiels de la Déclaration, c’est-à-dire dans les débats et les projets de texte de
ncienne Commission des droits de l’homme de l’ONU (rapporteur René Cassin) puis à la
oisième Commission de l’Assemblée générale. En outre, en 1947, dans une contribution
   travaux en cours à la Commission des droits de l’homme de l’époque, l’Unesco a exa-
né les principaux problèmes théoriques posés par l’élaboration de la Déclaration uni-
 selle ; elle a adressé à certains des intellectuels les plus influents dans le monde à l’époque
  questionnaire sur les relations entre les droits des individus et des groupes dans les
 iétés de différents types et dans des situations historiques différentes ainsi que sur les rela-
ns entre les libertés individuelles et les responsabilités sociales ou collectives. Pour les
 onses fournies, voir Los Derechos del Hombre — Estudios y Comentarios en torno a la
eva Declaración Universal Reunidos por la Unesco, Mexico/Buenos Aires, Fondo de Cul-
a Económica, 1949, p. 97-98 (Teilhard de Chardin), p. 181-185 (Aldous Huxley), p. 14-22
69-74 (Jacques Maritain), p. 24-27 (E. H. Carr), p. 129-136 (Quincy Wright), p. 160-164
 vi Carneiro), p. 90-96 (J. Haesaert), p. 75-87 (H. Laski), p. 143-159 (B. Tchechko), p. 169-
   (Chung-Shu Lo), p. 23 (M. K. Gandhi), p. 177-180 (S. V. Puntambekar) et 173-176
   Kabir). Les deux conférences mondiales des Nations Unies sur les droits de l’homme
 héran, 1968, et Vienne, 1993) ont permis d’exprimer concrètement l’interdépendance de
 s les droits fondamentaux et leur universalité, enrichies par la diversité culturelle.
 15 Traités appliqués actuellement en permanence aux niveaux mondial (Organisation

   Nations Unies) et régional et dont les préambules renvoient tous à la Déclaration.

                                                                                            205

 ant ainsi annoncé la transformation de l’ordre social et international
 i devait permettre d’assurer la jouissance des droits proclamés. Dans le
éambule de la Charte des Nations Unies, « les peuples des Nations
nies » se déclarent résolus « à préserver les générations futures du fléau
  la guerre » (premier alinéa) et « à proclamer à nouveau [leur] foi dans
   droits fondamentaux de l’homme, dans la dignité et la valeur de la
 rsonne humaine » (deuxième alinéa). Cette dernière profession de foi
   répétée dans la Déclaration universelle des droits de l’homme de 1948
 nquième alinéa du préambule). En outre, la Charte des Nations Unies
 pelle à plusieurs reprises au respect universel pour tous, sans distinc-
 n de race, de sexe, de langue ou de religion (paragraphe 3 de l’article
emier, deuxième alinéa du paragraphe 1 de l’article 13, troisième alinéa
  l’article 55 et troisième alinéa de l’article 76).
 205. Les graves violations des droits fondamentaux de la personne
 maine (telles que les massacres à grande échelle, la pratique de la tor-
re, les disparitions forcées, le nettoyage ethnique et la discrimination
stématique) constituent des atteintes au corpus juris gentium tel qu’il
   énoncé dans la Charte des Nations Unies et la Déclaration universelle
ui priment sur les résolutions des organes politiques des Nations Unies)
 sont condamnées par la conscience juridique universelle. Tout Etat qui
   rend systématiquement coupable de ces graves violations agit de
anière criminelle, perd sa légitimité et cesse d’être un Etat pour la popu-
 ion victime, car il pratique une politique manifestement et radicale-
ent opposée à ses fins humaines.
 206. Dans le cadre du jus gentium contemporain, aucun Etat ne peut
voquer l’autonomie d’un « peuple » ou d’une « population » garantie par
  Constitution, puis adopter des mesures discriminatoires contre des
nocents, les torturer et les tuer ou les expulser de leurs foyers ou prati-
 er le nettoyage ethnique sans subir les conséquences de ses actes ou
missions criminels. Aucun Etat ne saurait, après avoir commis des cri-
es aussi abominables, invoquer ou prétendre défendre son intégrité ter-
 oriale ; le fait est que tout Etat qui agit de la sorte cesse de se comporter
 mme un Etat envers la population victime.
 207. Une organisation universelle à vocation et à champ d’action uni-
rsels comme l’Organisation des Nations Unies, créée au nom des peuples
   monde entier (voir ci-dessus), est parfaitement en droit de placer sous
   protection une population qui a fait l’objet de mesures discrimina-
 res systématiques et a été victime de graves violations des droits de
 omme et du droit humanitaire international, de crimes de guerre et de
 mes contre l’humanité. Elle est pleinement habilitée, à mon sens, à aider
  te population à prendre en main son propre destin ; elle agira en cela
 nformément à la Charte et aux impératifs de la conscience juridique
 iverselle.
 208. Dans un contexte historique tel que celui que nous examinons, le
oit à l’intégrité territoriale, applicable dans les relations interétatiques,
est pas aussi absolu que certains tenteraient de le faire croire. Si l’on
 sse aux relations intra-étatiques, l’intégrité territoriale et l’intégrité de

                                                                          206

 personne humaine vont de pair, l’Etat exerçant son autorité en harmo-
e avec la situation de la population, dont il vise à satisfaire les besoins
  les aspirations. L’intégrité territoriale, dans sa dimension intra-
atique, est un droit réservé aux Etats qui agissent vraiment en qualité
Etat et non en tant qu’instrument de destruction des êtres humains,
  leur vie et de leur âme 216. En conséquence, l’autodétermination est
   droit qui appartient aux « peuples » ou aux « populations » assu-
 tis dans des contextes divers (pas uniquement celui de la décolonisa-
 n), et systématiquement soumis à la discrimination et à l’humilia-
 n, à la tyrannie et à l’oppression. Cet assujettissement inhumain est
ntraire à la Déclaration universelle des droits de l’homme et à la
harte des Nations Unies. Il constitue une violation du droit des Nations
nies.
 209. Enfin et surtout, le principe fondamental d’humanité a été égale-
ent affirmé dans la jurisprudence des tribunaux internationaux contem-
 rains. En l’affaire du Massacre de Plan de Sánchez (arrêt du 29 avril
 04) concernant le Guatemala, par exemple, à un certain stade de la
océdure devant la Cour interaméricaine des droits de l’homme, l’Etat
fendeur a accepté sa responsabilité internationale pour la violation de


 16  Les Grecs anciens étaient déjà conscients des effets dévastateurs du recours aveugle à
 orce et à la guerre pour les vainqueurs aussi bien que pour les vaincus, et de la « folie
 damentale » qu’est « la substitution des moyens aux fins » : depuis l’époque de L’Iliade
Homère jusqu’à nos jours, comme l’a si bien analysé Simone Weil, l’une des grandes phi-
ophes du XXe siècle, tous les « belligérants » sont transformés en moyens, en choses,
ns la lutte insensée pour le pouvoir, incapables même de soumettre leurs actes à leur
  sée. Les termes oppresseurs et opprimés n’ont presque plus de sens face à l’impuissance
  chacun devant l’appareil de guerre, qui sert à détruire l’esprit et à fabriquer
 nconscience » (S. Weil, Réflexions sur les causes de la liberté et de l’oppression sociale,
 is, Gallimard, collection Idées, 1955 — S. Weil, Reflexiones sobre las Causas de la Li-
 tad y de la Opresión Social, Barcelone, Ed. Paidós/Universidad Autónoma de Barce-
 a, 1995, p. 81, 82, 84 et 130-131). Comme dans L’Iliade d’Homère, il n’y a ni vainqueurs
vaincus, tous sont pris par la force, possédés par la guerre, dégradés par les brutalités et
 massacres (S. Weil, « L’Iliade ou le poème de la force (1940-1941) », dans Œuvres, Paris,
 arto Gallimard, 1999, p. 527-552). Le message éternel d’Homère sur le « carnage » et la
  misérable de tous ceux qui mènent des combats sans fin (voir Homère, The Iliad,
 w York/Londres, Penguin Books, 1991 (rééd.), p. 222 et 543-544, vers 275-281 et 83-89)
  t tout aussi valable et poignant dans la Grèce antique que de nos jours. Tout au long
   siècles, le « carnage » s’est poursuivi sans fin (voir, par exemple, Bartolomé de Las
sas, Tratados, vol. I, Mexico, Fondo de Cultura Económica, 1997 (réimpr.), p. 14-199,
p. 219, 319 et 419), et il semble qu’on n’en ait pas tiré suffisamment d’enseignements, en
 ticulier en ce qui concerne la nécessité pressante et le devoir d’assurer la primauté du
 it sur la force brutale. Ainsi, déjà dans la Rome antique, Cicéron notait dans son
vrage De Legibus (Traité des lois, livre II, 51 à 43 av. J.-C. environ) que rien n’était plus
 este aux Etats, rien n’était si contraire au droit et aux lois, rien n’était moins digne d’un
oyen et d’un homme que le recours à la violence dans un Etat organisé (M. T. Cicero,
  the Commonwealth and On the Laws (J. E. G. Zetzel, dir. publ.), Cambridge University
 ss, 2003 (rééd.), livre III, ibid., p. 172). Dans son ouvrage De la République (fin des
nées 50 à 46 av. J.-C. environ), Cicéron ajoutait que rien n’était plus néfaste pour un
 t et plus contraire à la justice et à la loi que le recours à la force et à la violence
squ’un pays possède une Constitution solide et établie (Cicéron, De la République,
 e III). Tous ces avertissements semblent d’actualité, bien des siècles après...

                                                                                         207

oits garantis par la convention américaine relative aux droits de
 omme, et en particulier pour « n’avoir pas garanti le droit des parents
s ... victimes et membres de la communauté d’exprimer leurs convic-
 ns religieuses, spirituelles et culturelles » (par. 36). Dans mon opinion
dividuelle en l’affaire, j’ai fait valoir que la primauté du principe
humanité correspondait à la finalité même, au but ultime du droit, de
 rdre juridique tout entier, national et international, à savoir la recon-
 issance du caractère inaliénable de tous les droits inhérents à la per-
nne humaine (par. 17).
210. Ce principe est présent — ai-je ajouté — non seulement dans le
oit international des droits de l’homme, mais aussi dans le droit inter-
 tional humanitaire, il s’applique en toutes circonstances. Que l’on consi-
re qu’il est à la base de l’interdiction du traitement inhumain (établie à
rticle 3, commun aux quatre conventions de Genève de 1949 relatives
  droit humanitaire international) ou qu’il est implicite dans la référence
’humanité tout entière, ou encore qu’il sert à qualifier tel comportement
« humain », le principe d’humanité est toujours et inéluctablement pré-
nt (par. 18 à 20). Le Tribunal pénal international pour l’ex-Yougoslavie
PIY — chambre de première instance) a lui aussi porté son atten-
 n sur ce principe dans ses jugements, par exemple dans les affaires
ucic et consorts (20 février 2001) et Celebici (16 novembre 1998).
n peut en outre rappeler que la clause de Martens, qui imprègne le
rpus juris du droit humanitaire international depuis l’époque de la
emière conférence internationale de la paix de La Haye (1899) jusqu’à
 s jours, marque la validité permanente des principes du droit des gens
s qu’ils résultent « des lois de l’humanité et des exigences de la
nscience publique » 217.
211. Ce même principe d’humanité — ai-je conclu dans l’opinion
dividuelle précitée en l’affaire du Massacre de Plan de Sánchez —
également des incidences dans le domaine du droit international des
 ugiés, comme le montrent les faits de cette espèce, où étaient en
use des massacres et la pratique par l’Etat de la politique de la
 rra arrasada, consistant à détruire et à brûler les maisons, qui a
traîné des déplacements massifs de populations (par. 23). Des cruau-
   de cet ordre se produisent sous différentes latitudes, en Europe
mme dans les Amériques, et aussi dans les autres régions du monde,
  nature humaine étant ce qu’elle est. Ce que je voudrais noter ici,
 st que l’économie du principe d’humanité vise selon moi à favoriser
  convergences entre les trois tendances de la protection internationale
s droits fondamentaux de la personne (droit international des droits
  l’homme, droit international humanitaire et droit international des
 ugiés).


17 Voir Immunités juridictionnelles de l’Etat (Allemagne c. Italie), demande reconven-

nnelle, ordonnance du 6 juillet 2010, C.I.J. Recueil 2010, opinion dissidente de M. le
e Cançado Trindade, p. 378, par. 126, et p. 381-383, par. 136-139.

                                                                                 208

         XIV. VERS UNE CONCEPTION GLOBALE DE L’INCIDENCE
                              DU JUS COGENS


 212. Je souhaiterais maintenant revenir sur mes brèves réflexions
 ncernant le principe ex injuria jus non oritur (voir ci-dessus, par. 132-
 7) pour traiter d’un autre point abordé dans le présent avis consultatif
   la Cour sur la Conformité au droit international de la déclaration
 ndépendance relative au Kosovo. Comme je l’ai déjà dit, dans les
 nées qui ont précédé l’adoption de la résolution 1244 (1999) par le
onseil de sécurité — soit la décennie 1989-1999 —, l’Organisation des
ations Unies dans son ensemble est apparue profondément préoccupée
 r les maux de toutes sortes (injuriae) infligés à la population du
osovo : de graves violations des droits de l’homme et du droit humani-
 re international ont été commises de façon répétée par toutes les
 rties prenantes, quel que soit leur camp, causant de graves préjudices à
 population et aggravant la crise humanitaire au Kosovo.
 213. Et pourtant, les quelques participants à la procédure consultative
 i ont invoqué le principe ex injuria jus non oritur ne se sont référés, de
anière atomisée, qu’à telle ou telle des graves violations commises de
çon répétée pendant cette période, aucun d’entre eux n’ayant considéré
   préjudices successifs (injuriae) comme un ensemble (voir ci-dessus).
u paragraphe 81 de son avis consultatif, la Cour s’est déclarée préoc-
 pée par le recours illicite à la force et d’autres violations graves du droit
  ernational, en particulier de normes impératives, et a appelé l’attention
r ce point. Je souscris pleinement à la préoccupation de la Cour concer-
 nt les violations du jus cogens et je vais plus loin qu’elle à cet égard.
 214. L’obiter dictum de la Cour (par. 81) clôt un raisonnement consa-
é à un aspect spécifique, celui de l’intégrité territoriale des Etats, prin-
pe fondamental dans les relations interétatiques. La Cour, étant donné
   caractéristiques classiques de son Statut et de son Règlement (interna
rporis), a l’habitude de raisonner dans le carcan des relations entre
 ats. Toutefois, l’incidence du jus cogens transcende cette dimension.
es violations graves du droit international, en particulier de normes
 pératives de droit international général, se sont très regrettablement
oduites aussi bien au niveau interétatique (par exemple, le recours illi-
 e à la force, comme dans les bombardements de 1989 du Kosovo, hors
   cadre de la Charte des Nations Unies, qui ont fait de nombreuses vic-
mes) qu’au niveau intra-étatique (par exemple, les graves violations des
oits de l’homme et du droit humanitaire international dont la popula-
  n du Kosovo a été victime durant la décennie 1989-1999).
 215. S’agissant de ces dernières violations, il est clair, en droit interna-
  nal contemporain, que les interdictions concernant la torture, le net-
yage ethnique, les exécutions sommaires ou extrajudiciaires, les dispa-
 ions forcées de personnes, ont un caractère absolu, quelles qu’en soient
   circonstances : elles sont des interdictions de jus cogens. Les violations
ans un Etat) de ces interdictions, telles que celles qui se sont produites
   Kosovo pendant sa grave crise humanitaire, sont des violations de

                                                                          209

 rmes impératives du droit international général (c’est-à-dire du
   cogens) et engagent automatiquement la responsabilité de leurs auteurs
 tats et individus), avec toutes les conséquences juridiques qui en décou-
nt (et qui n’ont pas encore été suffisamment développées dans la juris-
udence et la doctrine juridique internationales).
 216. En s’intéressant uniquement à la dimension interétatique, la Cour
  lle aussi adopté, dans l’obiter dictum précité, une perspective atomisée
 i n’est pas satisfaisante. La vérité est que le jus cogens a des incidences
 ssi bien sur le plan interétatique que sur le plan intra-étatique, c’est-à-
  e sur les relations des Etats entre eux et sur les relations entre ceux-ci
 tous les êtres humains qui relèvent de leur juridiction. Il y a donc ici à
 fois une dimension horizontale (interétatique) et une dimension verti-
  e (intra-étatique). Telle est la conception globale de l’incidence du
   cogens que la Cour devrait désormais faire sienne à mon sens.
 217. Dans cette dernière dimension (verticale), à notre époque, l’inté-
 té territoriale de l’Etat va de pair avec l’obligation pour l’Etat de res-
 cter et de faire respecter l’intégrité humaine de tous les êtres humains
us sa juridiction. Le territoire d’un Etat ne peut être utilisé par ses
 torités pour la poursuite de politiques criminelles, en violation d’inter-
ctions du jus cogens (telles que celles mentionnées plus haut). Les auto-
 és d’un Etat responsables de graves violations des droits de l’homme
   du droit international humanitaire ne peuvent s’abriter derrière des
ontières territoriales pour échapper à la loi et bénéficier de l’impunité,
 rès avoir commis des atrocités qui ont choqué la conscience de l’huma-
 é. Après tout, hominum causa omne jus constitutum est (tout droit est
éé au bénéfice de l’homme) ; cette maxime, issue du droit romain, est de
 s jours commune aux ordres juridiques nationaux et internationaux (le
   gentium de notre temps).


       XV. OBSERVATIONS FINALES : L’INDÉPENDANCE DU KOSOVO
             SOUS LA SUPERVISION DES NATIONS UNIES

218. La Cour ayant fondé son raisonnement presque entièrement sur
résolution 1244 (1999) du Conseil de sécurité, je me sens tenu de faire
core quelques observations dans cette opinion individuelle. En premier
u, si nul ne peut nier la position centrale de la résolution 1244 (1999)
 Conseil de sécurité en l’espèce, le fait est que cette résolution est le
ultat d’un compromis politique 218 et que, au-dessus de cette résolution
de toutes celles du Conseil de sécurité (et des autres organes politiques

 18 Après son adoption, le débat s’est poursuivi entre, d’une part, les Etats qui mettaient
 cent sur la référence à « l’intégrité territoriale » de la République fédérale de Yougosla-
  figurant dans un alinéa du préambule (et au paragraphe 8 de l’annexe 2) de la résolu-
n 1244 (1999), et, de l’autre, les Etats qui insistaient sur le fait que cet alinéa du préam-
e de la résolution ne créait pas des obligations contraignantes et s’appliquait uniquement
  phase intérimaire au Kosovo et non pas à son statut final, qui n’était pas déterminé par
ésolution 1244 (1999) ; voir A. Tancredi, « Neither Authorized nor Prohibited ? Secession

                                                                                        210

s Nations Unies), il y a la Charte des Nations Unies. En fin de compte,
 st la Charte qui doit guider tout raisonnement. En deuxième lieu,
 rgument de la Cour selon lequel elle « n’estime ... pas nécessaire de se
ononcer sur les autres résolutions du Conseil de sécurité relatives à la
 estion du Kosovo » (comme elle le dit au paragraphe 86) adoptées
 ant la résolution 1244 (1999) (qui, de toute façon, « sont rappelées au
uxième alinéa de son préambule ») est mal fondé : il n’est, selon moi,
 ’une simple pétition de principe.
 219. Cet argument permet tout bonnement à la Cour de procéder à un
amen « technique » et aseptisé de la déclaration d’indépendance du
osovo du 17 février 2008, en faisant abstraction de l’arrière-plan factuel
mplexe et tragique de la grave crise humanitaire au Kosovo, qui a
 outi à l’adoption, par le Conseil de sécurité, de sa résolution 1244
999). Tout en ne se « prononçant » pas sur d’autres résolutions du
onseil de sécurité (et certainement pas sur celles de l’Assemblée géné-
 e, dont il apparaît clairement qu’elle minimise à tort l’importance au
 ragraphe 38), la Cour semble dans l’embarras lorsqu’elle reconnaît la
cessité de prendre au moins en compte d’autres résolutions du Conseil
  sécurité (sans se « prononcer » à leur sujet) adoptées avant la résolu-
 n 1244 (1999), uniquement pour illustrer un aspect de la crise (au para-
aphe 116), mais de manière incomplète 219.
 220. En conséquence, la Cour a jugé suffisant d’évoquer brièvement et
  passant la crise du Kosovo 220, sans expliquer nulle part dans son avis
nsultatif quelles avaient été les causes de cette crise, ni en quoi elle avait
nsisté ; or, c’est exactement ce que les résolutions du Conseil de sécurité
 optées avant la résolution 1244 (1999), les résolutions de l’Assemblée
nérale et les textes adoptés par d’autres organes des Nations Unies
 aient traité en détail. Comme je ne suis pas le raisonnement de la Cour,
 quel je ne souscris pas, je me suis senti tenu, en ma qualité de membre
  la Cour, d’exposer ici mon propre raisonnement et d’analyser ce fai-
nt l’expression réitérée par le Conseil de sécurité, par l’Assemblée géné-
 e, par le Conseil économique et social et par le Secrétaire général (voir
 dessus), en bref par l’Organisation des Nations Unies dans son ensem-
  , de leur grave préoccupation face à la tragédie humanitaire au Kosovo.
 221. Selon moi, la Cour aurait dû examiner tout l’arrière-plan factuel
 ec le même zèle et la même attention aux détails qui l’ont incitée à étu-
er les circonstances factuelles ayant entouré l’adoption de la déclaration
 ndépendance par l’Assemblée du Kosovo. J’ai conclu, comme la Cour,
 e celle-ci était compétente pour donner l’avis consultatif demandé par


d International Law after Kosovo, South Ossetia and Abkhazia », Italian Yearbook of
ernational Law (2008), vol. 18, p. 55-56. De fait, l’alinéa a) du paragraphe 1 du dispositif
 cette résolution prévoit expressément de « faciliter, en attendant un règlement définitif,
 stauration au Kosovo d’une autonomie et d’une auto-administration substantielles ».
 19 On trouve d’autres brèves références à ces autres résolutions du Conseil de sécurité

x paragraphes 91 et 98 de l’avis consultatif.
 20 Par exemple, par. 95, 97-98 et 116.



                                                                                       211

Assemblée générale, qu’elle devait accéder à la demande d’avis consul-
 if de l’Assemblée générale et que la déclaration d’indépendance du
osovo adoptée le 17 février 2008 n’avait pas violé le droit international ;
ais je suis parvenu à ces conclusions sur la base de mon propre raison-
 ment, développé dans la présente opinion individuelle, qui est très dif-
 ent de celui de la Cour.
 222. Un autre aspect qui ne saurait passer inaperçu ici concerne la pra-
 ue récente du Conseil de sécurité, telle qu’elle apparaît dans certaines
  ses résolutions, consistant à s’adresser non seulement aux Etats, mais
 ssi à des entités non étatiques, allant ainsi au-delà de la stricte dimen-
  n des relations entre les Etats. La Cour évoque brièvement cette pra-
 ue (par. 115-117), ainsi que la nécessité croissante de veiller à une
 erprétation correcte des résolutions du Conseil de sécurité (par. 94).
  utefois, elle effleure ces deux points sans les approfondir. Sans vouloir
uiller la question, j’aborderai toutefois un élément supplémentaire que
 Cour n’a pas évoqué et que l’on ne saurait passer sous silence.
 223. Le rôle accru du Conseil de sécurité, à partir du début des années
 atre-vingt-dix, dans les opérations non seulement de maintien de la
 ix, mais aussi de prévention des conflits et de rétablissement et de
 nsolidation de la paix, a élargi son horizon quant à l’exercice de ses
nctions. C’est là un phénomène contemporain bien connu dans le cadre
  droit des Nations Unies 221. Dans ce contexte, le fait que le Conseil de
curité ait récemment commencé à adresser des demandes à des entités
 n étatiques (y compris des groupes d’individus), et pas seulement à des
 ats, n’est après tout pas si surprenant. Ce qu’il faut toutefois ajouter
  puisque cela semble avoir échappé à la Cour —, c’est que le Conseil de
curité a lui aussi son « cadre constitutionnel » : la Charte des Nations
nies. Pour larges que puissent être ses pouvoirs ou pour larges qu’ils
  nt pu devenir de nos jours, ils restent limités par la Charte des Nations
nies.
 224. Le Conseil de sécurité est non pas le législateur du monde, mais
 n des principaux organes politiques des Nations Unies ; c’est à lui que
  Charte des Nations Unies a confié la responsabilité principale du
aintien de la paix et de la sécurité internationales. Pour l’examen de la
 estion posée à la Cour par l’Assemblée générale, la Grundnorm est
 n pas la résolution 1244 (1999) du Conseil de sécurité, mais la Charte.
 , la Charte a posé des limites à l’action de tous les organes des
ations Unies, y compris le Conseil de sécurité. Dans le cas du Kosovo,
 Conseil de sécurité a agi dans ces limites et, par sa résolution 1244
999), il a placé la grave crise humanitaire au Kosovo dans le cadre du
 oit des Nations Unies. Et les Nations Unies ont prêté une attention
 rticulière aux conditions de vie de la population, au Kosovo comme

 21Voir entre autres K. Manusama, The United Nations Security Council in the Post-
 d War Era — Applying the Principle of Legality, Leyde, Nijhoff, 2006, p. 1-320 ;
 G. Ramcharan, The Security Council and the Protection of Human Rights, La Haye,
 hoff, 2002, p. 1-213.

                                                                             212

ns d’autres parties du monde, afin de préserver la paix et la sécurité
ernationales.
225. Je juge utile d’ajouter encore certaines observations. A la fin de la
océdure orale concernant le présent avis consultatif sur la Conformité
 droit international de la déclaration unilatérale d’indépendance relative
 Kosovo, lors de l’audience publique du 11 décembre 2009, j’ai posé aux
rticipants la question ci-après :


        « La résolution 1244 (1999) du Conseil de sécurité fait référence, à
     l’alinéa a) de son paragraphe 11, à l’instauration au Kosovo d’une
     autonomie et d’une auto-administration substantielles, compte plei-
     nement tenu des accords de Rambouillet. De votre point de vue,
     que faut-il entendre par ce renvoi aux accords de Rambouillet ?
     Celui-ci a-t-il une incidence sur les questions d’autodétermination,
     de sécession ou les deux ? Dans l’affirmative, quelles conditions
     un peuple devrait-il satisfaire pour pouvoir prétendre au statut
     d’Etat, dans le cadre du régime juridique établi par la résolution
     1244 (1999) du Conseil de sécurité ? Et quelles sont, en droit inter-
     national général, les conditions factuelles devant au préalable être
     remplies pour constituer un peuple, et pouvoir prétendre à la
     qualité d’Etat ? »

226. Quinze participants ont communiqué leurs réponses à ma question.
 sont les suivants : Kosovo 222, Serbie 223, Albanie 224, Argentine 225, Autri-
e 226, Burundi 227, Chypre 228, Finlande 229, France 230, Pays-Bas 231, Rou-
anie 232, Espagne 233, Royaume-Uni 234, Etats-Unis 235 et Venezuela 236.
près avoir lu soigneusement ces quinze réponses, j’en extrairai un certain
 mbre d’observations, auxquelles j’accorde une importance particulière.
227. En se référant aux accords de Rambouillet, la résolution 1244
999) du Conseil de sécurité entendait créer les conditions d’une auto-
 mie et d’une auto-administration substantielles au Kosovo 237, compte

22 CR 2009/115.
23 CR 2009/111.
24 CR 2009/106.
25 CR 2009/110.
26 CR 2009/116.
27 CR 2009/117.
28 CR 2009/109.
29 CR 2009/107.
30 CR 2009/118.
31 CR 2009/108.
32 CR 2009/112.
33 CR 2009/114.
34 CR 2009/119.
35 CR 2009/113.
36 CR 2009/120.
37 Réponses du Kosovo (par. 19), de la Serbie (par. 3.12), des Etats-Unis (p. 1 et 4), du

yaume-Uni (par. 11), de l’Argentine (par. 4).

                                                                                    213

nu de ce que celui-ci constituait un « cas unique » 238 (voir ci-dessus).
 ndant la décennie suivante (1999-2009), la population du Kosovo a pu,
âce à la résolution 1244 (1999) du Conseil de sécurité, développer une
pacité d’auto-administration substantielle, comme le montre la déclara-
 n d’indépendance adoptée par l’Assemblée du Kosovo le
  février 2008. Si les déclarations de cet ordre ne sont ni autorisées ni
 erdites par le droit international, leurs conséquences et leurs incidences
en mettent pas moins celui-ci en jeu.
228. En outre, il ne semble pas qu’il y ait lieu de s’attarder sur les ques-
 ns sémantiques soulevées par la notion de « peuple ». De fait, la doc-
ne juridique internationale ne paraît pas à ce jour être parvenue à résou-
e ce problème. Dans le contexte de la question à l’examen, il a par
emple été relevé que les expressions « la population du Kosovo », « le
uple du Kosovo », « l’ensemble de la population du Kosovo », « tous les
 bitants du Kosovo » apparaissaient indistinctement dans la résolu-
 n 1244 (1999) du Conseil de sécurité elle-même 239. Et en effet, malgré la
ste expérience accumulée dans ce domaine, un certain flou terminologi-
 e continue à entourer la notion de « peuple » ou de « population » en
oit international 240. Ce qui apparaît clairement, c’est qu’un ensemble de
cteurs, d’ordre objectif aussi bien que subjectif, tels que tradition et cul-
re, ethnie, liens et patrimoine historiques, langue, religion, sentiment
 dentité ou d’appartenance, volonté de constituer un peuple 241, doivent
 conjuguer pour qu’existe un peuple ; ces éléments sont tous d’ordre fac-
el et non pas juridique et ont généralement tendance à se chevaucher 242.
229. On se rappellera que le cadre constitutionnel de la MINUK pour
   gouvernement autonome provisoire du Kosovo (2001) (voir ci-des-


 38 Réponse du Royaume-Uni (par. 12). La conférence de Rambouillet a fait entrer

urope — au côté de l’Organisation des Nations Unies — dans le cadre de la crise du
 sovo, ce qui démontre une nouvelle fois que celle-ci était devenue une « préoccupation
ernationale » ; E. Decaux, « La conférence de Rambouillet — Négociation de la dern-
e chance ou contrainte illicite ? », dans Kosovo and the International Community — A
gal Assessment (Ch. Tomuschat, dir. publ.), La Haye, Kluwer, 2002, p. 45-64.
 39 Au cinquième alinéa du préambule, au paragraphe 10 du dispositif et au para-

 phe 5 de l’annexe 2 ; au paragraphe 4 de l’annexe 2 et au paragraphe 10 du dispositif ;
 principe 4 de l’annexe 1 et au paragraphe 5 de l’annexe 2, respectivement ; réponse de
spagne (par. 20).
 40 On a fait valoir, par exemple, que pour qu’une collectivité ou un groupe humain

nstitue un peuple dans l’acception permettant d’ouvrir droit à la qualité d’Etat, il devait
mplir les critères suivants : a) partage d’un passé commun, sur les plans de l’ethnie, de
 angue, de la religion, de l’histoire et du patrimoine culturel ; b) intégrité territoriale de
 one géographique revendiquée ; c) élément subjectif de la perception consciente par le
 upe d’exister en tant que « peuple », apte à constituer une entité politique viable ; pour
pinion selon laquelle les Kosovars satisfont à ces critères et constituent un peuple et
on laquelle, en outre, leur droit à l’autodétermination interne n’a pas été respecté par la
 bie sous la présidence de Milošević, voir par exemple M. Sterio, « The Kosovar Dec-
ation of Independence : « Botching the Balkans » or Respecting International Law ? »,
orgia Journal of International and Comparative Law (2008-2009), vol. 37, p. 277 et 287.
 41 Réponses des Pays-Bas (par. 16) et de l’Albanie (par. 20-21).
 42 Réponse de la Finlande (p. 3).



                                                                                         214

 s), qui précise l’approche des Nations Unies à l’égard du Kosovo,
 ractérise celui-ci comme « une entité ... qui, ainsi que son peuple, pré-
nte des caractéristiques historiques, juridiques, culturelles et linguisti-
 es uniques » (par. 1.1) 243. A ces éléments, j’en ajouterai un autre
   d’une grande importance —, à savoir la communauté de souffrance :
 uffrir en commun crée un fort sentiment d’identité. Il y a bien des siè-
  s, Eschyle (525 à environ 456 av. J.-C.) en a eu l’intuition, dans son
  estie : il a clairement montré, dans la troisième ode du chœur d’Aga-
  mnon et dans l’apogée de la procession finale des Euménides, que les
  es humains apprennent par la souffrance et que, en fin de compte, ils
 prennent non pas simplement à éviter la souffrance, mais aussi à faire
 bien et à parvenir à la justice. Aujourd’hui, en 2010, bien des siècles
us tard, je me demande si Eschyle n’était peut-être pas un peu trop opti-
 ste, mais j’apprécie beaucoup son message courageux, qui est selon
oi d’une valeur intemporelle et éternelle.
 230. Il est exact que la résolution 1244 (1999) du Conseil de sécurité de
ONU ne déterminait pas le statut final du Kosovo, pas plus qu’elle
 nterdisait ni n’entravait la proclamation de l’indépendance par l’Assem-
ée du Kosovo, le 17 février 2008. Le Conseil de sécurité ne s’est pas
 ononcé sur la succession d’événements qui s’est déroulée jusqu’à pré-
nt. Une présence des Nations Unies demeure au Kosovo, en vertu de la
  olution 1244 (1999) du Conseil de sécurité. Cette présence a œuvré en
veur d’« une autonomie et d’une auto-administration substantielles » et,
 on certains, également en faveur de son indépendance 244.
 231. Cela n’est guère surprenant d’ailleurs si l’on pense à l’attention
 rticulière qui, dans les expériences contemporaines des Nations Unies en
atière d’administration internationale de territoires, est portée aux condi-
  ns de vie de la population (comme déjà auparavant dans le système des
andats à l’époque de la Société des Nations et dans celui des tutelles de
Organisation des Nations Unies — voir ci-dessus), manifestant une inten-
  n humanisante. Le maintien de la présence des Nations Unies au Kosovo,
  me maintenant, semble nécessaire pour garantir la sécurité des person-
 s et préserver la paix et la sécurité internationales dans la région.
 232. Dans l’autre exemple contemporain d’administration internatio-
 le d’un territoire par les Nations Unies, celui du Timor oriental, plu-
 urs années après que l’Administration transitoire des Nations Unies au
 mor oriental (ATNUTO) a achevé ses travaux et que l’indépendance
   Timor oriental a été proclamée, l’ONU maintient une présence rési-
 elle dans le nouvel Etat du Timor-Leste et c’est encore le cas en 2010 245.
  erait-on suggérer de supprimer cette présence ? Sûrement pas. Au


 43  Note citée dans la réponse de l’Autriche (p. 2).
 44  Voir à cet égard, par exemple, G. Serra, « The International Civil Administration in
  sovo... », op. cit. supra note 55, p. 77-78, 81-82 et 87.
  45 Par sa résolution 1704 (2006) du 25 août 2006, le Conseil de sécurité a créé la nou-

  e Mission intégrée des Nations Unies au Timor-Leste (MINUT), dont il a plusieurs
 s renouvelé le mandat (résolutions 1802 (2008) du 25 février 2008 et 1867 (2009) du

                                                                                    215

osovo, compte tenu de l’arrière-plan factuel, la présence des Nations
nies semble d’autant plus nécessaire. Le Kosovo, Etat naissant, a
and besoin d’« une indépendance sous la supervision de la commu-
 uté internationale », comme l’a recommandé l’envoyé spécial du Secré-
 re général (M. Ahtisaari) dans son rapport sur le statut futur du
osovo (2007).
233. Ce rapport, qu’accompagnait la Proposition globale de règlement
 rtant statut du Kosovo, présenté à la mi-mars 2007 246, contient des
opositions de mesures détaillées dont les objectifs sont les suivants :
   promouvoir et sauvegarder les droits des communautés et de leurs
embres ; b) assurer la décentralisation effective du gouvernement et de
 dministration (pour encourager la participation des citoyens) ; c) pro-
ger et promouvoir le patrimoine religieux et culturel. L’objectif ultime
   de constituer et de renforcer une société démocratique pluriethnique.
 cet effet, le Kosovo n’aura pas de religion « officielle », favorisera le
 our volontaire des réfugiés et des personnes déplacées dans des condi-
 ns de sécurité, assurera l’applicabilité directe en droit national des dis-
 sitions des traités et des instruments internationaux relatifs aux droits
  l’homme, assurera la représentation des communautés non majoritai-
   dans son Assemblée, adoptera l’albanais et le serbe comme langues
ficielles, et constituera et mettra en place un système judiciaire indépen-
 nt fondé sur la primauté du droit.
234. En outre, le Kosovo assurera le respect du principe fondamental
égalité et de non-discrimination, l’exercice du droit de participer à la vie
 blique et le droit de chacun d’accéder à la justice sur un pied d’égalité.
ans le cadre de toutes ces mesures proposées, la préservation des droits
s membres de la communauté serbe (minoritaire) revêt une importance
 rticulière 247, de même que la protection et la promotion du patrimoine
 igieux et culturel 248 de toutes les communautés, en tant que partie inté-
ante du patrimoine du Kosovo.
235. Dans la déclaration d’indépendance du 17 février 2008, l’Assem-
ée du Kosovo a accepté expressément les recommandations faites par
nvoyé spécial de l’ONU dans la Proposition globale de règlement por-
nt statut du Kosovo 249, et ajouté :
        « Nous déclarons que le Kosovo est une république démocratique,
     laïque et multiethnique, guidée par le principe de non-discrimination
     et de protection égale devant la loi. Nous protégerons et promou-
     vrons les droits de toutes les communautés au Kosovo... » 250


février 2009) ; plus récemment, par sa résolution 1912 (2010) du 26 février 2010, le Con-
 de sécurité a à nouveau reconduit le mandat de la MINUT pour une année.
46 Voir Nations Unies, doc. S/2007/168 et S/2007/168/Add. 1.
47 Comme le montrent les émeutes de 2004.
48 L’église orthodoxe serbe au Kosovo poursuivant ses activités sans être inquiétée.


49   Douzième alinéa du préambule ; paragraphes 1, 3, 4, 5 et 12 du dispositif.
50   Paragraphe 2 du dispositif.

                                                                                    216

ans la déclaration d’indépendance, l’Assemblée du Kosovo accepte en
 tre le maintien de la présence de l’ONU au Kosovo sur la base de la
  olution 1244 (1999) du Conseil de sécurité 251 et s’engage à agir « en
cord avec les principes du droit international et avec les résolutions du
onseil de sécurité de l’Organisation des Nations Unies », y compris la
  olution 1244 (1999) 252.
 236. Le représentant spécial du Secrétaire général continue en fait
exercer ses fonctions au Kosovo, comme la Cour le rappelle au para-
aphe 92 du présent avis consultatif sur la Conformité au droit interna-
 nal de la déclaration unilatérale d’indépendance relative au Kosovo ;
utefois, contrairement à ce que l’on pourrait déduire de la brève réfé-
nce que fait la Cour (sans analyse aucune) aux rapports du Secrétaire
néral sur la Mission d’administration intérimaire des Nations Unies au
osovo, publiés après la proclamation de la déclaration d’indépendance
 r l’Assemblée du Kosovo (de 2008 à 2010) 253, la situation actuelle au
osovo n’est pas la même que lors de la proclamation de la déclaration
 ndépendance. L’examen des rapports précités fait apparaître qu’elle
 st modifiée au cours de la période 2008-2010.
 237. Ainsi, dans son rapport du 24 novembre 2008, le Secrétaire géné-
    a bien indiqué que, du fait de la déclaration d’indépendance du
osovo et de sa nouvelle constitution, la capacité de la mission d’exercer
n autorité administrative avait été mise à rude épreuve, mais n’a jamais
firmé que l’évolution de la situation constituait une violation de la réso-
 ion 1244 (1999) du Conseil de sécurité — rien n’a été fait pour « annu-
  » la déclaration d’indépendance (par. 21). Le Secrétaire général a
 mis procéder à des ajustements de la MINUK, compte tenu de l’évolu-
 n de la situation et non en s’opposant à celle-ci, ajoutant que cela
  ait fait dans le cadre de la « réorganisation » de la présence internatio-
 le au Kosovo (par. 22-25). Le Secrétaire général a insisté sur cette
 éorganisation » dans ses rapports du 17 mars 2009 (par. 12-14 et 16-17)
 du 10 juin 2009 (par. 18-20).
 238. Dans son rapport suivant, en date du 30 septembre 2009, le Secré-
 re général a fait savoir que la MINUK avait « achevé avec succès » sa
 éorganisation » et que son rôle était désormais de promouvoir la sécu-
 é et la stabilité au Kosovo et dans les Balkans (par. 3), en désamorçant
   tensions et en facilitant une coopération concrète à la fois entre les
 mmunautés du Kosovo « et entre Pristina et Belgrade » (par. 3 et
 -47). Ce point de vue est repris dans les deux rapports du Secrétaire


51  Paragraphe 5 du dispositif.
52  Paragraphe 12 du dispositif.
 53 Depuis la déclaration d’indépendance du Kosovo, six rapports du Secrétaire général

  la Mission d’administration intérimaire des Nations Unies au Kosovo ont été publiés
ns les documents ci-après : Nations Unies, doc. S/2008/692 du 24 novembre 2008, p. 1-
  S/2009/149 du 17 mars 2009, p. 1-18 ; S/2009/300 du 10 juin 2009, p. 1-17 ; S/2009/497
 30 septembre 2009, p. 1-19 ; S/2010/5 du 5 janvier 2010, p. 1-18 ; et S/2010/169 du
 vril 2010, p. 1-19, respectivement.

                                                                                   217

néral les plus récents (2010), qui énoncent les priorités suivantes : élec-
 ns et décentralisation, sécurité, état de droit, retours, patrimoine cul-
rel et religieux, problèmes communautaires, droits de l’homme et repré-
ntation et participation du Kosovo à des instances internationales et
gionales (rapports du 5 janvier 2010 (par. 15-46) et du 10 avril 2010
ar. 16-38)). En bref, la MINUK a apparemment accepté la nouvelle
uation née de la déclaration d’indépendance du Kosovo : c’est ce qui
 sort des tentatives successives qu’elle a faites pour s’adapter à la situa-
 n sur le terrain au profit des populations concernées.

239. En conclusion, les Etats existent pour les êtres humains et non
nverse. Le droit international contemporain n’est plus indifférent au
rt des populations, élément constitutif le plus précieux de l’Etat. L’avè-
ment des organisations internationales, qui transcendent l’ancien para-
gme d’un droit international interétatique, a contribué à mettre un
 me à cette inversion des fins de l’Etat par laquelle les Etats se consi-
raient comme dépositaires ultimes de la liberté humaine et traitaient les
dividus comme des moyens et non comme des fins, avec toutes les
nséquences désastreuses que cela entraîne. L’élargissement de la per-
nnalité juridique internationale est allé de pair avec l’élargissement de
 responsabilisation sur le plan international.
240. Les Etats qui se sont transformés en mécanismes d’oppression et
  destruction ont cessé d’être des Etats aux yeux de la population vic-
me de leurs actes. Rejetées dans le non-droit, ces victimes ont cherché
 uge ailleurs, dans le jus gentium, le droit des gens et, à notre époque,
 ns le droit des Nations Unies. Je nourris l’espoir que le présent avis
nsultatif de la Cour internationale de Justice marquera le chapitre final
un long épisode de plus dans la saga d’une humanité cherchant à
 manciper de la tyrannie et de l’oppression systématique.


                     (Signé) Antônio Augusto CANÇADO TRINDADE.




                                                                        218

